Exhibit 10.1

 

 

FIRST AMENDMENT

 

This First Amendment, dated as of August 6, 2019 (this “Amendment”), is entered
into by and among US Ecology, Inc., a Delaware corporation (“Borrower”), the
Subsidiary Guarantors, each Consenting Lender (as defined below) and Wells Fargo
Bank, National Association, as Issuing Lender, as Swingline Lender and as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
under the Credit Agreement and for the Secured Parties.

 

RECITALS

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
April 18, 2017 (as it may be amended, restated, replaced, supplemented or
otherwise modified and in effect immediately prior to giving effect to the
amendments contemplated by this Amendment, the “Existing Credit Agreement”
(capitalized terms defined in the Existing Credit Agreement and not otherwise
defined herein being used herein as therein defined), and the Existing Credit
Agreement as it may be amended, restated, replaced, supplemented or otherwise
modified (including pursuant to the terms hereof) and in effect from time to
time on and after the date hereof, the “Credit Agreement”), among Borrower, the
Lenders party thereto from time to time, Administrative Agent and the other
parties party thereto; and

 

WHEREAS, Borrower, the Subsidiary Guarantors, each of the Issuing Lenders, the
Swingline Lender, each of the Lenders party hereto and Administrative Agent
desire to make certain amendments to the Credit Agreement and the other Loan
Documents as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

AMENDMENTS TO EXISTING LOAN DOCUMENTS

 

SECTION 1.          Consent of Lenders.

 

(a)                Each Lender under the Existing Credit Agreement that executes
and delivers a counterpart to this Amendment (each such Lender, a “Consenting
Lender”) hereby (i) irrevocably consents and agrees to the amendments to, and
waivers and consents under, the Existing Credit Agreement provided for herein
and the other amendments, modifications and/or supplements to the other Loan
Documents described herein (subject, in each case, to satisfaction of the
applicable conditions set forth herein), (ii) authorizes Administrative Agent to
execute this Amendment and to execute the other amendments, modifications,
supplements, instruments or agreements entered into in accordance with Section 3
of Article I of this Amendment and (iii) represents that it is a Lender under
the Existing Credit Agreement, in each case, with respect to all of such
Consenting Lender’s Loans and Commitments.

 

(b)                Each Consenting Lender hereby agrees that this Amendment
shall be binding upon such Consenting Lender and each of its successors and any
participants and assigns of its Loans or Commitments (it being understood that
any such participation or assignment shall be made in accordance with
Section 12.9 of the Credit Agreement), and may not be revoked or withdrawn. Each
Consenting Lender agrees that it shall notify any potential successor or any
participant or assignee of any of its Loans or Commitments of its entry into
this Amendment prior to consummating any such transfer, assignment or
participation, subject to Section 12.10 of the Credit Agreement.

 

 

 



 1 



 

 

SECTION 2.          Amendment Effective Date Amendments and Consents. Except as
set forth in Section 2 of Article IV and subject thereto, if the Amendment
Effective Date (as defined below) occurs, the terms and provisions of the
Existing Credit Agreement, in each case, as in effect on the Amendment Effective
Date, are hereby amended as set forth on Exhibit A attached hereto such that all
of the newly inserted and underscored provisions and any formatting changes
reflected therein shall be deemed inserted or made, as applicable, and all of
the stricken provisions shall be deemed to be deleted therefrom, immediately and
automatically upon the Amendment Effective Date substantially concurrently with
the consummation of the Merger and Contribution Transactions (as defined below)
on the Amendment Effective Date and (b) the Administrative Agent, the Consenting
Lenders and the other parties party hereto hereby consent to the Merger and
Contribution Transactions. The Credit Agreement, as so amended pursuant to this
Section 2 and pursuant to Section 2 of Article IV is referred to as the “Amended
Credit Agreement”. Schedules and Exhibits to the Amended Credit Agreement shall
remain as in effect under the Credit Agreement as in effect immediately prior to
the occurrence of the Amendment Effective Date, except with respect to
(a) Schedules attached hereto as Exhibit B and Exhibits attached hereto as
Exhibit C, each of which shall replace the respective Schedule or Exhibit in
effect at such time in its entirety, immediately and automatically on the
Amendment Effective Date (substantially concurrently with the consummation of
the Merger and Contribution Transactions) and (b) any conforming changes to the
Exhibits made in accordance with Section 3 below.

 

SECTION 3.          Amendments to Loan Documents. Each Consenting Lender, by
executing and delivering a counterpart to this Amendment, consents to, and
authorizes Borrower, each Subsidiary Guarantor and Administrative Agent to enter
into such amendments, restatements, amendment and restatements, supplements and
modifications to the Security Documents and other Loan Documents as
Administrative Agent deems reasonably necessary or desirable in connection with
this Amendment and the transactions contemplated hereby.

 

ARTICLE II

 

REPRESENTATION AND WARRANTIES

 

To induce the Lenders party hereto to agree to this Amendment, the Credit
Parties represent to Administrative Agent and the Lenders that, as of the
Amendment Approval Date:

 

SECTION 1.          Organization; Power; Qualification. Each of the Borrower and
each other material Credit Party (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation and (b) has the power and authority to own its Properties and to carry
on its business as now being and hereafter proposed to be conducted. Each Credit
Party (other than the Borrower and other material Credit Parties) and each
Subsidiary of a Credit Party (other than any material Credit Party or Immaterial
Subsidiary) (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect and (b) has the power and authority to own its Properties and to
carry on its business as now being and hereafter proposed to be conducted. Each
Credit Party and each Subsidiary thereof is duly qualified and authorized to do
business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization, except
where the failure so to qualify or be so authorized could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 2.          Authorization; Enforceability. Each Credit Party has the
right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Amendment in
accordance with its terms. This Amendment has been duly executed and delivered
by the duly authorized officers of each Credit Party that is a party hereto, and
this Amendment constitutes the legal, valid and binding obligation of each
Credit Party that is a party hereto, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

 

 

 



 2 



 

 

SECTION 3.          Compliance of Amendment with Laws, Etc. The execution,
delivery and performance by each Credit Party of this Amendment, in accordance
with its terms, and the transactions contemplated hereby do not and will not, by
the passage of time, the giving of notice or otherwise, (a) violate any
Applicable Law relating to any Credit Party or any Subsidiary thereof,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, permit or license of, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment other than (i) filings under the UCC, (ii) filings with the
United States Copyright Office and/or the United States Patent and Trademark
Office, (iii) filings or consents required by federal or state securities laws
or antitrust laws (in connection with the disposition of the Collateral) and
(iv) such as have been made or obtained and are in full force and effect, except
in the case of clauses (a), (c), and (e), where such violation, conflict, breach
or default or failure to obtain any consent, authorization, filing or effect any
other act could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.          Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under (i) any Material Contract or (ii) any judgment, decree or order to
which any Credit Party or any Subsidiary thereof is a party or by which any
Credit Party or any Subsidiary thereof or any of their respective properties may
be bound or which would require any Credit Party or any Subsidiary thereof to
make any payment thereunder prior to the scheduled maturity date therefor, in
the case of this clause (b), where such default could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.          Loan Document Representations. Each of the representations
and warranties contained in the Loan Documents is true and correct in all
material respects, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty is true and correct in all respects, on and as of
the Amendment Approval Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty is true and
correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty is true and
correct in all respects as of such earlier date).

 

ARTICLE III

 

CONDITIONS TO THE AMENDMENT APPROVAL DATE

 

This Amendment shall become effective on the date (the “Amendment Approval
Date”) on which each of the following conditions is satisfied or waived (such
conditions to be satisfied or waived no later than August 6, 2019):

 

SECTION 1.          Execution of Counterparts. Administrative Agent shall have
received executed counterparts of this Amendment from each Credit Party, each
Issuing Lender, the Swingline Lender, Administrative Agent and Lenders
constituting the Required Lenders.

 

SECTION 2.          Merger Agreement. Administrative Agent shall have received a
true and complete copy of the Agreement and Plan of Merger, dated as of June 23,
2019 (the copy provided, the “Provided Merger Agreement”, and such Provided
Merger Agreement, as amended in accordance with the terms of this Amendment, the
“Merger Agreement”), by and among Borrower, US Ecology Parent, Inc., a Delaware
corporation (“Parent”), ECOL Merger Sub, Inc., a Delaware corporation (“US
Ecology Merger Sub”), Rooster Merger Sub. Inc., a Delaware corporation (“Rooster
Merger Sub”), and NRC Group Holdings Corp., a Delaware corporation (“NRC”), as
in effect on the Amendment Approval Date.

 

 

 



 3 



 

 

SECTION 3.          No Default or Event of Default; Representations and
Warranties True. Both immediately prior to and immediately after giving effect
to this Amendment:

 

(a)                no Default or Event of Default shall have occurred and be
continuing; and

 

(b)                each of the representations and warranties contained in this
Amendment and the other Loan Documents shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, on and as of the
Amendment Approval Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date).

 

SECTION 4.          Certificate of Responsible Officer. Administrative Agent
shall have received a certificate from a Responsible Officer of the Borrower,
certifying as to Section 2 and clauses (a) and (b) of Section 3 of this
Article III.

 

The occurrence of the Amendment Approval Date shall be confirmed by a written
notice from Administrative Agent to the Borrower on the Amendment Approval Date,
which notice Administrative Agent shall be authorized to issue upon its receipt
of the items set forth in Sections 1, 2 and 4 of this Article III, and which
notice shall be conclusive evidence of the occurrence of (i) the Amendment
Approval Date and (ii) the “Existing Credit Agreement Amendment Effective Date”
under that certain Commitment Letter, dated as of June 23, 2019 (the “NRC
Acquisition Commitment Letter”), by and among Wells Fargo Securities, LLC, BofA
Securities, Inc., the Borrower and the other parties party thereto.

 

ARTICLE IV

 

CONDITIONS TO THE EFFECTIVENESS OF AMENDMENTS

 

SECTION 1.          Conditions to Amendment Effective Date. Except as set forth
in Section 2 of this Article IV, the amendments to the Credit Agreement set
forth in Exhibit A shall become effective in accordance with Section 2 of
Article I hereof on the first date, if any, on or after the Amendment Approval
Date (the “Amendment Effective Date”) on which each of the following conditions
is satisfied or waived by Wells Fargo Bank, National Association and Bank of
America, N.A. (collectively, the “Waiving/Approving Parties”) (such conditions
to be satisfied or waived by the Waiving/Approving Parties by 11:59 p.m.
(Eastern Time) on the date that is 5 business days after the “Outside Date” as
defined in the Provided Merger Agreement (as defined above) and giving effect to
any extension of the “Outside Date” pursuant to Section 7.02(a) of the Provided
Merger Agreement in accordance with the Provided Merger Agreement:

 

(a)                Merger and Contribution Transactions. The Merger and
Contribution Transactions (as defined below) shall be consummated on the
Amendment Effective Date, and upon giving effect to the Merger and Contribution
Transactions on the Amendment Effective Date, (i) NRC shall have no outstanding
preferred stock, and the Borrower shall own, directly or indirectly, one hundred
percent (100%) of all of the outstanding equity interests in NRC and (ii) Parent
shall own, directly, one hundred percent (100%) of all of the outstanding equity
interests in the Borrower. As used herein, the term “Merger and Contribution
Transactions” means the (i) formation of (x) Parent, a wholly-owned direct
subsidiary of the Borrower, (y) US Ecology Merger Sub, a wholly-owned direct
subsidiary of Parent and (z) Rooster Merger Sub, a wholly-owned direct
subsidiary of Parent, (ii) merger of US Ecology Merger Sub with and into the
Borrower, with the Borrower as the surviving entity, after giving effect to
which the Borrower will be a wholly-owned direct subsidiary of Parent, (iii)
merger of Rooster Merger Sub with and into NRC with NRC as the surviving entity,
after giving effect to which NRC will be a direct wholly-owned subsidiary of
Parent (the merger described in this clause (iii) (the “Merger”) to be
consummated pursuant to the Merger Agreement and (iv) the contribution by Parent
to the Borrower of 100% of the equity interests in NRC, after giving effect to
which NRC will be a wholly-owned direct subsidiary of the Borrower.

 

 

 



 4 



 

 

(b)                Merger Agreement. The Merger shall be consummated
substantially concurrently with the Amendment Effective Date in accordance with
applicable law in all material respects and on the terms described in the Merger
Agreement without giving effect to any waiver, modification or consent
thereunder that is materially adverse to the interests of the Lenders (as
reasonably determined by the Waiving/Approving Parties), unless the
Waiving/Approving Parties shall have consented thereto (such consent not to be
unreasonably withheld, delayed or conditioned), it being understood that,
without limitation, (i) any change in the third party beneficiary rights
applicable to the Lenders, the governing law and choice of forum, the limitation
on liability of the Lenders to NRC, the waiver of jury trial and the financing
cooperation covenant shall be deemed to be materially adverse to the interests
of the Lenders unless approved by the Waiving/Approving Parties and (ii) any
change in purchase price shall not be deemed to be materially adverse to the
interests of the Lenders if (x) any decrease in purchase price is in an amount
less than 10% of the aggregate purchase price and (y) any increase in purchase
price is funded by equity contributions and/or by the cash and/or equity
interests of the Parent or the Credit Parties.

 

(c)                Reserved.

 

(d)                Specified Representations. The Specified Representations (as
defined in the Amended Credit Agreement) shall be true and correct in all
material respects (or if qualified by materiality or material adverse effect, in
all respects); provided that, to the extent that any Specified Representation
with respect to NRC or its Subsidiaries is qualified by or subject to a
“material adverse effect”, “material adverse change” or similar term or
qualification, the definition thereof shall be the definition of “Company
Material Adverse Effect” (as defined in the Provided Merger Agreement) for
purposes of the making of such Specified Representation on, or as of, the
Amendment Effective Date (or any date prior thereto);

 

(e)                Specified Merger Agreement Representations. The NRC
Acquisition Specified Merger Agreement Representations (as defined in the
Amended Credit Agreement) shall be true and correct to the extent required by
the definition thereof;

 

(f)                 Events of Default. No Event of Default under
Section 10.1(a), (b), (h) or (i) of the Amended Credit Agreement shall have
occurred and be continuing or would result upon the extensions of credit on the
Amendment Effective Date;

 

(g)                Parent Guaranty Agreement and Pledge Agreement. Parent shall
have executed (i) a new unconditional guaranty agreement and (ii) a new pledge
agreement in respect of the Borrower’s Equity Interests, in each case in favor
of Administrative Agent, for the benefit of the Secured Parties, and in form and
substance reasonably satisfactory to the Administrative Agent; it being
understood that if Borrower does not have possession of the stock certificate(s)
evidencing such Equity Interests on the Amendment Effective Date and has used
commercially reasonable efforts to obtain them, then such stock certificate(s)
may be delivered within 90 days after the Amendment Effective Date (or such
longer period agreed to by the Administrative Agent in its reasonable
discretion);

 

(h)                Legal Opinions. Administrative Agent shall have received
customary legal opinions (including, to the extent not included in lead
counsel’s opinion, local counsel opinions with respect to each jurisdiction
where a Credit Party is incorporated or formed (other than jurisdictions where
only immaterial Credit Parties are incorporated or formed));

 

(i)                 Costs and Expenses. All fees and expenses required to be
paid on the Amendment Effective Date to the Lead Arrangers (as defined in the
NRC Acquisition Commitment Letter), the Administrative Agent and the Lenders
pursuant to the NRC Acquisition Commitment Letter and the Fee Letters (as
defined in the NRC Acquisition Commitment Letter) (including the fees and
expenses of counsel for the Lead Arrangers and the Administrative Agent required
to be paid under the NRC Acquisition Commitment Letter and the Fee Letters)
shall have been paid (or shall be paid from or offset against the proceeds of
the initial funding under any credit facilities extended on the Amendment
Effective Date).

 

 

 



 5 



 

 

(j)                 Beneficial Ownership Certification. The Waiving/Approving
Parties shall have received, at least 3 Business Days (as defined in the
Provided Merger Agreement) prior to the Amendment Effective Date, a Beneficial
Ownership Certification (as defined in the Amended Credit Agreement) to the
extent required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation (as defined in the
Amended Credit Agreement), to the extent a request for the same was received by
the Borrower at least 10 Business Days (as defined in the Provided Merger
Agreement) prior to the Amendment Effective Date.

 

SECTION 2.          Unanimous Lender Consent. If, and only if, each Lender with
a Revolving Credit Commitment executes and delivers a counterpart to this
Amendment on or prior to the Amendment Approval Date, the amendments to the
definition of “Revolving Credit Maturity Date” set forth in Exhibit A attached
hereto shall become effective on the Amendment Effective Date.

 

ARTICLE V

 

VALIDITY OF OBLIGATIONS AND LIENS

 

SECTION 1.          Reaffirmation. Each of the Credit Parties party hereto (a)
acknowledges and agrees that all of such Credit Party’s obligations under the
Security Documents and the other Loan Documents (as amended hereby) to which it
is a party are reaffirmed and remain in full force and effect on a continuous
basis as amended by this Amendment (including the Amended Credit Agreement upon
the effectiveness thereof), (b) reaffirms each lien and security interest
granted by it to Administrative Agent for the benefit of the Secured Parties to
secure the Secured Obligations and the guaranties of the Guaranteed Obligations
(as defined in the Guaranty Agreement) made by it pursuant to the Existing
Credit Agreement and (c) acknowledges and agrees that the grants of liens and
security interests by and the guaranties of the Credit Parties contained in the
Existing Credit Agreement and the Security Documents are, and shall remain, in
full force and effect after giving effect to this Amendment (including the
Amended Credit Agreement upon the effectiveness thereof) and the transactions
contemplated hereby and thereby.

 

ARTICLE VI

 

MISCELLANEOUS

 



SECTION 1.          Amendment, Modification and Waiver. This Amendment may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of Borrower and Administrative Agent (acting at
the direction of such Lenders as may be required under Section 12.2 of the
Credit Agreement).

 

SECTION 2.          Entire Agreement. This Amendment and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

SECTION 3.          GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

SECTION 4.          SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL. EACH PARTY HERETO AGREES THAT SECTION 12.5(b),
SECTION 12.5(c), SECTION 12.5(d) AND SECTION 12.6 OF THE CREDIT AGREEMENT SHALL
APPLY TO THIS AMENDMENT MUTATIS MUTANDIS.

 

 

 



 6 



 

 

SECTION 5.          Confidentiality. Each party hereto agrees that Section 12.10
of the Credit Agreement shall apply to this Amendment mutatis mutandis.

 

SECTION 6.          No Advisory or Fiduciary Responsibility. Each party hereto
agrees that Section 12.19 of the Credit Agreement shall apply to this Amendment
mutatis mutandis.

 

SECTION 7.          Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction. In the event that any provision is held to be so prohibited
or unenforceable in any jurisdiction, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such provision to preserve
the original intent thereof in such jurisdiction (subject to the approval of the
Required Lenders).

 

SECTION 8.          Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION 9.          Loan Document. This Amendment shall constitute a “Loan
Document” as defined in the Credit Agreement.

 

SECTION 10.      No Novation. The parties hereto expressly acknowledge that it
is not their intention that this Amendment or any of the other Loan Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document, but rather constitute a modification thereof or
supplement thereto pursuant to the terms contained herein. The Existing Credit
Agreement and the Loan Documents, in each case as amended, modified or
supplemented hereby, shall be deemed to be continuing agreements among the
parties thereto, and all documents, instruments, and agreements delivered, as
well as all Liens created, pursuant to or in connection with the Existing Credit
Agreement and the other Loan Documents shall remain in full force and effect,
each in accordance with its terms (as amended, modified or supplemented by this
Amendment), unless such document, instrument, or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Amendment or such document, instrument, or agreement or as otherwise agreed by
the required parties hereto or thereto, it being understood that from after the
occurrence of the Amendment Effective Date, each reference in the Loan Documents
to the “Credit Agreement,” “thereunder,” “thereof” (and each reference in the
Credit Agreement to “this Agreement,” “hereunder,” or “hereof”) or words of like
import shall mean and be a reference to the Amended Credit Agreement.

 

ARTICLE VII

 

EXTENSION OF TIME PERIOD UNDER SECTION 8.14(a) OF THE CREDIT AGREEMENT

 

Effective as of the Amendment Approval Date, pursuant to Section 8.14(a) of the
Credit Agreement, the Administrative Agent hereby extends to August 30, 2019 (as
such time period may be further extended by the Administrative Agent in its sole
discretion) the time period for the Credit Parties to cause each of US Ecology
Winnie, LLC, a Delaware limited liability company, and US Ecology Transportation
Solutions, Inc., a Delaware corporation, to become a Subsidiary Guarantor and to
satisfy the other requirements set forth in Section 8.14(a) of the Credit
Agreement, and the Lenders party hereto acknowledge and agree to such extension
of such time period.

 

[Remainder of page intentionally left blank]

 

 



 7 



 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 



  US ECOLOGY, INC., a Delaware corporation           By: /s/ Eric L. Gerratt  
Name: Eric L. Gerratt   Title: Executive Vice President

 

 

 

 

 

 

 

 



[Signature Page to First Amendment]



 



 8 



 

 

SUBSIDIARY GUARANTORS:

AMERICAN ECOLOGY ENVIRONMENTAL SERVICES CORPORATION, a Texas corporation

US ECOLOGY HOUSTON, INC., a Delaware corporation

US ECOLOGY IDAHO, INC., a Delaware corporation

US ECOLOGY ILLINOIS, INC., a California corporation

US ECOLOGY MICHIGAN, INC., a Michigan corporation

US Ecology Nevada, Inc., a Delaware corporation

US ECOLOGY TEXAS, INC., a Delaware corporation

US ECOLOGY WASHINGTON, INC., a Delaware corporation

Envirite of Illinois, Inc., a Delaware corporation

Envirite of Ohio, Inc., a Delaware corporation

Envirite of Pennsylvania, Inc., a Delaware corporation

Envirite Transportation LLC, an Ohio limited liability company

US ECOLOGY SULLIGENT, Inc., a Michigan corporation

EQ Augusta, Inc., a Michigan corporation

EQ Detroit, Inc., a Michigan corporation

US ECOLOGY TAMPA, Inc., a Michigan corporation

EQ Holdings, Inc., a Delaware corporation

EQ Industrial Services, Inc., a Michigan corporation

EQ Metals Recovery LLC, an Ohio limited liability company

US ECOLOGY Mobile Recycling, Inc., a Michigan corporation

EQ Northeast, Inc., a Massachusetts corporation

US ECOLOGY TULSA, Inc., a Michigan corporation

EQ Parent Company, Inc., a Delaware corporation

US ECOLOGY ROMULUS, Inc., a Michigan corporation

US ECOLOGY LIVONIA, INC., a Michigan corporation

Michigan Disposal, Inc., a Michigan corporation

RTF Romulus, LLC, a Michigan limited liability company

US ECOLOGY TAYLOR, Inc., a Michigan corporation

Wayne Disposal, Inc., a Michigan corporation

US ECOLOGY THERMAL SERVICES, INC.,

a Delaware corporation

US ECOLOGY VERNON, INC.,

a Delaware corporation

 

 

By: /s/ Eric L. Gerratt                             
Name:  Eric L. Gerratt
Title:    Vice President and Treasurer

 

 

 



[Signature Page to First Amendment]





 9 



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender

 

By: /s/ Michael Cenarrusa                             
Name: Michael Cenarrusa
Title:   Vice President

 

 

 

 

 

 

 

 

[Signature Page to First Amendment]



 



 10 



 

 

BANK OF AMERICA, N.A.,
as Issuing Lender and Lender

 

By: /s/ Daryl K. Hogge                               
Name:  Daryl K. Hogge
Title:    Senior Vice President

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment]





 11 



 

 

COMERICA BANK,
as Issuing Lender and Lender

 

By: /s/ Eric Zielinsky                                    
Name:  Eric Zielinski
Title:    Vice President

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment]





 12 



 

 

BMO HARRIS BANK N.A.,
as Lender

 

By: /s/ Matthew Gerber                                   
Name:  Matthew Gerber
Title:    Managing Director

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment]





 13 



 

 

PNC BANK, NATIONAL ASSOCIATION,
as Lender

 

By: /s/ Jennifer L. Shafer                                      
Name: Jennifer L. Shafer
Title:   Vice President

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment]





 14 



 

 

U.S. BANK NATIONAL ASSOCIATION,
as Lender

 

By: /s/ Glenn Leyrer                                          
Name:  Glenn Leyrer
Title:    Vice President

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment]



 



 15 



 

 

FIFTH THIRD BANK,
as Lender

 

By: /s/ Shane Johnson                                
Name:  Shane Johnson
Title:    Director

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment]





 16 



 

 

CITIZENS BANK, N.A.,
as Lender

 

By: /s/ Daniel G. Miller                                
Name: Daniel G. Miller
Title:   Officer

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment]





 17 



 

 

ZIONS BANCORPORATION, N.A. DBA ZIONS BANK,
as Lender

 

By: /s/ David R. Player                                 
Name:  David R Player
Title:    SVP

 

 

 

 

 

 

 

 



[Signature Page to First Amendment]





 18 



 

 

 

Exhibit A

AMENDED CREDIT AGREEMENT

 

CONFORMED COPY

AS AMENDED BY THAT CERTAIN FIRST AMENDMENT, DATED AS OF AUGUST 6, 2019

Published CUSIP Number: 90349YAD8
Revolving Credit CUSIP Number: 90349YAE6



 
 

$500,000,000

CREDIT AGREEMENT

dated as of April 18, 2017,

 

by and among

US ECOLOGY HOLDINGS, INC. (f/k/a US Ecology, Inc.),

as Borrower,

 

the LENDERS referred to herein,
as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender,

and

BANK OF AMERICA, N.A.,
as Issuing Lender

WELLS FARGO SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

as Syndication Agent

 

BANK OF MONTREAL, PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL
ASSOCIATION,

as Co-Documentation Agents

 

 
 

 

 

 



   

 

 

Table of Contents

 



ARTICLE I DEFINITIONS 1 SECTIONSection 1.1 Definitions 1 SECTION 1.2 Other
Definitions and Provisions 3540 SECTION 1.3 Accounting Terms 3541 SECTION 1.4
UCC Terms 3641 SECTION 1.5 Rounding 3641 SECTION 1.6 References to Agreement and
Laws 3641 SECTION 1.7 Times of Day 3641 SECTION 1.8 Letter of Credit Amounts
3642 SECTION 1.9 Guarantees 3742 SECTION 1.10 Covenant Compliance Generally 3742
SECTION 1.11 Divisions 42       ARTICLE II REVOLVING CREDIT FACILITY 3843
SECTION 2.1 Revolving Credit Loans 3843 SECTION 2.2 Swingline Loans 3943 SECTION
2.3 Procedure for Advances of Revolving Credit Loans and Swingline Loans 4145
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans
4246 SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment 4347
SECTION 2.6 Termination of Revolving Credit Facility 4348       ARTICLE III
LETTER OF CREDIT FACILITY 4448 SECTION 3.1 L/C Commitment 4448 SECTION 3.2
Procedure for Issuance of Letters of Credit 4448 SECTION 3.3 Commissions and
Other Charges 4549 SECTION 3.4 L/C Participations 4549 SECTION 3.5 Reimbursement
Obligation of the Borrower 4650 SECTION 3.6 Obligations Absolute 4751 SECTION
3.7 Effect of Letter of Credit Application 4751 SECTION 3.8 Reporting of Letter
of Credit Information and L/C Commitment 4751 SECTION 3.9 Letters of Credit
Issued for Subsidiaries 4852       ARTICLE IV TERM LOAN FACILITY 4852 SECTION
4.1 [Reserved]. 4852 SECTION 4.2 Procedure for Advance of Term Loans 4852
SECTION 4.3 Repayment of Term Loans 4852 SECTION 4.4 Prepayments of Term Loans
4852       ARTICLE V GENERAL LOAN PROVISIONS 5155 SECTION 5.1 Interest 5155
SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans 5357
SECTION 5.3 Fees 5357 SECTION 5.4 Manner of Payment 5458 SECTION 5.5 Evidence of
Indebtedness 5458 SECTION 5.6 Sharing of Payments by Lenders 5559 SECTION 5.7
Administrative Agent’s Clawback 5559

 

 




 -i- 

 

 

SECTION 5.8 Changed Circumstances 5660 SECTION 5.9 Indemnity 5762 SECTION 5.10
Increased Costs 5762 SECTION 5.11 Taxes 5964 SECTION 5.12 Mitigation
Obligations; Replacement of Lenders 6267 SECTION 5.13 Incremental Loans 6368
SECTION 5.14 Cash Collateral 6873 SECTION 5.15 Defaulting Lenders 6974 SECTION
5.16 Extension of Term Loans and Revolving Credit Commitments 7176       ARTICLE
VI CONDITIONS OF CLOSING AND BORROWING 7479 SECTION 6.1 Conditions to Closing
and Initial Extensions of Credit 7479 SECTION 6.2 Conditions to All Extensions
of Credit 7783       ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT
PARTIESCOMPANIES 7884 SECTION 7.1 Organization; Power; Qualification 7884
SECTION 7.2 Ownership 7985 SECTION 7.3 Authorization; Enforceability 7985
SECTION 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. 7985 SECTION 7.5 Compliance with Law; Governmental Approvals 7985 SECTION
7.6 Tax Returns and Payments 8086 SECTION 7.7 Intellectual Property Matters 8086
SECTION 7.8 Environmental Matters 8086 SECTION 7.9 Employee Benefit Matters 8187
SECTION 7.10 Margin Stock 8288 SECTION 7.11 Government Regulation 8389 SECTION
7.12 Insurance Matters 8389 SECTION 7.13 Employee Relations 8389 SECTION 7.14
Burdensome Provisions 8389 SECTION 7.15 Financial Statements 8389 SECTION 7.16
No Material Adverse Change 8490 SECTION 7.17 Solvency 8490 SECTION 7.18 Title to
Properties 8490 SECTION 7.19 Litigation 8490 SECTION 7.20 Anti-Corruption Laws
and Sanctions 8490 SECTION 7.21 Absence of Defaults 8591 SECTION 7.22 Senior
Indebtedness Status 8591 SECTION 7.23 Disclosure 8591 SECTION 7.24 Security
Documents 8591 SECTION 7.25 EEA Financial Institution 8692 SECTION 7.26
Beneficial Ownership Certification 92       ARTICLE VIII AFFIRMATIVE COVENANTS
8692 SECTION 8.1 Financial Statements and Budgets 8692 SECTION 8.2 Certificates;
Other Reports 8793 SECTION 8.3 Notice of Litigation and Other Matters 8995
SECTION 8.4 Preservation of Corporate Existence and Related Matters 9096 SECTION
8.5 Maintenance of Property and Licenses 9096 SECTION 8.6 Insurance 9097

 

 

 



 -ii- 

 

 

SECTION 8.7 Accounting Methods and Financial Records 9197 SECTION 8.8 Payment of
Taxes and Other Obligations 9197 SECTION 8.9 Compliance with Laws and Approvals
9197 SECTION 8.10 Environmental Laws 9197 SECTION 8.11 Compliance with ERISA
9198 SECTION 8.12 Compliance with Terms of Leaseholds 9298 SECTION 8.13 Visits
and Inspections 9298 SECTION 8.14 Additional Subsidiaries 9299 SECTION 8.15
[Reserved]. 93100 SECTION 8.16 Use of Proceeds 94100 SECTION 8.17 Compliance
with Anti-Corruption Laws and Sanctions 94101 SECTION 8.18 Further Assurances
94101 SECTION 8.19 Post-Closing Matters 94101 SECTION 8.20 Ratings 101      
ARTICLE IX NEGATIVE COVENANTS   SECTION 9.1 Indebtedness 95101 SECTION 9.2 Liens
97104 SECTION 9.3 Investments 99106 SECTION 9.4 Fundamental Changes 102109
SECTION 9.5 Asset Dispositions 103110 SECTION 9.6 Restricted Payments 103110
SECTION 9.7 Transactions with Affiliates 104111 SECTION 9.8 Accounting Changes;
Organizational Documents 105112 SECTION 9.9 Payments and Modifications of
Certain Indebtedness 105112 SECTION 9.10 No Further Negative Pledges;
Restrictive Agreements 106113 SECTION 9.11 Nature of Business 107114 SECTION
9.12 Sale Leasebacks 107114 SECTION 9.13 Financial CovenantCovenants 107114
SECTION 9.14 Parent Guarantor Holding Company Covenant 115       ARTICLE X
DEFAULT AND REMEDIES 108115 SECTION 10.1 Events of Default 108115 SECTION 10.2
Remedies 110117 SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.
111118 SECTION 10.4 Crediting of Payments and Proceeds 111119 SECTION 10.5
Administrative Agent May File Proofs of Claim 112120 SECTION 10.6 Credit Bidding
113120       ARTICLE XI THE ADMINISTRATIVE AGENT 113121 SECTION 11.1 Appointment
and Authority 113121 SECTION 11.2 Rights as a Lender 114121 SECTION 11.3
Exculpatory Provisions 114121 SECTION 11.4 Reliance by the Administrative Agent
115122 SECTION 11.5 Delegation of Duties 115123 SECTION 11.6 Resignation of
Administrative Agent 116123 SECTION 11.7 Non-Reliance on Administrative Agent
and Other Lenders 117124 SECTION 11.8 No Other Duties, Etc. 117124 SECTION 11.9
Collateral and Guaranty Matters 117124

 

 

 



 -iii- 

 

 

SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements
118125 SECTION 11.11 ERISA 126       ARTICLE XII MISCELLANEOUS 118127 SECTION
12.1 Notices 118127 SECTION 12.2 Amendments, Waivers and Consents 121129 SECTION
12.3 Expenses; Indemnity 124132 SECTION 12.4 Right of Setoff 126135 SECTION 12.5
Governing Law; Jurisdiction, Etc. 127135 SECTION 12.6 Waiver of Jury Trial
128136 SECTION 12.7 Reversal of Payments 128136 SECTION 12.8 [Reserved] 128137
SECTION 12.9 Successors and Assigns; Participations 128137 SECTION 12.10
Treatment of Certain Information; Confidentiality 132141 SECTION 12.11
Performance of Duties 133142 SECTION 12.12 All Powers Coupled with Interest
133142 SECTION 12.13 Survival 134142 SECTION 12.14 Titles and Captions 134142
SECTION 12.15 Severability of Provisions 134142 SECTION 12.16 Counterparts;
Integration; Effectiveness; Electronic Execution 134143 SECTION 12.17 Term of
Agreement 135143 SECTION 12.18 USA PATRIOT Act 135143 SECTION 12.19 No Advisory
or Fiduciary Responsibility 135143 SECTION 12.20 Inconsistencies with Other
Documents 136144 SECTION 12.21 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 136144 SECTION 12.22 Acknowledgement Regarding Any
Supported QFCs 145



 

 

 



 -iv- 

 

 

EXHIBITS     Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of
Swingline Note Exhibit A-3 - Form of Term Loan Note Exhibit B - Form of Notice
of Borrowing Exhibit C - Form of Notice of Account Designation Exhibit D - Form
of Notice of Prepayment Exhibit E - Form of Notice of Conversion/Continuation
Exhibit F - Form of Officer’s Compliance Certificate Exhibit G - Form of
Assignment and Assumption Exhibit H-1 - Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Lenders) Exhibit H-2 - Form of U.S. Tax Compliance
Certificate (Non-Partnership Foreign Participants) Exhibit H-3 - Form of U.S.
Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit H-4

 

-

 

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)  
SCHEDULES Schedule 1.1(a)(1) - Existing Comerica Letters of Credit Schedule
1.1(a)(2) - Existing Wells Fargo Letters of Credit Schedule 1.1(b) - Commitments
and Commitment Percentages Schedule 1.1(c) - At-Risk Pension Plans or
Multiemployer Plans Schedule 7.1 - Jurisdictions of Organization and
Qualification Schedule 7.2 - Subsidiaries and Capitalization Schedule 7.6 - Tax
Matters Schedule 7.9 - ERISA Plans Schedule 7.13 - Labor and Collective
Bargaining Agreements Schedule 7.18 - Real Property Schedule 7.19 - Litigation
Schedule 7.24(a) - UCC Filing Offices Schedule 8.19 - Post-Closing Matters
Schedule 9.1 - Existing Indebtedness Schedule 9.2 - Existing Liens Schedule 9.3
- Existing Loans, Advances and Investments Schedule 9.7 - Transactions with
Affiliates

 

 

 

 



 -v- 

 

 



CREDIT AGREEMENT, dated as of April 18, 2017, by and among US ECOLOGY HOLDINGS,
INC., a Delaware corporation (f/k/a US Ecology, Inc., a Delaware corporation),
as Borrower, the lenders who are party to this Agreement and the lenders who may
become a party to this Agreement pursuant to the terms hereof, as Lenders, WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders, as Swingline Lender and as an Issuing
Lender, and BANK OF AMERICA, N.A., as an Issuing Lender.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1             Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Administrative Agent” means Wells Fargo Bank, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Fee Letter” means that certain Fee Letter, dated as of March 20, 2017, by
and between Wells Fargo Bank and the Borrower, as modified, supplemented or
replaced by that certain Administrative Agent Fee Letter, dated as of June 23,
2019, by and among Wells Fargo Bank, Wells Fargo Securities and the Borrower.

 

“Agent Parties” means the Administrative Agent or any of its Related Parties.

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowerany Company or its Subsidiaries from time
to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit PartyCompany, its Subsidiaries or Affiliates related to terrorism
financing or money laundering, including any applicable provision of the PATRIOT
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

 

 

 



   

 

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses, binding
written government approvals, binding written government interpretations and
orders of courts or Governmental Authorities and all orders and decrees of all
courts and arbitrators.

 

“Applicable Margin” means, in:

 

(a)       In the case of the Revolving Credit Loans and Revolving Credit
Commitments, the corresponding percentages per annum as set forth below based on
the Consolidated Total Net Leverage Ratio:

 

Pricing Level Consolidated Total Net Leverage Ratio LIBOR + Base Rate +
Commitment Fee I Equal to or greater than 3.25 to 1.00 2.00% 1.00% 0.35% II
Equal to or greater than 2.50 to 1.00, but less than 3.25 to 1.00 1.75% 0.75%
0.30% III Equal to or greater than 1.75 to 1.00, but less than 2.50 to 1.00
1.50% 0.50% 0.25% IV Equal to or greater than 1.00 to 1.00, but less than 1.75
to 1.00 1.25% 0.25% 0.20% V Less than 1.00 to 1.00 1.00% 0.00% 0.175%          

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level III until the
Calculation Date with respect to the first full fiscal quarter occurring after
the Closing Date and, thereafter the Pricing Level shall be determined by
reference to the Consolidated Total Net Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (b) if the Borrower fails to provide an Officer’s
Compliance Certificate when due as required by Section 8.2(a) for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Officer’s
Compliance Certificate was required to have been delivered shall be based on
Pricing Level I until such time as such Officer’s Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Net Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The applicable Pricing Level shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Pricing Level shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.

 

 

 



 2 

 

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly (but in any event within
five (5) Business Days) deliver to the Administrative Agent a corrected
Officer’s Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Consolidated
Total Net Leverage Ratio in the corrected Officer’s Compliance Certificate were
applicable for such Applicable Period, and (C) the Borrower shall promptly (but
in any event within five (5) Business Days) and retroactively be obligated to
pay to the Administrative Agent the accrued additional interest and fees owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.

 

(b) In the case of any Series of Incremental Term Loans, the Applicable Margin
set forth in the applicable Lender Joinder Agreement.

 

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (a) with respect to the Loans and Commitments incurred on the
Closing Date, each of Wells Fargo Securities and MLPF&S (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), in its capacity as joint lead
arranger and joint bookrunner and (b) with respect to any Incremental Loan
Commitments or Incremental Loans, each of the Persons appointed by Borrower as
arranger, bookrunner or similar titles for such Incremental Loan Commitments or
Incremental Loans.

 

“Arrangers Fee Letter” means, collectively, (a) that certain Fee Letter, dated
as of March 20, 2017, by and among Wells Fargo Bank, Wells Fargo Securities,
BANA, MLPF&S and the Borrower and (b) that certain Arrangers Fee Letter, dated
as of June 23, 2019, by and among Wells Fargo Bank, Wells Fargo Securities,
BANA, BofA Securities and the Borrower.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests
(other than Equity Interests in the Borrower)) by any Credit Party or any
Subsidiary thereof (or the granting of any option or other right to do any of
the foregoing), and any issuance of Equity Interests by any Subsidiary of the
Borrower to any Person that is not a Credit Party or any Subsidiary thereof
(other than any issuance of directors’ qualifying shares or of nominal amounts
of other Equity Interests that are required to be held by specified Persons
under Applicable Law). The term “Asset Disposition” shall not include (a) the
sale of inventory in the ordinary course of business, (b) the transfer of assets
to the Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4, (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement, (e)
dispositions of Investments in cash and Cash Equivalents, (f) the transfer by
any Credit Party of its assets to any other Credit Party, (g) the transfer by
any Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any new transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer), (h) the transfer by any Non-Guarantor Subsidiary
of its assets to any other Non-Guarantor Subsidiary, (i) Investments permitted
under Section 9.3, (j) Restricted Payments permitted under Section 9.6, and (k)
sales, transfers or other dispositions not in excess of $5,000,000the greater of
(x) $10,000,000 and (y) 1.5% of Consolidated Net Tangible Assets as of the date
of such sale, transfer or other disposition, in the aggregate in any Fiscal
Year.

 

 

 



 3 

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“BANA” means Bank of America, N.A.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable); provided that in no event shall
the Base Rate applicable to the Revolving Credit Loans be less than the
Revolving Credit Loan Base Rate Floor.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent (in consultation
with the Borrower) decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

 

 



 4 

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (a) in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (a) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (b) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (c) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

 

 



 5 

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 5.8(c) and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to the Section titled “Effect of Benchmark
Transition Event.”

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means United States 31 C.F.R. § 1010.230.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“BofA Securities” means BofA Securities, Inc.

 

“Bona Fide Lending Entity” shall mean any bona fide (A) debt fund, (B)
investment vehicle, (C) regulated bank entity or (D) non-regulated lending
entity that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business.

 

“Borrower” means US Ecology Holdings, Inc., a Delaware corporation (f/k/a US
Ecology, Inc., a Delaware corporation).

 

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a Consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations during such period,
but excluding expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (a “Capital Lease”), and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

 

 



 6 

 

 

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to, the Administrative Agent, for the benefit of one or
more of the Issuing Lenders, the Swingline Lender or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations or Swingline Loans, cash or deposit account balances
or, if the Administrative Agent, the applicable Issuing Lender and the Swingline
Lender shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable.

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred and eighty (180) days from the date of acquisition
thereof, (b) commercial paper maturing no more than two hundred and seventy
(270) days from the date of creation thereof and currently having the highest
rating obtainable from either S&P or Moody’s, (c) certificates of deposit
maturing no more than one hundred and eighty (180) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency, (d) time deposits maturing no more than one hundred
and eighty (180) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (e) investments in “money
market funds” within the meaning of Rule 2a-7 of the Investment Company Act of
1940, as amended, that have the highest ratings available from S&P and Moody’s
and portfolio assets of at least $5,000,000,000, and substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and (f) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
investments of a type analogous to the foregoing.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent, an Affiliate of the Administrative Agent, an
Arranger or an Affiliate of an Arranger or (b) at the time it (or its Affiliate)
becomes a Lender or the Administrative Agent (including on the Closing Date), is
a party to a Cash Management Agreement with a Credit Party, in each case in its
capacity as a party to such Cash Management Agreement.

 

“Change in Control” means an event or series of events by which:

 

(a)         (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a “person” or “group” shall be deemed to have “beneficial
ownership” of all Equity Interests that such “person” or “group” has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than thirty-five percent (35%)
of the Equity Interests ofin the BorrowerParent Guarantor entitled to vote in
the election of members of the board of directors (or equivalent governing body)
of the BorrowerParent Guarantor or (ii) a majority of the members of the board
of directors (or other equivalent governing body) of the BorrowerParent
Guarantor shall not constitute Continuing Directors; or

 

 

 



 7 

 

 

(b)         there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Disqualified Equity Interests in excess of
$25,000,00050,000,000 any “change in control” or similar provision (as set forth
in the indenture, agreement or other evidence of such Indebtedness) obligating
the Parent Guarantor, the Borrower or any of itstheir respective Subsidiaries to
repurchase, redeem or repay all or any part of the Indebtedness or Disqualified
Equity Interests provided for therein.; or

 

(c)         the Parent Guarantor at any time shall (i) cease to own directly one
hundred percent (100%) of the Equity Interests in the Borrower or (ii) cease to
hold directly one hundred percent (100%) of the voting power in the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

 

“Closing Date” means the date of this Agreement.

 

“Co-Documentation Agents” means (a) with respect to the Loans and Commitments
incurred on the Closing Date, each of Bank of Montreal, PNC Bank, National
Association and U.S. Bank National Association, in its capacity as
co-documentation agent. and (b) with respect to any Incremental Loan Commitments
or Incremental Loans, each of the Persons appointed by the Borrower as
documentation agent or co-documentation agent for such Incremental Loan
Commitments or Incremental Loans.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

 

 

 



 8 

 

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Companies” means, collectively, the Parent Guarantor and the Credit Parties.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP (if applicable): (a) Consolidated Net
Income for such period plus (b) the sum of the following, without duplication,
to the extent deducted in determining Consolidated Net Income for such period:
(i) income taxes, (ii) Consolidated Interest Expense and, (iii) amortization,
depreciation and other non-cash items (except to the extent that such non-cash
items are reserves or accruals for cash charges to be taken in the future),
(iv) extraordinary, unusual or non-recurring losses and charges, (v) Transaction
Costs incurred in connection with the Transactions and NRC Acquisition
Transaction Costs incurred in connection with the NRC Acquisition Transactions,
(vi) non-cash accretion and adjustments of closure/post-closure obligations,
(vii) non-cash stock based compensation charges, (viii) expenses incurred in
connection with closing facilities or facility relocations and, (ix)
non-recurring costs, extraordinary expenses and other pro forma adjustments
attributable to any Specified Transaction to the extent that such costs,
expenses or adjustments (i) are reasonably expected to be realized within
twenty-four (24) months of such Specified Transaction as set forth in reasonable
detail on a certificate of a Responsible Officer of the Borrower delivered to
the Administrative Agent, (ii) are calculated on a basis consistent with GAAP
and are, in each case, reasonably identifiable, factually supportable, and
expected to have a continuing impact on the operations of the Borrower and its
Subsidiaries; and (iii) represent less than twenty-five percent (25%) of
Consolidated EBITDA (determined without giving effect to this clause (ix)); and
(x) fees and expenses incurred (w) to source, evaluate, diligence and make an
Investment permitted hereunder, (x) in connection with the issuance, prepayment
or amendment of or refinancing of Indebtedness permitted hereunder (including
all fees and expenses of the agent or lenders under any such Indebtedness), (y)
in connection with a disposition of assets or property of the Borrower or any of
its Subsidiaries outside of the ordinary course of business permitted hereunder
or (z) in connection with an Equity Issuance permitted hereunder, in each case
under this clause (ixx) whether or not such transaction is consummated less
(c) the sum of the following, without duplication, to the extent included in
determining Consolidated Net Income for such period: (i) interest income, (ii)
any extraordinary, unusual or non-recurring gains and (iii) non-cash gains or
non-cash items increasing Consolidated Net Income (excluding any such non-cash
item to the extent it represents the reversal of an accrual or a reserve for a
potential cash charge in any prior period that was not added back to
Consolidated EBITDA in a prior period). Notwithstanding the foregoing, (x) with
respect to any Specified Transactions, Consolidated EBITDA shall be calculated
on a Pro Forma Basis. and (y) the Consolidated EBITDA of NRC and its
Subsidiaries for fiscal quarters ending prior to the NRC Acquisition Closing
Date will, without duplication with any other adjustments being made pursuant to
the definition of Consolidated EBITDA, be reflected by “Adjusted EBITDA, per
Credit Agreement” in NRC’s 8-K filed on March 18, 2019 and by “Adjusted EBITDA,
per Credit Agreement” in each other applicable 8-K filed by NRC prior to the NRC
Acquisition Closing Date

 

 

 



 9 

 

 

“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Funded Indebtedness that is
secured by Liens on property or assets of Borrower or its Subsidiaries as of
such date that do not rank junior to the Liens securing the Obligations to (b)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date for which financial statements have
(or are required to have) been delivered pursuant to Section 8.1(a) or 8.1(b)
hereof.

 

“Consolidated Funded Indebtedness” means, with respect to any Person at any date
and without duplication, the sum of the following: (a) all obligations for
borrowed money including, but not limited to, obligations evidenced by bonds,
debentures, notes or other similar instruments of any such Person; (b) all
obligations to pay the deferred purchase price of property or services of any
such Person, except (i) trade payables arising in the ordinary course of
business not more than ninety (90) days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person and (ii) earn-outs, hold-backs and other deferred payment of
consideration in respect of permitted acquisitions to the extent not required to
be reflected as liabilities on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP; (c) the Attributable Indebtedness of such
Person with respect to such Person’s Capital Lease Obligations and synthetic
leases (regardless of whether accounted for as indebtedness under GAAP); (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person to the extent of the
value of such property (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business); (e) all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including Indebtedness arising
under conditional sales or other title retention agreements except trade
payables arising in the ordinary course of business), whether or not such
Indebtedness shall have been assumed by such Person or is limited in recourse;
provided, however, that if such obligations have not been assumed, the amount of
such Indebtedness included for the purpose of this definition will be the amount
equal to the lesser of the fair market value of such property and the amount of
the Indebtedness secured; (f) all obligations of any such Person in respect of
Disqualified Equity Interests; and (g) all Guarantees of any such Person with
respect to any of the foregoing; provided that intercompany Indebtedness amongst
the Borrower and its Wholly-Owned Subsidiaries shall not constitute Consolidated
Funded Indebtedness.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date for which financial
statements have (or are required to have) been delivered pursuant to Section
8.1(a) or 8.1(b) hereof to (b) Consolidated Interest Expense for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such date
for which financial statements have (or are required to have) been delivered
pursuant to Section 8.1(a) or 8.1(b) hereof.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements and amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness) for such period.

 

“Consolidated Net Funded Indebtedness” means, at any date of determination, (a)
the amount of Consolidated Funded Indebtedness of the Borrower and its
Subsidiaries at such date, on a consolidated basis, minus (b) Unrestricted Cash
at such date.

 

 

 



 10 

 

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes,
(d) any gain or loss from asset dispositions outside of the ordinary course of
business during such period, (e) any non-cash gain or loss from arrangements
under Hedge Agreements and (f) any non-cash foreign currency translation gain or
loss.

 

“Consolidated Net Tangible Assets” shall mean, as of any date of determination,
(a) the total assets of the Borrower and its Subsidiaries as set forth on the
consolidated balance sheet of the BorrowerParent Guarantor as of the last day of
the fiscal quarter most recently ended for which financial statements have been
(or were required to be) delivered pursuant to Section 8.1(a) or 8.1(b), as
applicable, minus (b) all cash and Cash Equivalents of the Borrower and its
Subsidiaries reflected on such balance sheet, minus (c) the total goodwill and
other intangible assets of the Borrower and its Subsidiaries reflected on such
balance sheet, all calculated (i) on a consolidated basis in accordance with
GAAP and (ii) on a Pro Forma Basis after giving effect to any acquisition or
disposition of a Person or assets that have occurred on or after the last day of
such fiscal quarter for which financial statements have been (or were required
to be) delivered pursuant to Section 8.1(a) or 8.1(b).

 

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Net Funded Indebtedness on such date to (b)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date for which financial statements have
(or are required to have) been delivered pursuant to Section 8.1(a) or 8.1(b)
hereof.

 

“Continuing Directors” means the directors of the BorrowerParent Guarantor on
the ClosingFirst Amendment Effective Date and each other director of the
BorrowerParent Guarantor, if, in each case, such other director’s nomination for
election to the board of directors (or equivalent governing body) of the
BorrowerParent Guarantor is recommended by at least 51% of the then Continuing
Directors.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each Issuing Lender that is entitled to Cash
Collateral hereunder at the time such control agreement is executed.

 

“Covenant Facility” means the Revolving Credit Commitments and the Revolving
Credit Facility (and the Loans thereunder), each Series of Incremental Term
Loans and Incremental Term Loan Commitments that is designated as a “Covenant
Facility” pursuant to the Lender Joinder Agreement for such Series of
Incremental Term Loans or Incremental Term Loan Commitments, each Series of
Replacement Term Loans that is designated as a “Covenant Facility” pursuant to
the applicable amendment effectuating such Series of Replacement Term Loans, and
each Series of Term Loans or Term Loan Commitments extended pursuant to an
Extension Amendment that was previously designated as a “Covenant Facility”
(i.e., prior to such extension) or is designated as a “Covenant Facility”
pursuant to the applicable Extension Amendment.

 

 

 



 11 

 

 

“Covenant Facility Acceleration” means that (a) the Commitments under any
Covenant Facility have been terminated and (b) the principal amount of all Loans
under such Covenant Facility, if any, have been declared to be due and payable
by the Lenders under such Covenant Facility pursuant to Section 10.2.

 

“Covenant Lender” means a Lender under a Covenant Facility.

 

“Covered Entity” means any of the following:

 

(a)         a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)        a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(c)         a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned thereto in Section 12.22(a).

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

 

 



 12 

 

 

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) after
the date of this Agreement, has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or (e)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the latest Revolving Credit Maturity Date or Term
Loan Maturity Date in effect under this Agreement; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of current or former
employees, officers, directors or consultants of the BorrowerParent Guarantor or
its Subsidiaries or by any such plan to such individuals, such Equity Interests
shall not constitute Disqualified Equity Interests solely because they may be
required to be repurchased by the BorrowerParent Guarantor or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

 

 

 



 13 

 

 

“Disqualified Lender” means (a) bona fide competitors of the Borrower and its
Subsidiaries designated in writing to the Administrative Agent prior to the date
hereofFirst Amendment Approval Date, (b) certain banks, financial institutions
and other entities designated in writing to the Administrative Agent by the
Borrower prior to the date hereofFirst Amendment Approval Date, (c) any
Affiliate of any Person referred to in clause (a) or (b) of this definition that
has been specified in writing to the Administrative Agent by the Borrower and
(d) any Person that is readily identifiable on the basis of its name as an
Affiliate of any Person referred to in clause (a) or (b) of this definition;
provided that the Borrower shall be permitted to supplement the lists of
Disqualified Lenders referenced in clauses (a) and (b) of this definition upon
reasonable notice after the date hereof in the form of a written supplement
provided to the Administrative Agent to the extent, in the case of a supplement
to the list referenced in clause (b) above, such supplement is reasonably
acceptable to the Administrative Agent. Any written supplement to the list of
Disqualified Lenders (whether pursuant to clause (c) of this definition or the
proviso to the first sentence of this definition) shall become effective two
Business Days after delivery to the Administrative Agent, and shall not apply
retroactively to disqualify the transfer of an interest in the Credit Facility
that was effective prior to the effective date of such supplement. In no event
shall a Bona Fide Lending Entity be a Disqualified Lender, unless such Bona Fide
Lending Entity is identified under clause (b) above, or as an Affiliate of
entity identified under clause (b) above pursuant to clause (c) or (d) above.
Upon request by any Lender or prospective Lender, the list of Disqualified
Lenders shall be distributed to such Lender or prospective Lender and the
Borrower hereby consents to such distribution.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary created or organized in the United
States or under the law of the United States or of any U.S. state or the
District of Columbia.

 

“Early Opt-in Election” means the occurrence of: (a) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section titled “Effect of Benchmark Transition Event,” are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace LIBOR and (b) (i) the election by the Administrative Agent or (ii)
the election by the Required Lenders to declare that an Early Opt-in Election
has occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Required Lenders of written notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any tranche (or Series) of commitments or loans
under this Agreement, the effective yield on such tranche (or Series) as
reasonably determined by the Administrative Agent in consultation with the
Borrower, taking into account the applicable interest rate margins, interest
rate benchmark floors and all fees, including recurring, up-front or similar
fees or original issue discount (in the case of up-front fees and original issue
discount, amortized over the shorter of (x) the life of such loans and (y) the
four years following the date of incurrence thereof) payable generally to
lenders making such loans or commitments, but excluding (i) any arrangement,
structuring, underwriting or other fees payable to the Arrangers (or their
Affiliates) or, with respect to Incremental Term Loans or Incremental Revolving
Credit Commitments of any Series, to one or more other arrangers (or their
Affiliates), in connection therewith that are not generally shared with the
lenders thereunder and (ii) any customary consent fees paid generally to
consenting lenders.“OID”) and upfront fees (which shall be deemed to constitute
like amounts of OID, with OID being equated to interest based on assumed
four-year life to maturity) payable to the lenders under the applicable
Indebtedness in the initial primary syndication thereof, but excluding any
prepayment fees or premiums, arrangement fees, structuring fees, commitment
fees, underwriting fees, placement fees, success fees, advisory fees, ticking,
unused line fees, consent fees, amendment fees and any similar fees and any
other fees not generally paid ratably to all lenders of the applicable
Indebtedness other than any fees that are akin to original issue discount or
upfront fees.

 

 

 



 14 

 

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan that has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliate, in any
case, excluding a Multiemployer Plan.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, Liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings brought or threatened by any Person and
relating in any way to any actual or alleged violation by Borrower or any of its
Subsidiaries of, or liability of Borrower or any of its Subsidiaries under, any
Environmental Law or relating to any permit issued, or any approval given, to
Borrower or any of its Subsidiaries under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages,
contribution, indemnification, cost recovery, compensation or injunctive relief,
or for damages to any persons or property, resulting from Hazardous Materials or
otherwise arising from applicable Environmental Laws (including common law) and
including without limitation any alleged injury or threat of injury to public
health or the environment.

 

“Environmental Laws” means any and all applicable federal, foreign, state,
provincial and local laws (including common law), statutes, ordinances, codes,
rules, regulations, permits, licenses, written approvals, binding written
interpretations and orders of courts or Governmental Authorities, relating to
the protection of public health from exposure to Hazardous Materials or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

 

 



 15 

 

 

“Equity Issuance” means (a) any issuance by the Borrower or any other Credit
Party of shares of its Equity Interests to any Person that is not a Credit Party
(including, without limitation, in connection with the exercise of options or
warrants or the conversion of any debt securities to equity but excluding any
issuance of directors’ qualifying shares or of nominal amounts of other Equity
Interests that are required to be held by specified Persons under Applicable
Law) and (b) any capital contribution from any Person that is not a Credit Party
into any Credit Party or any first-tier Subsidiary of any Credit Party. The term
“Equity Issuance” shall not include (A) any Asset Disposition or (B) any Debt
Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Credit PartyCompany other
than the Borrower, any Swap Obligation if, and to the extent that, all or a
portion of the liability of such Credit PartyCompany for or the guarantee of
such Credit PartyCompany of, or the grant by such Credit PartyCompany of a
security interest to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’sCompany’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Credit
PartyCompany or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit PartyCompany, including under Section 2.18 of the Guaranty
Agreement). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender'sLender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any Taxes imposed
under FATCA.

 

 

 



 16 

 

 

“Existing Comerica Letters of Credit” means those letters of credit existing on
the Closing Date and identified on Schedule 1.1(a)(1).

 

“Existing Issuing Lender Fee Letter” means that certain existing issuing lender
fee letter dated as of even date herewith, between the Borrower and Comerica
Bank.

 

“Existing Wells Fargo Letters of Credit” means those letters of credit existing
on the Closing Date and identified on Schedule 1.1(a)(2).

 

“Existing US Ecology Credit Agreement” means that certain Credit Agreement,
dated as of June 17, 2014, by and between the Borrower, Wells Fargo Bank, as
administrative agent, the lenders party thereto and the other parties party
thereto.

 

“Extended Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.16(a)(ii).

 

“Extended Revolving Loans” has the meaning assigned thereto in Section
5.16(a)(ii).

 

“Extended Term Loans” has the meaning assigned thereto in Section 5.16(a)(iii).

 

“Extending Revolving Lender” has the meaning assigned thereto in Section
5.16(a)(ii).

 

“Extending Term Lender” has the meaning assigned thereto in Section
5.16(a)(iii).

 

“Extension” has the meaning assigned thereto in Section 5.16(a).

 

“Extension Amendment” has the meaning assigned thereto in Section 5.16(c).

 

“Extension Offer” has the meaning assigned thereto in Section 5.16(a).

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of Term Loans made by such
Lender then outstanding, or (b) the making of any Loan or participation in any
Letter of Credit by such Lender, as the context requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

 

 



 17 

 

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letters” means, collectively, the Agent Fee Letter, the Arrangers Fee
Letter and the Existing Issuing Lender Fee Letter.

 

“Financial Covenant Event of Default” has the meaning assigned thereto in
Section 10.1(d).

 

“First Amendment” means that certain First Amendment, dated as of August 6,
2019, by and among the Borrower, the Subsidiary Guarantors party thereto, the
Lenders party thereto, the Administrative Agent and the other parties party
thereto.

 

“First Amendment Approval Date” means the “Amendment Approval Date” (as defined
in the First Amendment).

 

“First Amendment Effective Date” means the “Amendment Effective Date” (as
defined in the First Amendment).

 

“First Tier Foreign Subsidiary” means (a) any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
or (b) any Domestic Subsidiary all or substantially all of the assets of which
consist, directly or indirectly, of Equity Interests of one or more Subsidiaries
described in clause (a) above, and in each case, the Equity Interests of which
are owned directly by any Credit Party.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Foreign Casualty Event” means any Insurance and Condemnation Event resulting in
the receipt of Net Cash Proceeds by a Foreign Subsidiary and giving rise to a
prepayment pursuant to Section 4.4(b)(iv).

 

“Foreign Disposition” means any Asset Disposition resulting in the receipt of
Net Cash Proceeds by a Foreign Subsidiary and giving rise to a prepayment
pursuant to Section 4.4(b)(iii).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

 

 



 18 

 

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, however, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.

 

“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, for the benefit of the Secured Parties.

 

“Guaranty Obligation” means, with respect to any Person and any Indebtedness or
obligations, any obligation of such Person to Guarantee such Indebtedness or
obligations.

 

 

 



 19 

 

 

“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants, or toxic
substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to public health or the environment and are or become
regulated by any Governmental Authority with applicable jurisdiction, (c) the
presence of which require investigation or remediation under any Environmental
Law, (d) the discharge or emission or release of which requires a permit,
license or other Governmental Approval under any Environmental Law, (e) which
are deemed by a Governmental Authority with applicable jurisdiction to
constitute a nuisance or a trespass which pose an environmental health or safety
hazard to Persons or neighboring properties, or (f) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent, an Affiliate of the
Administrative Agent, an Arranger or an Affiliate of an Arranger or (b) at the
time it (or its Affiliate) becomes a Lender or the Administrative Agent
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Borrower with total assets having a fair market value of less than
$10,000,00020,000,000.

 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

 

 

 



 20 

 

 

“Incremental Loan Amount” shall mean (a) the amount of the NRC Acquisition
Incremental Term Loans, to be used solely for the purposes set forth in such
definition, plus, (b) the greater of (i) $250.0 million and (ii) 100% of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters for
which financial statements have been delivered pursuant to Section 8.1(a) or
8.1(b) ending on or immediately prior to the date of determination, plus (c) the
aggregate principal amount of any voluntary prepayments, redemptions,
repurchases or other retirements of (i) Revolving Credit Loans (to the extent
accompanied by a corresponding permanent reduction in the Revolving Credit
Commitments) and (ii) Term Loans (in each case of this clause (c), excluding any
prepayments, redemptions, repurchases and other retirements funded with the
proceeds of long-term Indebtedness (other than borrowings under the Revolving
Credit Commitments)) plus, (d) any additional or other amount, so long as,
solely in the case of this clause (d), after giving effect to the incurrence of
the applicable Incremental Loan Commitments and Incremental Loans and any
related Permitted Acquisition, refinancing of Indebtedness or other event giving
rise to an adjustment on a Pro Forma Basis, the Consolidated First Lien Net
Leverage Ratio does not exceed 3.00 to 1.00 on a Pro Forma Basis (it being
understood that the Borrower may elect whether any Incremental Loan Amount is
made in reliance on clause (a), (b), (c) or (d) and, in the absence of such
designation, (x) with respect to the incurrence of Incremental Term Loans in
connection with the transactions described in clause (a) above, the Borrower
shall be deemed to have relied on the foregoing clause (a) and (y) in any other
case, the Borrower shall be deemed to have relied (i) first, on clause (d) to
the maximum amount permitted thereunder, (ii) second, on clause (c), to the
maximum amount permitted thereunder, (iii) third, on clause (b), to the maximum
amount permitted thereunder and (iv) fourth, on clause (a) to the maximum amount
permitted thereunder); provided that, for purposes of the foregoing clause (d),
(x) the Consolidated First Lien Net Leverage Ratio shall be calculated assuming
any Incremental Loan Commitments or Incremental Loans to be established at such
time (or substantially simultaneously therewith) are fully drawn and assuming
that the Revolving Credit Commitments are fully drawn and (y) the determination
of Consolidated Net Funded Indebtedness for purposes of calculating the
Consolidated First Lien Net Leverage Ratio shall not take into account any cash
or Cash Equivalents constituting proceeds of any Loans made under any
Incremental Loan Commitments that may otherwise reduce the amount of
Consolidated Net Funded Indebtedness; provided, further, that if the proceeds of
the Incremental Term Loans made under the Incremental Loan Commitments then
being incurred are to be used primarily to finance a Permitted Acquisition and
the Lenders providing such Incremental Term Loan agree to a “funds certain”
provision, at the election of the Borrower, the Consolidated First Lien Net
Leverage Ratio may be tested for purposes of determining the Incremental Loan
Amount under clause (d) as of the date the acquisition agreement for such
Permitted Acquisition was signed, and not at the time such Incremental Loan
Commitments are obtained.

 

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)         all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

 

 



 21 

 

 

(b)        all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements but only to the extent
required to be reflected as liabilities on the balance sheet of such Person in
accordance with GAAP), except trade payables arising in the ordinary course of
business not more than ninety (90) days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person;

 

(c)         the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);

 

(d)        all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

 

(e)         all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including Indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such Indebtedness
shall have been assumed by such Person or is limited in recourse; provided,
however, that if such obligations have not been assumed, the amount of such
Indebtedness included for the purposes of this definition will be the amount
equal to the lesser of the fair market value of such property and the amount of
the Indebtedness secured;

 

(f)         all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;

 

(g)        all obligations of any such Person in respect of Disqualified Equity
Interests;

 

(h)        all net obligations of such Person under any Hedge Agreements; and

 

(i)          all Guarantees of any such Person with respect to any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Credit
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned thereto in Section 12.3(b).

 

“Information” has the meaning assigned thereto in Section 12.10.

 

 

 



 22 

 

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months or, if available and agreed by all of the relevant Lenders twelve (12)
months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

 

(a)         the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(b)        if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

 

(c)         any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(d)         no Interest Period shall extend beyond the Revolving Credit Maturity
Date or the Term Loan Maturity Date, as applicable, and Interest Periods shall
be selected by the Borrower so as to permit the Borrower to make the quarterly
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9; and

 

(e)         there shall be no more than teneleven (1011) Interest Periods in
effect at any time.

 

“Investments” has the meaning assigned thereto in Section 9.3.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date (i) Wells Fargo Bank, in its capacity as issuer
thereof, or any successor thereto or (ii) BANA, in its capacity as issuer
thereof, or any successor thereto, (b) with respect to the Existing Wells Fargo
Letters of Credit, Wells Fargo Bank, in its capacity as issuer thereof, or any
successor thereto and (c) with respect to the Existing Comerica Letters of
Credit, Comerica Bank, in its capacity as issuer thereof, or any successor
thereto.

 

“L/C Commitment” means, (a) with respect to Wells Fargo Bank, as Issuing Lender,
the lesser of (i) $37,500,000 and (ii) the Revolving Credit Commitment and (b)
with respect to BANA, as Issuing Lender, the lesser of (i) $37,500,000 and (ii)
the Revolving Credit Commitment. The aggregate L/C Commitment for all Issuing
Lenders, collectively, shall be the lesser of (a) $75,000,000 and (b) the
Revolving Credit Commitment.

 

 

 



 23 

 

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and the Issuing Lenders.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by an
Issuing Lender from time to time, requesting such Issuing Lender to issue a
Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1, the Existing Comerica Letters of Credit and the
Existing Wells Fargo Letters of Credit.

 

“LIBOR” means,

 

(a)         for any interest rate calculation with respect to a LIBOR Rate Loan,
the rate of interest per annum determined on the basis of the rate as set by the
ICE Benchmark Administration (“ICE”) (or the successor thereto if ICE is no
longer making such rate available) for deposits in Dollars for a period equal to
the applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or
any applicable successor page) at approximately 11:00 a.m. (London time) two (2)
London Banking Days prior to the first day of the applicable Interest Period.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and

 

(b)        for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the rate as set by ICE
(or the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) which appears on the Reuters Screen
LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day. If, for any reason, such rate
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.

 

 

 



 24 

 

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. To the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice as reasonably determined by the Administrative
Agent; provided that if such market practice is reasonably determined by the
Administrative Agent to not be administratively feasible, such approved rate
shall be applied in a manner reasonably determined by the Administrative Agent.

 

Notwithstanding the foregoing, in no event shall LIBOR (i) applicable to the
Revolving Credit Loans that are LIBOR Rate Loans be less than the Revolving
Credit Loan LIBOR Floor and (ii) for any purpose other than as specified in
clause (i) of this sentence, be less than 0%.

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate = LIBOR   1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

“Liquidity” means, as of any date of determination, with respect to the Borrower
and its Domestic Subsidiaries, the aggregate amount of cash and Cash Equivalents
of the Borrower and its Domestic Subsidiaries plus Revolving Credit Facility
Availability as of such date of determination.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, the Parent
Guaranty Agreement, the Fee Letters, any Extension Amendment, any Lender Joinder
Agreement and each other document, instrument, certificate and agreement
executed and delivered by the Credit Parties or, any of their respective
Subsidiaries or the Parent Guarantor in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement
(excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).

 

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loans and the Swingline Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

 

 



 25 

 

 

“Material Acquisition” has the meaning assigned thereto in Section 9.13(a).

 

“Material Adverse Effect” means, (a) in the case where “Material Adverse Effect”
is being determined in connection with the making of Specified Representations
pursuant to Section 5.13(a)(ii)(c) or the proviso of Section 6.2(a) (in each
case, other than in connection with the NRC Acquisition), and solely with
respect to the Borrower and its SubsidiariesSpecified Representations being made
in respect of the Person(s) being acquired pursuant to the applicable Permitted
Acquisition, “Material Adverse Effect” or such similar term as defined in the
applicable agreement governing the applicable Permitted Acquisition or (b) in
all other cases, (ai) a material adverse effect on the operations, business,
assets, properties, liabilities (actual or contingent) or condition (financial
or otherwise) of such Personsthe Borrower and its Subsidiaries, taken as a
whole, (bii) a material impairment of the ability of any of such Personsthe
Parent Guarantor, the Borrower and the Subsidiaries of the Borrower, taken as a
whole, to perform their obligations under the Loan Documents, (ciii) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (div) a material impairment of the legality,
validity, binding effect or enforceability against any Credit PartyCompany of
any Loan Document to which it is a party.

 

“Material Contract” means any contract or agreement, written or oral, of any
Credit Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to renew of which could reasonably be expected to have a
Material Adverse Effect.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of (i) with respect to outstanding Letters of Credit issued by an Issuing
Lender, the Fronting Exposure of the applicable Issuing Lender with respect to
such Letters of Credit issued by such Issuing Lender and (ii) with respect to
outstanding Swingline Loans, the Fronting Exposure of the Swingline Lender with
respect to such Swingline Loans and (b) otherwise, an amount determined by the
Administrative Agent and each Issuing Lender that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

 

“Minimum Extension Condition” has the meaning assigned thereto in Section
5.16(b).

 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make, contributions within the preceding seven (7) years or under which any
Credit Party or any ERISA Affiliate has any potential withdrawal liability,
whether fixed or contingent.

 

“Necessary Authorizations” means all permits, approvals, grants and licenses
from, and all filings and registrations with, any Governmental Authority,
necessary in order to enable the Borrower or any of its Subsidiaries to own,
construct, maintain and operate its business and to make and hold Investments in
other Persons who own, construct, maintain and operate their respective
businesses.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all taxes assessed by, or reasonably estimated to be
payable to, a Governmental Authority as a result of such transaction (provided
that if such estimated taxes exceed the amount of actual taxes required to be
paid in cash in respect of such Asset Disposition, the amount of such excess
shall constitute Net Cash Proceeds), (ii) all reasonable and customary
out-of-pocket fees and expenses incurred in connection with such transaction or
event, (iii) the principal amount of, premium or penalty, if any, and interest
on any Indebtedness secured by a Lien on the asset (or a portion thereof)
disposed of, which Indebtedness is required to be repaid in connection with such
transaction or event, and (iv) amounts provided as a reserve, in accordance with
GAAP, against any retained liabilities associated with an Asset Disposition,
including under any indemnification obligations, in respect of any purchase
price adjustments or other similar contingent liabilities (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds) and (b) with respect to any Debt
Issuance, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith.

 

 

 



 26 

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders or all Lenders with respect to a certain
Class or Series in accordance with the terms of Section 12.2 and (ii) has been
approved by the Required Lenders.

 

“Non-Covenant Facility” means each Series of Incremental Term Loans and
Incremental Term Loan Commitments that is not designated as a “Covenant
Facility” pursuant to the Lender Joinder Agreement for such Series of
Incremental Term Loans or Incremental Term Loan Commitments, each Series of
Replacement Term Loans that is not designated as a “Covenant Facility” pursuant
to the applicable amendment effectuating such Series of Replacement Term Loans,
and each Series of Term Loans or Term Loan Commitments extended pursuant to an
Extension Amendment that was not previously (i.e., before such extension as a
“Covenant Facility”) designated as a “Covenant Facility” and is not designated
as a “Covenant Facility” pursuant to the applicable Extension Amendment.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“NRC” means NRC Group Holdings Corp., a Delaware corporation.

 

“NRC Acquisition” means the Borrower’s acquisition of all of the issued and
outstanding Equity Interests in NRC pursuant to the NRC Acquisition
Transactions.

 

 

 



 27 

 

 

“NRC Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of June 23, 2019, by and among the Borrower, Parent Guarantor, ECOL
Merger Sub, Inc., Rooster Merger Sub. Inc. and NRC.

 

“NRC Acquisition Closing Date” means the date that the NRC Acquisition is
closed.

 

“NRC Acquisition Commitment Letter” means that certain Project Rooster
Commitment Letter, dated as of June 23, 2019, by and among Wells Fargo Bank,
Wells Fargo Securities, BANA, BofA Securities and the Borrower.

 

“NRC Acquisition Incremental Term Loans” means Incremental Term Loans in an
amount not to exceed $400,000,000, borrowed on the NRC Acquisition Closing Date
for the purposes of funding the refinancing (in full) of the funded Indebtedness
under the NRC Existing Credit Agreement and/or the payment of fees and expenses
incurred in connection with the NRC Acquisition Transactions, in each case, on
the NRC Acquisition Closing Date.

 

“NRC Acquisition Specified Merger Agreement Representations” mean such of the
representations made by NRC and/or its subsidiaries or affiliates or with
respect to NRC, its subsidiaries or its business in the NRC Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower or its affiliates have the right to terminate, taking
into account any cure provisions, the Borrower or its affiliates obligations
under the NRC Acquisition Agreement or otherwise decline to close the NRC
Acquisition as a result of a breach of any such representation.

 

“NRC Acquisition Transactions” means (a) the formation of (i) Parent Guarantor
as a Wholly-Owned direct Subsidiary of the Borrower, (ii) ECOL Merger Sub, Inc.
as a Wholly-Owned direct Subsidiary of Parent Guarantor and (iii) Rooster Merger
Sub. Inc. as a Wholly-Owned direct Subsidiary of Parent Guarantor, (b) the
merger of ECOL Merger Sub, Inc. with and into the Borrower, with the Borrower as
the surviving entity, after giving effect to which the Borrower will be a
Wholly-Owned direct Subsidiary of Parent Guarantor, (c) the merger of Rooster
Merger Sub. Inc. with and into NRC with NRC as the surviving entity, after
giving effect to which NRC will be a direct Wholly-Owned Subsidiary of Parent
Guarantor, (d) the contribution by Parent Guarantor to the Borrower of 100% of
the equity interests in NRC, after giving effect to which NRC will be a
Wholly-Owned direct Subsidiary of the Borrower, (e) the refinancing of certain
of NRC’s and its Subsidiaries’ existing Indebtedness (including the Indebtedness
under the NRC Existing Credit Agreement), (f) the effectiveness of the First
Amendment and the incurrence by the Borrower of the NRC Acquisition Incremental
Term Loans and any other amounts permitted hereunder in connection with the NRC
Acquisition Transactions, in each case, on or prior to the NRC Acquisition
Closing Date and (g) the payment of fees, commissions and expenses in connection
with each of the foregoing.

 

“NRC Acquisition Transaction Costs” means all transaction fees, charges,
documented fees and expenses of counsel and other amounts related to the NRC
Acquisition Transactions, to the extent paid within twelve (12) months of the
NRC Acquisition Closing Date.

 

“NRC Existing Credit Agreement” means the Credit and Guaranty Agreement, dated
as of June 11, 2018, among NRC US Holding Company, LLC, Sprint Energy Services,
LLC, NRC Group Holdings, LLC, JFL-NRC Holdings, LLC, SES Holdco, LLC, certain
other subsidiaries of NRC Group Holdings, LLC, the lenders party thereto, BNP
Paribas, as administrative agent and collateral agent, and BNP Paribas
Securities Corp., as sole lead arranger and sole book runner.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and, each of their
respective Subsidiaries and the Parent Guarantor to the Lenders, the Issuing
Lenders or the Administrative Agent, in each case (i) under any Loan Document,
(ii) with respect to any Loan or (iii) with respect to any Letter of Credit, and
in each case, of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or, any Subsidiary thereof or the Parent Guarantor of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

 

 



 28 

 

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the BorrowerParent Guarantor substantially in the
form attached as Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

 

“Parent Guarantor” means US Ecology, Inc., a Delaware corporation (f/k/a US
Ecology Parent, Inc., a Delaware corporation).

 

“Parent Guaranty Agreement” means the unconditional guaranty agreement, dated as
of the NRC Acquisition Closing Date, executed by Parent Guarantor in favor of
the Administrative Agent, for the benefit of the Secured Parties.

 

“Participant” has the meaning assigned thereto in Section 12.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and with respect to
which any Credit Party or any ERISA Affiliate has any potential obligations,
whether fixed or contingent.

 

 



 29 

 

 

“Perfection Certificate” means the Perfection Certificate substantially in the
form of Exhibit G to the Collateral Agreement.

 

“Permitted Acquisition” means any(A) the NRC Acquisition and (B) any other
acquisition by the Borrower or any Subsidiary in the form of the acquisition of
all or substantially all of the assets, business or a line of business, or at
least a majority of the outstanding Equity Interests which have ordinary voting
power for the election of directors of the board of directors (or equivalent
governing body) (whether through purchase, merger or otherwise), of any other
Person if each such other acquisition meets all of the following requirements
(provided that clauses (a), (b), (f), (g) and (i) shall not apply with respect
to any acquisition or series of related acquisitions for which the aggregate
consideration is less than $35,000,00070,000,000):

 

(a)         no less than ten (10) Business Days (or shorter period of time
agreed by the Administrative Agent) prior to the proposed closing date of such
acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;

 

(b)        the Borrower shall have certified on or before the closing date of
such acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;

 

(c)         the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;

 

(d)        if such transaction is a merger or consolidation, the Borrower or a
Subsidiary shall be the surviving Person and no Change in Control shall have
been effected thereby;

 

(e)         the Borrower shall have delivered to the Administrative Agent all
documents required to be delivered pursuant to, and in accordance with,
Section 8.14; provided that to the extent the proceeds of an Incremental Term
Loan will be used to finance a Permitted Acquisition, the Lenders providing such
Incremental Term Loan may agree to a “funds certain” provision, in which case
any security interest in any Collateral (other than security interests that may
be perfected by (x) the filing of a financing statement under the Uniform
Commercial Code, (y) the delivery of certificates evidencing the equity
securities required to be pledged pursuant hereto and (z) the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable) that is not or
cannot be perfected on the applicable closing date after the Borrower’s use of
commercially reasonable efforts to do so shall not be required to have been
completed by the date such Permitted Acquisition is consummated; provided,
however, that any such excepted security interest shall be completed within 90
days (or such other period as specified in the agreements between the Lenders
providing such Incremental Term Loan and the Borrower) of the date such
Incremental Term Loan is borrowed;as a result of such Permitted Acquisition;

 

(f)         no later than five (5) Business Days (or shorter period agreed by
the Administrative Agent) prior to the proposed closing date of such
acquisition, the Borrower shall have delivered to the Administrative Agent an
Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such acquisition (or preceding the date of the acquisition agreement,
in the case of a Permitted Acquisition pursuant to clause (ii) below) for which
financial statements are available demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower is in
compliance on a Pro Forma Basis (as of either (i) the date of the acquisition,
or (ii) if the proceeds of an Incremental Term Loan Commitment or Incremental
Term Loan will primarily be used to finance a Permitted Acquisition and the
Lenders providing such Incremental Term Loan agree to a “funds certain”
provision, the date the acquisition agreement for such Permitted Acquisition was
signed, and in each case after giving effect thereto and any Indebtedness
incurred in connection therewith) with the covenant contained in Section 9.13
(whether or not applicable at such time), provided, that Consolidated Net Funded
Indebtedness shall not take into account any cash or cash equivalents
constituting proceeds of any Loans made under any Incremental Term Loan
Commitments to be provided to finance such Permitted Acquisition that may
otherwise reduce the amount of Consolidated Net Funded Indebtedness;

 

 



 30 

 

 

(g)        to the extent requested by the Administrative Agent, the Borrower
(i) no later than one (1) Business Day prior to the proposed closing date of
such acquisition shall have delivered to the Administrative Agent copies of
substantially final Permitted Acquisition Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) no later
than five (5) Business Days (or shorter period agreed by the Administrative
Agent) prior to the proposed closing date of such acquisition shall have
delivered to, or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information;

 

(h)        either (i) no Event of Default shall have occurred and be continuing
both before and after giving effect to such acquisition and any Indebtedness
incurred in connection therewith or (ii) if the Lenders providing an Incremental
Term Loan to finance a Permitted Acquisition have agreed to a “funds certain”
provision (which provision does not require as a condition to funding thereof
that no Event of Default has occurred), then no Event of Default under
Section 10.1(a), (b), (h) or (i) exists at the time such Permitted Acquisition
is consummated; and

 

(i)          the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other acquisition.

 

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential or (b) subject to any attorney-client privilege).

 

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, each other material document
executed, delivered, contemplated by or prepared in connection therewith and any
amendment, modification or supplement to any of the foregoing.

 

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

 

 



 31 

 

 

“Platform” has the meaning assigned thereto in Section 8.2.

 

“Pledge Agreement” means the pledge agreement, dated as of the NRC Acquisition
Closing Date, executed by Parent Guarantor in favor of the Administrative Agent,
for the benefit of the Secured Parties, pursuant to which the Parent Guarantor
has granted a security interest in favor of the Administrative Agent for the
benefit of the Secured Parties over, among other things, all of its Equity
Interests in the Borrower.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period in connection with one or more Specified Transactions, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period including the incurrence or repayment
of any Indebtedness in connection with such Specified Transaction) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and:

 

(a)       all income statement items (whether positive or negative) attributable
to the Property or Person disposed of in a Specified Disposition shall be
excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in a Permitted Acquisition or
other acquisition permitted hereunder shall be included (provided that such
income statement items to be included are reflected in financial statements or
other financial data and based upon reasonable assumptions and calculations);
and.

 

(b)       non-recurring costs, extraordinary expenses and other pro forma
adjustments attributable to such Specified Transaction may be included to the
extent that such costs, expenses or adjustments:

 

(i)        are reasonably expected to be realized within twelve (12) months of
such Specified Transaction as set forth in reasonable detail on a certificate of
a Responsible Officer of the Borrower delivered to the Administrative Agent;

 

(ii)        are calculated on a basis consistent with GAAP and are, in each
case, reasonably identifiable, factually supportable, and expected to have a
continuing impact on the operations of the Borrower and its Subsidiaries; and

 

(iii)       represent less than fifteen percent (15%) of Consolidated EBITDA
(determined without giving effect to this clause (b));

 

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lenders” has the meaning assigned thereto in Section 8.2.

 

 

 



 32 

 

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned thereto in Section 12.22.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying Indebtedness” has the meaning assigned thereto in Section 9.13.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Refinanced Term Loans” has the meaning assigned thereto in Section 12.2.

 

“Register” has the meaning assigned thereto in Section 12.9(c).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

 

“Replacement Term Loans” has the meaning assigned thereto in Section 12.2.

 

“Required Covenant Lenders” means, at any date, Lenders collectively holding
more than fifty percent (50%) of the sum of (a) the aggregate amount of the
Revolving Credit Commitment or, if the Revolving Credit Commitment has been
terminated, Revolving Credit Lenders collectively holding more than fifty
percent (50%) of the aggregate Extensions of Credit under the Revolving Credit
Facility and (b) the aggregate amount of unused Commitments and outstanding Term
Loans under any other Covenant Facility; provided that (i) the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility and (ii) the aggregate amount of unused Commitments and
outstanding Term Loans under any other Covenant Facility, in each case, held or
deemed held by, any Defaulting Lender, shall be excluded for purposes of making
a determination of Required Covenant Lenders.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50)% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

 

“Required Revolving Credit Lenders” means, at any date, Revolving Credit Lenders
collectively holding more than fifty percent (50%) of the sum of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, Revolving Credit Lenders collectively holding more than
fifty percent (50%) of the aggregate Extensions of Credit under the Revolving
Credit Facility; provided that the Revolving Credit Commitment of, and the
portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.

 

 

 



 33 

 

 

“Resignation Effective Date” has the meaning assigned thereto in Section
11.6(a).

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $500,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b). For the avoidance of doubt, upon the effectiveness thereof,
Incremental Revolving Credit Commitments and Extended Revolving Credit
Commitments shall constitute Revolving Credit Commitments.

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment of
each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b).

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13 or extension of such revolving credit
facility pursuant to Section 5.16).

 

“Revolving Credit Facility Availability” means, at any time, the Revolving
Credit Commitments at such time minus Revolving Extensions of Credit at such
time.

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

 

 



 34 

 

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Loan Base Rate Floor” means (a) at all times prior to the date
that is one day after the interest rate swap evidenced by that certain
Confirmation (Reference No. 14734334), dated as of October 29, 2014, by and
between Wells Fargo Bank and the Borrower is terminated, 1.75% and (b) from and
after such date, 1.00%.

 

“Revolving Credit Loan LIBOR Floor” means (a) at all times prior to the first
day of the first Interest Period in respect of a LIBOR Rate Loan to commence
after the date that the interest rate swap evidenced by that certain
Confirmation (Reference No. 14734334), dated as of October 29, 2014, by and
between Wells Fargo Bank and the Borrower is terminated, 0.75% and (b) from and
after such day, 0.00%.

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) April 18,
2022the fifth anniversary of the NRC Acquisition Closing Date (or, with respect
to any Lender, such later date as requested by the Borrower pursuant to Section
5.16 and accepted by such Lender), (b) the date of termination of the entire
Revolving Credit Commitment by the Borrower pursuant to Section 2.5, and (c) the
date of termination of the Revolving Credit Commitment pursuant to
Section 10.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

 

“S&P” means Standard & Poor’s Financial Services LLC, part of McGraw-Hill
FinancialS&P Global Ratings, a division of S&P Global Inc., a New York
corporation, and any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (including as of the
date hereof, without limitation, Cuba, Iran, North Korea, Sudan, Syria and the
Crimea region of Ukraine).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
located, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

 

 



 35 

 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Security Documents” means the collective reference to the Collateral Agreement,
the Pledge Agreement, and each other agreement pursuant to which any Credit
PartyCompany pledges or grants a security interest in any Property or assets
securing the Secured Obligations, or provides for the perfection of any such
security interest.

 

“Series” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Credit Loans incurred
pursuant to the Revolving Credit Commitments incurred on the Closing Date or any
Incremental Revolving Credit Commitment having the same maturity date, (b)
Lenders having Revolving Credit Loans or Revolving Credit Commitments extended
pursuant an Extension Amendment and having a similar maturity date, (c) Lenders
having Incremental Term Loans or Incremental Term Loan Commitments issued on the
same date and having a similar maturity date, (d) Lenders having Replacement
Term Loans issued on the same date and having a similar maturity date and (e)
Lenders having such other Series of Term Loans or Term Loan Commitments extended
pursuant to the same Extension Amendment and having a similar maturity date, and
(ii) when used with respect to Loans or Commitments, each of the following
classes of Loans or Commitments: (a) Revolving Credit Loans incurred pursuant to
the Revolving Credit Commitments incurred on the Closing Date and any
Incremental Revolving Credit Commitment having the same maturity date, (b)
Revolving Credit Loans or Revolving Credit Commitments extended pursuant to an
Extension Amendment and having the same maturity date, (c) Incremental Term
Loans or Incremental Term Loan Commitments issued on the same date and having a
similar maturity date, (d) Replacement Term Loans issued on the same date and
having a similar maturity date and (e) such other Series of Term Loans or Term
Loan Commitments extended pursuant to the same Extension Amendment and having a
similar maturity date.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

 

 



 36 

 

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, on a Consolidated basis, that on such date (a) the fair value of
the property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Disposition” means any disposition of (a) all or substantially all of
the assets or Equity Interests of any Subsidiary of the Borrower or any
division, business unit, product line or line of business or (b) any assets
forming a part of any division, business unit, product line or line of business
having a fair market value in excess of $25,000,000 that are disposed of in one
transaction or series of related transactions.

 

“Specified Indebtedness” means Subordinated Indebtedness and any Indebtedness
incurred pursuant to Section 9.1(i) hereof.

 

“Specified Representations” means the representations and warranties of the
Credit PartiesCompanies in Sections 7.1(a), 7.3, 7.4(a) (solely with respect to
any Company), 7.3 (only to the extent that any such conflict is with (i) a
material Applicable Law governing or affecting the borrowing or lending of
money, or the granting, perfecting or priority of Liens or (y) an Applicable Law
which could reasonably be expected to impair or adversely affect the ability of
the Credit Parties and their Subsidiaries to comply with or perform their
obligationsrelating to the Companies entering into and performing under the Loan
Documents in any material respect or the Secured Parties’ rights and remedies
under the Loan Documents in any material respect), 7.4(b), 7.4(b) (solely with
respect to any Company and limited to the execution, delivery and performance of
the applicable Loan Documents, incurrence of the debt thereunder and the
granting of guarantees and security interests in respect thereof), 7.10, 7.11
(as it relates to the Investment Company Act of 1940), 7.17 (after giving effect
to the Transactions), 7.20applicable transactions), 7.20 (solely with respect to
the PATRIOT Act and the use of proceeds not violating the United States Foreign
Corrupt Practices Act of 1977 or any Sanctions administered by OFAC), 7.22 and
7.24 (except with respect to any security interest in any Collateral (other than
security interests that may be perfected by (x) the filing of a financing
statement under the Uniform Commercial Code, and (y) the deliverypossession of
certificates evidencing the equity securities required to be pledged pursuant
hereto and (z) the filing of short-form security agreements with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable) that is not or cannot be perfected on the applicable closing date to
the extent such certificates exist prior to the date of the applicable
acquisition and are in the Borrower’s actual possession after the Borrower’s use
of commercially reasonable efforts to do soobtain them) that is not perfected on
the applicable closing date).

 

“Specified Transactions” means (a) any Specified Disposition and (b) any
Permitted Acquisition or other acquisition permitted hereunder.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

 

 

 



 37 

 

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than (a) Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code,
or any Subsidiary thereof, (b) Domestic Subsidiaries all or substantially all of
the assets of which consist of Equity Interests of one or more Subsidiaries
described in the foregoing clause (a) and (c) joint venture entities for which
the consent of a Person that is not under the Control of the Borrower or any of
its Subsidiaries would be required for such joint venture entity to provide a
Guarantee of the Secured Obligations) in existence on the Closing Date or which
become a party to the Guaranty Agreement pursuant to Section 8.14.

 

“Supported QFC” has the meaning assigned thereto in Section 12.22.

 

“Swap Obligation” means, with respect to Parent Guarantor or any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

“Sweep Arrangement” has the meaning assigned thereto in Section 2.2(a).

 

“Swingline Commitment” means the lesser of (a) $25,000,00040,000,000 and (b) the
Revolving Credit Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo Bank in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Swingline Participation Amount” has the meaning assigned thereto in Section
2.2(b)(ii).

 

“Syndication Agent” means (a) with respect to the Loans and Commitments incurred
on the Closing Date, BANA, in its capacity as syndication agent and (b) with
respect to any Incremental Loan Commitments or Incremental Loans, each of the
Persons appointed by Borrower as syndication agent for such Incremental Loan
Commitments or Incremental Loans.

 

 

 



 38 

 

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP, excluding any such
transaction under which such Person is the lessor holds an equivalent position.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Incremental Term Loans and/or
Replacement Term Loans, as applicable, to the account of the Borrower hereunder
on the applicable borrowing date in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on the Register, as such amount
may be increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Term Loan Lenders, the aggregate
commitment of all Term Loan Lenders to make such Term Loans.

 

“Term Loan Facility” means any term loan facility(ies) provided for hereunder
from time to time. For the avoidance of doubt, the “Term Loan Facility” includes
all Term Loans hereunder, including any Incremental Term Loans and any
Replacement Term Loans, each as may be extended pursuant to Section 5.16.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

 

“Term Loan Maturity Date” means with respect to any Series of Incremental Term
Loans or Replacement Term Loans, the first to occur of (a) the final maturity
date set forth for such Series of Incremental Term Loans or Replacement Term
Loans in the Lender Joinder Agreement or amendment to this Agreement applicable
to such Series of Incremental Term Loans or Replacement Term Loans, as
applicable (or, with respect to any Lender, such later date as requested by the
Borrower pursuant to Section 5.16 and accepted by such Lender) and (b) the date
of acceleration of the Term Loans pursuant to Section 10.2(a).

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, with such changes as
reasonably required by the Administrative Agent to reflect the terms of the Term
Loans to which it applies, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.

 

“Term Loans” means any Incremental Term Loans and Replacement Term Loans. For
the avoidance of doubt, Extended Term Loans shall constitute Term Loans.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “reportable event,” as described in Section 4043 of
ERISA, with respect to a Pension Plan for which the thirty (30) day notice
requirement has not been waived by the PBGC, or (b) the withdrawal of any Credit
Party or any ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, in any case, under Section 4041 of ERISA, if
the plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan by the PBGC, or (e) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA with respect to any Pension Plan, or (g) except as set
forth on Schedule 1.1(c), the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA, or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such Multiemployer Plan, or (i) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (j) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate with respect to any Pension
Plan, or (l) the failure of a Credit Party or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan, or (m) the occurrence of
an act or omission which could reasonably be expected to give rise to the
imposition on a Credit Party or any ERISA Affiliate of fines, penalties, taxes
or related charges under Chapter 43 of the Code or under Section 409, Section
502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit
Plan, or (n) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan or the assets thereof, or against a
Credit Party or any ERISA Affiliate in connection with any Employee Benefit
Plan.

 

 

 



 39 

 

 

“Threshold Amount” means $25,000,00050,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

“Transaction Costs” means all transaction fees, charges, documented fees and
expenses of counsel and other similar amounts related to the Transactions, to
the extent paid within six (6) months of the closing of thea Credit Facility.

 

“Transactions” means, collectively, (a)  the repayment in full of all
Indebtedness outstanding under the Existing US Ecology Credit Agreement, (b) the
initial Extensions of Credit and (c) the payment of the Transaction Costs
incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

 

 



 40 

 

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means, as of any date, the aggregate amount of domestic
unrestricted cash and domestic Cash Equivalents (in each case free and clear of
all Liens, other than Permitted Liens that (a) do not restrict the application
of such cash and cash equivalents to the repayment of the Secured Obligations or
(b) secure the Secured Obligations) of Borrower and its Subsidiaries as at such
date, not to exceed $50,000,000100,000,000.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning assigned thereto in Section
12.22.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association.

 

“Wells Fargo Securities” means Wells Fargo Securities, LLC.

 

“Wholly-Owned” means, with respect to a Subsidiary of a Person, that all of the
Equity Interests of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrowersuch Person and/or one or more of its Wholly-Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a Person other than the Borrowersuch Person
and/or one or more of its Wholly-Owned Subsidiaries).

 

“Withholding Agent” means each Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2               Other Definitions and Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) the
word “or” shall not be exclusive, (h) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (i) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (j) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports and other writings, however evidenced, whether in
physical or electronic form and, (k) in the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including” and (l) any reference herein to “the
date hereof”, “even date herewith” or words of similar import shall refer to the
date that this Agreement was initially entered into (April 18, 2017). Unless the
context otherwise requires, the expressions “payment in full,” “paid in full”
and any other similar terms or phrases when used with respect to the
Obligations, shall mean the termination of all the Commitments, payment in full,
in cash, of all of the Secured Obligations (other than any unasserted contingent
reimbursement or indemnity obligations) and the termination of all Secured Hedge
Agreements and Secured Cash Management Agreements (or with respect to Secured
Hedge Agreements and Secured Cash Management Agreements, other arrangements
satisfactory to the applicable Hedge Banks and Cash Management Banks) and the
termination or expiration of all Letters of Credit (or with respect to Letters
of Credit, the Cash Collateralization or backstop by a letter of credit (such
backstop letter of credit to be reasonably acceptable to the Administrative
Agent and the applicable Issuing Lender) thereof).

 

 

 



 41 

 

 

SECTION 1.3               Accounting Terms.

 

(a)         All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 8.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(i) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded
and (ii) leases that would have been classified as operating leases in
accordance with GAAP as in effect on December 31, 2015 will be treated in a
manner consistent with the treatment of such leases under GAAP as in effect on
December 31, 2015, notwithstanding any modifications or interpretive changes in
GAAP thereto that may occur thereafter.

 

(b)        If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

SECTION 1.4               UCC Terms. Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

 

 



 42 

 

 

SECTION 1.5               Rounding. Any financial ratios required to be
maintained pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.6               References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting (in a binding written government interpretation)
such Applicable Law.

 

SECTION 1.7               Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

SECTION 1.8               Letter of Credit Amounts. Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

SECTION 1.9               Guarantees. Unless otherwise specified, the amount of
any Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith (assuming such Person is required to perform
thereunder).

 

SECTION 1.10            Covenant Compliance Generally.

 

(a)         For purposes of determining compliance under Sections 9.1, 9.2, 9.3,
9.5, 9.6 and 9.7, any amount in a currency other than Dollars will be converted
to Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the most recent annual financial statements of the BorrowerParent
Guarantor and its Subsidiaries delivered pursuant to Section 8.1(a).
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 9.1, 9.2 and 9.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the first sentence of this
Section 1.10(a) shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections.

 

 

 



 43 

 

 

(b)         Solely for the purpose of testing pro forma compliance with Section
9.13(a) for any Material Acquisition pursuant to either (A) the definition of
Permitted Acquisition or (B) Sections 5.13(a)(B) and, 9.1(e) and 9.1(i) (if the
proceeds of the Indebtedness incurred pursuant to such Sections will be used to
finance such Material Acquisition), any increase in the maximum Consolidated
Total Net Leverage Ratio pursuant to Section 9.13(a)(i) in connection with such
Material Acquisition shall also apply (without duplication of any other increase
under Section 9.13(a)(i) that may be applicable to such pro forma compliance
determination) to the fiscal quarter immediately preceding the closing date of
the Material Acquisition (or, at the option of the Borrower, if the proceeds of
an Incremental Term Loan Commitment, Incremental Term Loan or unsecured notes
incurred pursuant to Section 9.1(i) will be used to finance such Material
Acquisition and the lenders or note purchasers providing such Incremental Term
Loan Commitment, Incremental Term Loan or unsecured notes pursuant to Section
9.1(i) agree to a “funds certain” provision, the fiscal quarter immediately
preceding the date the acquisition agreement for such Material Acquisition is
entered into).

 

SECTION 1.11            Divisions. Any reference in this Agreement or any other
Loan Document to a merger, transfer, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, limited partnership or trust, or an
allocation of assets to a series of a limited liability company, limited
partnership or trust (or the unwinding of such a division or allocation), as if
it were a merger, transfer, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company, limited partnership or trust shall constitute a
separate Person under this Agreement and the other Loan Documents (and each
division of any limited liability company, limited partnership or trust that is
a Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

(c) Solely for the purpose of testing pro forma compliance with Section 9.13(a)
for any Material Acquisition to be consummated primarily with the proceeds of
Qualifying Indebtedness pursuant to either (A) the definition of Permitted
Acquisition or (B) Sections 5.13(a)(B) and 9.1(e) (if the proceeds of the
Indebtedness incurred pursuant to such Sections will also be used to finance
such Material Acquisition), any increase in the maximum Consolidated Total Net
Leverage Ratio pursuant to Section 9.13(a)(ii) in connection with such
Qualifying Indebtedness shall also apply (without duplication of any other
increase under Section 9.13(a)(ii) that may be applicable to such pro forma
compliance determination) to the fiscal quarter immediately preceding the
closing date of such Material Acquisition (or, at the option of the Borrower, if
the proceeds of an Incremental Term Loan Commitment, Incremental Term Loan or
unsecured notes incurred pursuant to Section 9.1(i) will also be used to finance
such Material Acquisition and the lenders or note purchasers providing such
Incremental Term Loan Commitment, Incremental Term Loan or unsecured notes
pursuant to Section 9.1(i) agree to a “funds certain” provision, the fiscal
quarter immediately preceding the date the acquisition agreement for such
Material Acquisition is entered into).

 

ARTICLE II

REVOLVING CREDIT FACILITY

 

SECTION 2.1               Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower from time to time from (and including)
the Closing Date through, but not including, the Revolving Credit Maturity Date
as requested by the Borrower in accordance with the terms of Section 2.3;
provided, that (a) the Borrower may not borrow Revolving Credit Loans in excess
of $300,000,000 on the Closing Date and such Revolving Credit Loans shall solely
be used for the purposes set forth in Section 8.16(a), (b) the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (c) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

 

 

 



 44 

 

 

SECTION 2.2               Swingline Loans.

 

(a)         Availability. Subject to the terms and conditions of this Agreement
and the other Loan Documents, including, without limitation, Section 6.2(d) of
this Agreement, and in reliance upon the representations and warranties set
forth in this Agreement and the other Loan Documents, the Swingline Lender may,
in its sole discretion, make Swingline Loans in Dollars to the Borrower from
time to time from (and including) the Closing Date through, but not including,
the Revolving Credit Maturity Date; provided, that (a) after giving effect to
any amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (b) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment. Notwithstanding any provision herein to the
contrary, the Swingline Lender and the Borrower may agree that the Swingline
Facility may be used to automatically draw and repay Swingline Loans (subject to
the limitations set forth herein) pursuant to cash management arrangements
between the Borrower and the Swingline Lender (the “Sweep Arrangement”).
Principal and interest on Swingline Loans deemed requested pursuant to the Sweep
Arrangement shall be paid pursuant to the terms and conditions agreed to between
the Borrower and the Swingline Lender (without any deduction, setoff or
counterclaim whatsoever). The borrowing and disbursement provisions set forth in
Section 2.3 and any other provision hereof with respect to the timing or amount
of payments on the Swingline Loans (other than Section 2.4(a)) shall not be
applicable to Swingline Loans made and prepaid pursuant to the Sweep
Arrangement. Unless sooner paid pursuant to the provisions hereof or the
provisions of the Sweep Arrangement, the principal amount of the Swingline Loans
shall be paid in full, together with accrued interest thereon, on the Revolving
Credit Maturity Date.

 

(b)         Refunding.

 

(i)          The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

 

(ii)         The Borrower shall pay to the Swingline Lender on demand (such
demand not to be made prior to the earliest of (x) the Revolving Credit Maturity
Date, (y) the date that is three (3) Business Days after the applicable
Swingline Loan is made and (z) the date on which a Revolving Credit Loan is made
when any Swingline Loan is outstanding), and in any event on the Revolving
Credit Maturity Date, in immediately available funds, the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower irrevocably authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages.

 

 

 



 45 

 

 

(iii)        If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount. Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

 

(iv)        Each Revolving Credit Lender’s obligation to make the Revolving
Credit Loans referred to in Section 2.2(b)(i) and to purchase participating
interests pursuant to Section 2.2(b)(iii) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Credit
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article VI, (C) any adverse change in the condition
(financial or otherwise) of the Borrower, (D) any breach of this Agreement or
any other Loan Document by the Borrower, any other Credit PartyCompany or any
other Revolving Credit Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(v)         If any Revolving Credit Lender fails to make available to the
Administrative Agent, for the account of the Swingline Lender, any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.2(b) by the time specified in Section 2.2(b)(i) or
2.2(b)(iii), as applicable, the Swingline Lender shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan or Swingline Participation Amount, as the case may be. A certificate
of the Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (v)
shall be conclusive absent manifest error.

 

 

 



 46 

 

 

(c)         Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

 

SECTION 2.3               Procedure for Advances of Revolving Credit Loans and
Swingline Loans.

 

(a)         Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof and (z) with respect to Swingline Loans there shall be no minimum
amount, (C) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (D) in the case of a Revolving Credit Loan whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan,
the duration of the Interest Period applicable thereto; provided that if the
Borrower wishes to request LIBOR Rate Loans having an Interest Period of twelve
months in duration, such notice must be received by the Administrative Agent not
later than 11:00 a.m. four (4) Business Days prior to the requested date of such
borrowing, whereupon the Administrative Agent shall give prompt notice to the
Revolving Credit Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. If the Borrower fails to specify a
type of Loan in a Notice of Borrowing, then the applicable Loans shall be made
as Base Rate Loans. If the Borrower requests a Borrowing of LIBOR Rate Loans in
any such Notice of Borrowing, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.

 

(b)        Disbursement of Revolving Credit and Swingline Loans. Not later than
1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

 

 

 



 47 

 

 

SECTION 2.4               Repayment and Prepayment of Revolving Credit and
Swingline Loans.

 

(a)         Repayment on Termination Date. The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance
with Section 2.2(b) (but, in any event, no later than the Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.

 

(b)        Mandatory Prepayments. If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).

 

(c)         Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a “Notice of Prepayment”) given not later
than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof with respect to Base Rate Loans (other than Swingline
Loans), $3,000,000 or a whole multiple of $1,000,000 in excess thereof with
respect to LIBOR Rate Loans and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all or a portion of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or issuance of Equity Interests, the consummation of a sale,
transfer, lease or other disposition of assets, the occurrence of a Change in
Control or a sale of all or substantially all of the assets of the Borrower, may
be, if expressly so stated to be, contingent upon the consummation of any of the
foregoing and may be revoked by the Borrower in the event such transaction is
not consummated (provided that the failure of such contingency shall not relieve
the Borrower from its obligations in respect thereof under Section 5.9).

 

(d)        Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loans pursuant to clause (vi) of Section 4.4(b), the amount
of such excess proceeds shall be used on the date of such required prepayment
under Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.

 

 

 



 48 

 

 

(e)         Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

 

(f)          Hedge Agreements. No repayment or prepayment of the Loans pursuant
to this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.

 

SECTION 2.5               Permanent Reduction of the Revolving Credit
Commitment.

 

(a)         Voluntary Reduction. The Borrower shall have the right at any time
and from time to time, upon at least five (5) Business Days (or such shorter
period of time as may be agreed by the Administrative Agent) prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Revolving Credit Commitment at any time or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered in connection with any refinancing of all or a portion of
the Credit Facility with the proceeds of such refinancing or of any incurrence
of Indebtedness, the consummation of a sale, transfer, lease or other
disposition of assets, the occurrence of a Change in Control or a sale of all or
substantially all of the assets of the Borrower, may be, if expressly so stated
to be, contingent upon the consummation of any of the foregoing and may be
revoked by the Borrower in the event such transaction is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

 

(b)        [Reserved].

 

(c)         Corresponding Payment. Each permanent reduction permitted pursuant
to this Section shall be accompanied by a payment of principal sufficient to
reduce the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral or the backstop by a letter of credit satisfactory to the
Administrative Agent and the applicable Issuing Lender for all L/C Obligations)
and shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.

 

SECTION 2.6               Termination of Revolving Credit Facility. The
Revolving Credit Facility and the Revolving Credit Commitments shall terminate
on the Revolving Credit Maturity Date.

 

 

 



 49 

 

 

ARTICLE III

LETTER OF CREDIT FACILITY

 

SECTION 3.1               L/C Commitment.

 

(a)         Availability. Subject to the terms and conditions of this Agreement
and the other Loan Documents, including, without limitation, Section 6.2(d) of
this Agreement, and in reliance upon the representations and warranties set
forth in this Agreement and the other Loan Documents and on the agreements of
the Revolving Credit Lenders set forth in Section 3.4(a), each of Wells Fargo
Bank and BANA, as an Issuing Lender, may (in their respective sole discretion)
issue standby and commercial letters of credit for the account of the Borrower
or any Subsidiary thereof on any Business Day from the Closing Date through but
not including the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date in such form as may be approved from time to time by such Issuing
Lender; provided, that such Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations with respect to such Issuing Lender’s Letters of Credit would exceed
such Issuing Lender’s L/C Commitment, (b) the aggregate L/C Obligations would
exceed the aggregate L/C Commitment or (c) the Revolving Credit Outstandings
would exceed the Revolving Credit Commitment. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $50,000 (or such lesser amount as
agreed to by the applicable Issuing Lender), (ii) be a standby letter of credit
or commercial letter of credit issued to support obligations of the Borrower or
any of its Subsidiaries, contingent or otherwise, (iii) expire on a date no more
than twelve (12) months after the date of issuance or last renewal of such
Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York. The Issuing Lenders shall not at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause the applicable Issuing Lender or any L/C Participant to exceed any limits
imposed by, any Applicable Law. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. As of the Closing Date, each of the Existing Comerica Letters of
Credit and Existing Wells Fargo Letters of Credit shall constitute, for all
purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder. For the avoidance of doubt, Wells Fargo Bank
and BANA shall be the sole Issuing Lenders with respect to all Letters of Credit
issued hereunder on or after the Closing Date.

 

(b)        Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

 

SECTION 3.2               Procedure for Issuance of Letters of Credit. The
Borrower may from time to time request that Wells Fargo Bank or BANA, as an
Issuing Lender, issue a Letter of Credit by delivering to such Issuing Lender at
its applicable office (with a copy to the Administrative Agent) at the
Administrative Agent’s Office a Letter of Credit Application therefor, completed
to the satisfaction of such Issuing Lender, and such other certificates,
documents and other papers and information as such Issuing Lender or the
Administrative Agent may request. Upon receipt of any Letter of Credit
Application, such Issuing Lender shall process such Letter of Credit Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Section 6.2, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than three (3) Business Days (or such shorter
period of time as may be agreed by the applicable Issuing Lender) after its
receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Lender and the Borrower. The applicable
Issuing Lender shall promptly furnish to the Borrower and the Administrative
Agent a copy of such Letter of Credit and the Administrative Agent shall
promptly notify each Revolving Credit Lender of the issuance and upon request by
any Revolving Credit Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

 

 

 



 50 

 

 

SECTION 3.3               Commissions and Other Charges.

 

(a)         Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B),
the Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letter of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3 in accordance with their
respective Revolving Credit Commitment Percentages.

 

(b)        Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay to the Administrative Agent, for the account of the applicable Issuing
Lender, an issuance fee with respect to each Letter of Credit as set forth in
the Arrangers Fee Letter, the Agent Fee Letter or the Existing Issuing Lender
Fee Letter, as applicable. Such issuance fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.

 

(c)          Other Fees, Costs, Charges and Expenses. In addition to the
foregoing fees and commissions, the Borrower shall pay or reimburse the
applicable Issuing Lender for such normal and customary fees, costs, charges and
expenses as are incurred or charged by such Issuing Lender in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

SECTION 3.4               L/C Participations.

 

(a)          Each Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce each Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

 

 

 



 51 

 

 

(b)        Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to an Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.

 

(c)         Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit issued by it and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, such Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Borrower or otherwise), or
any payment of interest on account thereof, such Issuing Lender will distribute
to such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

 

(d)        Each L/C Participant’s obligation to purchase participating interests
pursuant to Section 3.4(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the applicable Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article VI, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Credit PartyCompany or any
other Revolving Credit Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

SECTION 3.5               Reimbursement Obligation of the Borrower. In the event
of any drawing under any Letter of Credit, the Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan as provided for in this
Section or with funds from other sources), in same day funds, the applicable
Issuing Lender (i) if Borrower shall have received notice of such drawing from
such Issuing Lender prior to 11:00 a.m. on any Business Day, then by 2:00 p.m.
on such Business Day on which such Issuing Lender notifies the Borrower of the
date and amount of a draft paid by it under any Letter of Credit or (ii)
otherwise, by 11:00 a.m. on the Business Day immediately following the day that
the Borrower shall have received notice from such Issuing Lender, for the amount
of (a) such draft so paid by it and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.
Unless the Borrower shall immediately notify such Issuing Lender that the
Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds within such time periods, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan as a Base Rate Loan on
the applicable repayment date in the amount of (i) such draft so paid and
(ii) any amounts referred to in Section 3.3(c) incurred by such Issuing Lender
in connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan as a Base Rate Loan in such amount, the proceeds of which
shall be applied to reimburse such Issuing Lender for the amount of the related
drawing and such fees and expenses. Each Revolving Credit Lender acknowledges
and agrees that its obligation to fund a Revolving Credit Loan in accordance
with this Section to reimburse each Issuing Lender for any draft paid by it
under a Letter of Credit issued by it is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse any Issuing Lender as provided above, or if
the amount of such drawing is not fully refunded through a Base Rate Loan as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

 

 

 



 52 

 

 

SECTION 3.6               Obligations Absolute. The Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the
Borrower may have or have had against the applicable Issuing Lender or any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
that the applicable Issuing Lender and the L/C Participants shall not be
responsible for, and the Borrower’s Reimbursement Obligation under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents relating to any Letter of Credit or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrower against any beneficiary of such Letter
of Credit or any such transferee. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit issued by it, except for errors or omissions caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by any Issuing Lender under or in connection with
any Letter of Credit issued by it or the related drafts or documents, if done in
the absence of gross negligence, bad faith or willful misconduct shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender or any L/C Participant to the Borrower. The responsibility of each
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by it shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.

 

SECTION 3.7               Effect of Letter of Credit Application. To the extent
that any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

 

SECTION 3.8               Reporting of Letter of Credit Information and L/C
Commitment. At any time that there is an Issuing Lender that is not also the
financial institution acting as Administrative Agent, then (a) on the last
Business Day of each calendar month, (b) on each date that a Letter of Credit is
amended, terminated or otherwise expires, (c) on each date that a Letter of
Credit is issued or the expiry date of a Letter of Credit is extended, and (d)
upon the request of the Administrative Agent, each Issuing Lender (or, in the
case of clauses (b), (c) or (d) of this Section, the applicable Issuing Lender)
shall deliver to the Administrative Agent a report setting forth in form and
detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, Cash Collateral, or
termination in respect of Letters of Credit issued by such Issuing Lender) with
respect to each Letter of Credit issued by such Issuing Lender that is
outstanding hereunder. In addition, each Issuing Lender shall provide notice to
the Administrative Agent of its L/C Commitment, or any change thereto, promptly
upon it becoming an Issuing Lender or making any change to its L/C Commitment.
No failure on the part of any Issuing Lender to provide such information
pursuant to this Section 3.9 shall limit the obligations of the Borrower or any
Revolving Credit Lender hereunder with respect to its reimbursement and
participation obligations hereunder.

 

 

 



 53 

 

 

SECTION 3.9               Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

ARTICLE IV

TERM LOAN FACILITY

 

SECTION 4.1               [Reserved].

 

SECTION 4.2               Procedure for Advance of Term Loans.

 

(a)         [Reserved].

 

(b)        Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.13.

 

SECTION 4.3               Repayment of Term Loans.

 

(a)         [Reserved].

 

(b)        Incremental Term Loans. The Borrower shall repay the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.13 and the applicable
Lender Joinder Agreement.

 

SECTION 4.4               Prepayments of Term Loans.

 

(a)         Optional Prepayments. Subject to the terms of any applicable Lender
Joinder Agreement, the Borrower shall have the right at any time and from time
to time, without premium or penalty, to prepay the Term Loans, in whole or in
part, upon delivery to the Administrative Agent of a Notice of Prepayment not
later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and
(ii) at least three (3) Business Days before each LIBOR Rate Loan, specifying
the date and amount of repayment, whether the repayment is of LIBOR Rate Loans
or Base Rate Loans or a combination thereof, and if a combination thereof, the
amount allocable to each and whether the repayment is of a particular Series of
Incremental Term Loans or a combination thereof, and if a combination thereof,
the amount allocable to each. Each optional prepayment of the Term Loans
hereunder shall be in an aggregate principal amount of at least $3,000,000 or
any whole multiple of $1,000,000 in excess thereof and shall be applied to the
applicable Series of Term Loans as permitted by the applicable Lender Joinder
Agreements. and, if not specified therein, in direct order of maturity to the
remaining amortization payments with respect to such Series. Each repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof. A Notice of Prepayment received after 11:00 a.m. shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the applicable Term Loan Lenders of each Notice of Prepayment.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all or a portion of the Credit Facility with the
proceeds of such refinancing or of any incurrence of Indebtedness or issuance of
Equity Interests, the consummation of a sale, transfer, lease or other
disposition of assets, the occurrence of a Change in Control or a sale of all or
substantially all of the assets of the Borrower, may be, if expressly so stated
to be, contingent upon the consummation of any of the foregoing and may be
revoked by the Borrower in the event such transaction is not consummated;
provided that the delay or failure of such contingency shall not relieve the
Borrower from its obligations in respect thereof under Section 5.9.

 

 

 



 54 

 

 

(b)             Mandatory Prepayments.

 

(i)          Debt Issuances. The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the L/C Obligations in the
manner set forth in clause (vi) below in an amount equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Debt Issuance not otherwise
permitted pursuant to Section 9.1 (but excluding, for the avoidance of doubt,
any Replacement Term Loans, the proceeds of which shall be applied by the
Borrower to repay the applicable Refinanced Term Loans). Such prepayment shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.

 

(ii)        [Intentionally Omitted.]

 

(iii)       Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans and/or Cash Collateralize the L/C Obligations in the
manner set forth in clause (vi) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Asset Disposition (other than
any Asset Disposition permitted pursuant to, and in accordance with, clauses (a)
through (d) and (f) of Section 9.5) to the extent that the aggregate amount of
such Net Cash Proceeds exceed $4,000,0008,000,000 during any Fiscal Year. Such
prepayments shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Asset Disposition by such Credit
Party or any of its Subsidiaries; provided that, so long as no Default or Event
of Default has occurred and is continuing at the time of such Asset Disposition,
no prepayment shall be required under this Section 4.4(b)(iii) to the extent
that such Net Cash Proceeds are either (A) reinvested in assets used or useful
in the business of the Borrower and its Subsidiaries within twelve (12) months
following receipt thereof or (B) committed to be reinvested pursuant to a
legally binding agreement in assets used or useful in the business of the
Borrower and its Subsidiaries within twelve (12) months after receipt of such
Net Cash Proceeds and are thereafter actually reinvested in assets used or
useful in the business of the Borrower and its Subsidiaries within six (6)
months after the date of such commitmenttwelve (12) month period; provided
further that any portion of such Net Cash Proceeds not actually used or
committed to be reinvested pursuant to a legally binding agreement within such
twelve (12) month period (and actually reinvested within six (6) months after
such commitment)in accordance with the foregoing within the applicable time
period set forth above, shall be prepaid in accordance with this
Section 4.4(b)(iii) on or before the last day of suchthe applicable period.

 

(iv)       Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans and/or Cash Collateralize the L/C Obligations
in the manner set forth in clause (vi) below in an amount equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event (other than any Insurance and Condemnation Event constituting
the receipt of proceeds constituting business interruption insurance or other
similar compensation for loss of revenue) to the extent that the aggregate
amount of such Net Cash Proceeds exceed $4,000,0008,000,000 during any Fiscal
Year. Such prepayments shall be made within three (3) Business Days after the
date of receipt of Net Cash Proceeds of any such Insurance and Condemnation
Event by such Credit Party or such Subsidiary; provided that, so long as no
Default or Event of Default has occurred and is continuing at the time of such
Insurance and Condemnation Event, no prepayment shall be required under this
Section 4.4(b)(iv) to the extent that such Net Cash Proceeds are either (A)
reinvested in assets used or useful in the business of the Borrower and its
Subsidiaries within twelve (12) months following receipt thereof or (B)
committed to be reinvested pursuant to a legally binding agreement in assets
used or useful in the business of the Borrower and its Subsidiaries within
twelve (12) months after receipt of such Net Cash Proceeds and are thereafter
actually reinvested in assets used or useful in the business of the Borrower and
its Subsidiaries within six (6) months after the date of such commitmenttwelve
(12) month period; provided further that any portion of such Net Cash Proceeds
not actually used or committed to be reinvested pursuant to a legally binding
agreement within such twelve (12) month period (and actually reinvested within
six (6) months after such commitment)in accordance with the foregoing within the
applicable time period set forth above, shall be prepaid in accordance with this
Section 4.4(b)(iv) on or before the last day of suchthe applicable period.

 

 

 



 55 

 

 

(v)        [Reserved].

 

(vi)       Notice; Manner of Payment. Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(iv) above, the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied as follows: (i) first, ratably betweenamong each Series
of Term Loans (and within each such Series, first to reduce the next eight
scheduled quarterly amortization payments, and thereafter to reduce on a pro
rata basis the remaining scheduled principal installments of each such Series)
and (ii) second, to repay the Revolving Credit Loans pursuant to Section 2.4(d),
without a corresponding reduction in the Revolving Credit Commitment.

 

(vii)      No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.

 

(viii)     Foreign Dispositions and Foreign Casualty Events. Notwithstanding any
other provision of this Section 4.4(b), to the extent that any or all of the Net
Cash Proceeds of a Foreign Disposition or the Net Cash Proceeds of any Foreign
Casualty Event is prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds so
affected will not be required to be applied to make a prepayment of the Loans at
the time provided in this Section 4.4(b), as the case may be. Instead, such
amounts may be retained by the applicable Foreign Subsidiary so long as, but
only so long as, the applicable local law will not permit repatriation to the
United States (the Borrower hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any such
affected Net Cash Proceeds is permitted under the applicable local law, such
repatriation will be promptly (and in any event not later than three (3)
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Loans pursuant
to this Section 4.4(b). In addition, notwithstanding any other provision of this
Section 4.4(b), to the extent the Borrower has reasonably determined in good
faith that repatriation of any or all of the Net Cash Proceeds of any Foreign
Disposition or any Foreign Casualty Event would have an adverse tax consequence
(taking into account any foreign tax credit or benefit received in connection
with such repatriation), then, to the extent that such adverse tax consequence
is not directly attributable to actions taken by the Borrower or any of its
Subsidiaries with the intent of avoiding or reducing any mandatory prepayment
otherwise required, the Borrower shall not be required to make a prepayment with
such portion of Net Cash Proceeds as required pursuant to this Section 4.4(b).
Instead, such amounts may be retained by the applicable Foreign Subsidiary so
long as, but only so long as, repatriation of the Net Cash Proceeds would have
an adverse tax consequence and once such repatriation would not have an adverse
tax consequence, such Net Cash Proceeds will be promptly (and in any event not
later than three (3) Business Days after such repatriation would not have an
adverse tax consequence) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Loans pursuant to this
Section 4.4(b); provided that the provisions of this sentence and the
immediately preceding sentence shall apply only if on or before the date on
which any Net Cash Proceeds so retained would otherwise have been required to be
applied to prepayments pursuant to this Section 4.4, (x) such Net Cash Proceeds
are applied to the repayment of Indebtedness of a Foreign Subsidiary or (y) the
Borrower applies an amount equal to such Net Cash Proceeds (reduced by any
amounts applied pursuant to the foregoing clause (x)) to such prepayments as if
such Net Cash Proceeds had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds had been repatriated;
provided, however, that if after giving effect to any prepayment required by
this clause (y), the Borrower and its Domestic Subsidiaries would have Liquidity
of less than $20,000,00040,000,000, such required prepayment shall be reduced by
an amount such that after giving effect thereto, the Borrower and its Domestic
Subsidiaries would have Liquidity in an aggregate amount of
$20,000,00040,000,000 after giving effect thereto.

 

 

 



 56 

 

 

ARTICLE V

GENERAL LOAN PROVISIONS

 

SECTION 5.1               Interest.

 

(a)         Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower, (i) Revolving Credit Loans and the Term Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days (or four (4) Business Days with respect
to a LIBOR Rate based on a twelve month Interest Period) after the Closing Date
unless the Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement) and
(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin. The Borrower shall select the rate of interest and Interest Period, if
any, applicable to any Loan at the time a Notice of Borrowing is given or at the
time a Notice of Conversion/Continuation is given pursuant to Section 5.2.

 

(b)        Default Rate. Subject to Section 10.3,

 

(i)          (A) immediately upon the occurrence and during the continuance of
an Event of Default under Section 10.1(a), (b), (h) or (i), or (B) at the
election of the Required Lenders, upon the occurrence and during the continuance
of any other Event of Default, the Borrower shall no longer have the option to
request LIBOR Rate Loans;

 

(ii)        immediately upon the occurrence and during the continuance of an
Event of Default under Section 10.1(a) or (b), all overdue principal, fees and
other obligations under the Credit Facility shall bear interest at a rate per
annum of, in the case of principal of LIBOR Rate Loans, two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to LIBOR
Rate Loans until the end of the applicable Interest Period and thereafter at a
rate equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, and in the case of all other overdue
principal, fees and other obligations, at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans;

 

 

 



 57 

 

 

(iii)        immediately upon the occurrence and during the continuance of an
Event of Default under Section 10.1(h) or (i), all outstanding principal, fees
and other obligations under the Credit Facility shall bear interest at a rate
per annum of, in the case of principal of LIBOR Rate Loans, two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to LIBOR
Rate Loans until the end of the applicable Interest Period and thereafter at a
rate equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, and in the case of all other overdue
principal, fees and other obligations, at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans;

 

(iv)        upon the election of the Required Revolving Credit Lenders or the
Required Covenant Lenders (or the Administrative Agent at the direction of such
Persons) following the occurrence and during the continuance of any Event of
Default other than an Event of Default under Section 10.1(a), (b), (hd) arising
from a default by the Borrower of its covenants and agreements set forth in (x)
Section 8.1(a), 8.1(b) or 8.2(a) (in each case, to the extent the Borrower’s
compliance with such covenants and agreements is necessary to determine the
Borrower’s compliance with its covenants and agreements in Section 9.13) or (iy)
Section 9.13, all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
and all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document; and

 

(v)         all accrued and unpaid interest under this Section 5.1(b) shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any Debtor Relief Law.

 

(c)         Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing with the calendar quarter ending June 30, 2017; and interest
on each LIBOR Rate Loan shall be due and payable on the last day of each
Interest Period applicable thereto, and if such Interest Period extends over
three (3) months, at the end of each three (3) month interval during such
Interest Period. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).

 

(d)        Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

 

 

 



 58 

 

 

SECTION 5.2               Notice and Manner of Conversion or Continuation of
Loans. Provided that (A) no Event of Default under Section 10.1(a), (b), (h) or
(i) has occurred and is then continuing and (B) after the occurrence and during
the continuance of any other Event of Default, the Required Lenders have not
elected to prohibit borrowings of LIBOR Rate Loans, the Borrower shall have the
option to (a) convert at any time following the third Business Day after the
Closing Date all or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $1,000,000 or any whole multiple
of $500,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans.
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan; provided that if the Borrower wishes to request LIBOR
Rate Loans having an Interest Period of twelve months in duration, such notice
must be received by the Administrative Agent not later than 11:00 a.m. four (4)
Business Days prior to the requested date of such conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan. Any such automatic conversion to a Base Rate Loan shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan. If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.

 

SECTION 5.3               Fees.

 

(a)         Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the applicable rate set
forth for the Commitment Fee in the definition of “Applicable Margin” on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing with the calendar
quarter ending June 30, 2017 and ending on the date upon which all Obligations
(other than contingent reimbursement and indemnification obligations not then
due) arising under the Revolving Credit Facility shall have been paid in full
and all Letters of Credit have been terminated or expired (or have been Cash
Collateralized or backstopped by a letter of credit acceptable to the
Administrative Agent and the applicable Issuing Lender). The Commitment Fee
shall be distributed by the Administrative Agent to the Revolving Credit Lenders
(other than any Defaulting Lender) pro rata in accordance with such Revolving
Credit Lenders’ respective Revolving Credit Commitment Percentages.

 

 

 



 59 

 

 

(b)        Upfront Fees. The Borrower shall pay the fees set forth in Section
4(b) of that certain Commitment Letter, dated as of March 20, 2017, by and among
Wells Fargo Bank, Wells Fargo Securities, BANA, MLPF&S and the Borrower, in the
manner set forth therein.

 

(c)         Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

 

SECTION 5.4               Manner of Payment. Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than 2:00 p.m. on the date
specified for payment under this Agreement (except as otherwise provided herein
or under any other Loan Document) to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).

 

SECTION 5.5               Evidence of Indebtedness.

 

(a)         Extensions of Credit. The Extensions of Credit made by each Lender
and each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, Term Loan Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

 

 



 60 

 

 

(b)        Participations. In addition to the accounts and records referred to
in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

 

SECTION 5.6               Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)               if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and

 

(ii)             the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 5.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

 

SECTION 5.7               Administrative Agent’s Clawback.

 

(a)         Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

 

 



 61 

 

 

(b)        Payments by the Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, the Issuing Lenders or the Swingline Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lenders or the Swingline Lender, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, the Issuing Lenders or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lenders or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(c)         Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

 

SECTION 5.8               Changed Circumstances.

 

(a)         Circumstances Affecting LIBOR Rate Availability. In connection with
any request for a LIBOR Rate Loan or a conversion to or continuation thereof, if
for any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

 

 

 



 62 

 

 

(b)        Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

 

(c)         Effect of Benchmark Transition Event

 

(i)          Benchmark Replacement. Notwithstanding anything to the contrary
herein (including in Section 5.8(a) and (b)) or in any other Loan Document, upon
the occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of LIBOR with a Benchmark Replacement pursuant to Section 5.8(c) will occur
prior to the applicable Benchmark Transition Start Date.

 

(ii)        Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent (in
consultation with the Borrower) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(iii)        Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 5.8(c), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 5.8(c).

 

 

 



 63 

 

 

(iv)        Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a borrowing of LIBOR Rate Loans, conversion to or
continuation of LIBOR Rate Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon LIBOR will not be used in any determination of
Base Rate.

 

SECTION 5.9               Indemnity. The Borrower hereby indemnifies each of the
Lenders against any actual loss or reasonable and documented out-of-pocket
expense (including any loss or reasonable and documented out-of-pocket expense
arising from the liquidation or reemployment of funds obtained by it to maintain
a LIBOR Rate Loan or from fees payable to terminate the deposits from which such
funds were obtained) which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower (for a reason other than the
failure of such Lender to make a loan that it is obligated to make under the
terms of this Agreement) to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor. The amount of such loss
or reasonable and documented out-of-pocket expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth in reasonable detail the basis for determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error. The Borrower shall pay such Lender the amount shown as due
on any such certificate within ten (10) Business Daysthirty (30) days after
receipt thereof.

 

SECTION 5.10            Increased Costs.

 

(a)         Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;

 

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Lender or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

 

 



 64 

 

 

(b)         Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
lending office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender, an
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender, such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section, including in reasonable detail the
basis therefor, and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender, such Issuing Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Daysthirty (30) days after receipt thereof.

 

(d)         Delay in Requests. Failure or delay on the part of any Lender, any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, such Issuing Lender’s or
such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender, any Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender,
such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s, such Issuing Lender’s or such other Recipient’s intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

SECTION 5.11            Taxes.

 

(a)         Defined Terms. For the avoidance of doubt, for purposes of this
Section 5.11, the term “Lender” includes each Issuing Lender and the Swingline
Lender, and the term “Applicable Law” includes FATCA.

 

 

 



 65 

 

 

(b)         Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit PartyCompany under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit PartyCompany shall be increased as
necessary so that, after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section), the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(c)         Payment of Other Taxes by the Credit PartiesCompanies. The Credit
PartiesCompanies shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)         Indemnification by the Credit PartiesCompanies. The Credit
PartiesCompanies shall jointly and severally indemnify each Recipient, within
ten (10) Business Daysthirty (30) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability, including in reasonable detail the basis therefor,
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.

 

(e)         Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit PartyCompany has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit PartiesCompanies to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 12.9(d)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

 

(f)         Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit PartyCompany to a Governmental Authority pursuant to this
Section 5.11, such Credit PartyCompany shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(g)         Status of Lenders.

 

 

 



 66 

 

 

(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)        Without limiting the generality of the foregoing:

 

(A)        Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form) establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)       executed copies of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form); or

 

 

 



 67 

 

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)        if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)        Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 

 



 68 

 

 

(i)          Survival. Each party’s obligations under this Section 5.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the payment in
full of the Obligations.

 

SECTION 5.12            Mitigation Obligations; Replacement of Lenders.

 

(a)         Designation of a Different Lending Office. If any Lender gives
notice pursuant to Section 5.8(a) or Section 5.8(b), requests compensation under
Section 5.10 or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.11, then such Lender shall, at the request of the
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate the need for
the notice pursuant to Section 5.8(a) or Section 5.8(b) or eliminate or reduce
amounts payable pursuant to Section 5.10 or Section 5.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)        Replacement of Lenders. If any Lender gives notice pursuant to
Section 5.8,(a) or Section 5.8(b), requests compensation under Section 5.10, or
if the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement (or in the case of a
Non-Consenting Lender, all of such interests, rights and obligations with
respect to the Series or Class of Loans or Commitments that is the subject of
the related consent, waiver, amendment, modification or termination) and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.9;

 

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

 

 



 69 

 

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)       such assignment does not conflict with Applicable Law; and

 

(v)        in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender or a Non-Consenting Lender under this Section 5.12, each
Lender hereby agrees that any Assignment and Assumption done in accordance with
this Section 5.12 shall be effective against a Defaulting Lender or a
Non-Consenting Lender one (1) Business Day after it has been given notice of the
same, whether or not such Defaulting Lender or Non-Consenting Lender has
executed such Assignment an Assumption, and such Defaulting Lender or
Non-Consenting Lender shall be bound thereby as fully and effectively as if such
Defaulting Lender or Non-Consenting Lender had personally executed, acknowledged
and delivered the same.

 

SECTION 5.13            Incremental Loans.

 

(a)         At any time the Borrower may by written notice to the Administrative
Agent elect to request the establishment of:

 

(i)          one or more incremental term loan commitments (any such incremental
term loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loan, an “Incremental Term
Loan”); or

 

(ii)          one or more increases in the Revolving Credit Commitments (any
such increase, an “Incremental Revolving Credit Commitment” and, together with
the Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to
make revolving credit loans under the Revolving Credit Facility (any such
increase, an “Incremental Revolving Credit Increase” and, together with the
Incremental Term Loans, the “Incremental Loans”);

 

provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$200,000,000the Incremental Loan Amount and (2) the total aggregate amount for
each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall not be less than a minimum principal amount of $25,000,000 or, if less,
the remaining amount permitted pursuant to the foregoing clause (1). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Loan Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to Administrative Agent. (or such earlier date as the
Administrative Agent may agree). The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:

 

 

 



 70 

 

 

(A)        either (x) no Event of Default shall exist on such Increased Amount
Date before or after giving effect to (1) any Incremental Loan Commitment, (2)
the making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith or (y) if the Lenders providing
such Incremental Term Loan in order to finance a Permitted Acquisition have
agreed to a “funds certain” provision (which provision does not require as a
condition to funding thereof that no Event of Default has occurred), then no
Event of Default under Section 10.1(a), (b), (h) or (i) exists at the time such
Permitted Acquisition is consummated or would result immediately therefrom);

 

(B)         theexcept in the case of the borrowing of the NRC Acquisition
Incremental Term Loans, the Administrative Agent and the Lenders shall have
received from the Borrower an Officer’s Compliance Certificate demonstrating, in
form and substance reasonably satisfactory to the Administrative Agent, that the
Borrower is in compliance with the financial covenants set forth in Section 9.13
(whether or not then applicable) based on the financial statements most recently
delivered pursuant to Section 8.1(a) or 8.1(b) (or most recently delivered prior
to the date of the acquisition agreement, in the case of an Incremental Term
Loan Commitment or Incremental Term Loans pursuant to clause (y) below), on a
Pro Forma Basis (as of either (x) the Increased Amount Date, or (y) if the
proceeds of an Incremental Term Loan Commitment or Incremental Term Loan will
primarily be used to finance a Permitted Acquisition and the Lenders providing
such Incremental Term Loan agree to a “funds certain” provision, the date the
acquisition agreement for such Permitted Acquisition was signed), both before
and after giving effect (on a Pro Forma Basis) to (x) any Incremental Loan
Commitment, (y) the making of any Incremental Loans pursuant thereto (with any
Incremental Loan Commitment being deemed to be fully funded) and (z) any
Permitted Acquisition consummated in connection therewith, provided, that
Consolidated Net Funded Indebtedness shall not take into account any cash or
cash equivalents constituting proceeds of any Loans made under any Incremental
Loan Commitments or Incremental Revolving Credit Commitments to be provided on
such date that may otherwise reduce the amount of Consolidated Net Funded
Indebtedness;

 

(C)        each of the representations and warranties contained in Article VII
shall be true and correct in all material respects, except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date); provided in the case of an Incremental Term Loan the proceeds of
which will be used to finance a Permitted Acquisition, if the Lenders providing
such Incremental Term Loan have agreed to a “funds certain” provision, only the
Specified Representations shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects on such
Increased Amount Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct as of such earlier date in all respects)); provided further
that, in the case of NRC Acquisition Incremental Term Loans, to the extent that
any such Specified Representation with respect to NRC or its Subsidiaries is
qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, the definition thereof shall be the
definition of “Company Material Adverse Effect” (as defined in the NRC
Acquisition Agreement as in effect on August 6, 2019) for purposes of the making
of such Specified Representation;

 

 

 



 71 

 

 

(D)        the proceeds of any Incremental Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions), and, in the case of the NRC Acquisition Incremental Term Loans,
for the purposes set forth in the definition thereof;

 

(E)         each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;

 

(F)        (1)       in the case of each Incremental Term Loan (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

 

(v)       such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Borrower, but will not in any event
(not, (A) if no Term Loans are then outstanding, (I) have a maturity date
earlier than the Revolving Credit Maturity Date (after giving effect to any
extension under Section 5.16), (II) amortize at a rate greater than 15.0% per
annum at any time prior to the Revolving Credit Maturity Date (after giving
effect to any extension under Section 5.16) or (III) require aggregate
amortization in an amount greater than 60% of the principal amount thereof prior
to the Revolving Credit Maturity Date (after giving effect to any extension
under Section 5.16); or (B) if any Term Loans are then outstanding, (I) have a
shorter Weighted Average Life to Maturity than the remaining Weighted Average
Life to Maturity of the then latest maturing Term Loans or a maturity date
earlier than the latest Term Loan Maturity Date then in effect (after giving
effect to any extension under Section 5.16) or (II) have a maturity date earlier
than the Revolving Credit Maturity Date (after giving effect to any extension
under Section 5.16);

 

(w)       the Applicable Margin, pricing grid, if applicable (including any
“most favored nation” adjustments), and prepayment premiums payable upon a
prepayment of such Incremental Term Loan shall in each case be determined for
such Incremental Term Loan by the Administrative Agent, the applicable
Incremental Lenders and the Borrower on the applicable Increased Amount Date;

 

(x)       such Incremental Term Loan may be required to be prepaid with the
proceeds of the Borrower’s “excess cash flow” in a manner reasonably acceptable
to the Administrative Agent, the Incremental Lenders making such Incremental
Term Loan and the Borrower;

 

 

 



 72 

 

 

(y)       the Lender Joinder Agreement for such Incremental Term Loan shall
specify whether such Incremental Term Loan (and the corresponding Incremental
Term Loan Commitments) constitutes a Covenant Facility; and

 

(z)       except as provided above or as otherwise expressly set forth in this
Section 5.13, (i) prior to the first incurrence of Incremental Term Loans
hereunder, all other terms and conditionsdocumentation applicable to any
Incremental Term Loan shall be reasonably satisfactory to the Administrative
Agent and the Borrower (provided, that such other terms and conditions shall not
be materially more favorable to the Lenders under any Incremental Term Loan than
the corresponding terms and conditionsdocumentation (if applicable) under the
Revolving Credit Facility) (other than customary terms applicable to term loans
but not revolving credit loans);, except to the extent such terms and
documentation are (x), taken as a whole, no more favorable to the Lenders under
such subsequent Incremental Term Loans than the terms and documentation of the
then-existing Revolving Credit Facility (except for covenants or other
provisions applicable only to periods after the latest Revolving Credit Maturity
Date then in effect, or such more favorable terms and documentation that are
added to the then-existing Revolving Credit Loans for the benefit of the
then-existing Revolving Credit Lenders) or (y) otherwise reasonably satisfactory
to the Administrative Agent and the Borrower; provided that, the terms and
documentation set forth in the NRC Acquisition Commitment Letter with respect to
the NRC Acquisition Incremental Term Loans are deemed satisfactory to the
Administrative Agent, and (ii) from and after the first incurrence of
Incremental Term Loans hereunder, all other terms and documentation applicable
to any subsequent Incremental Term Loans shall be substantially identical to the
terms and documentation applicable to the then-existing Term Loans, except to
the extent such terms and documentation are (x), taken as a whole, no more
favorable to the Lenders under such subsequent Incremental Term Loans than the
terms and documentation of the then-existing Term Loans (except for covenants or
other provisions applicable only to periods after the latest Term Loan Maturity
Date then in effect, or such more favorable terms and documentation that are
added to the then-existing Term Loans for the benefit of the then-existing Term
Lenders) or (y) otherwise reasonably satisfactory to the Administrative Agent
and the Borrower;

 

(2)       in the case of each Incremental Revolving Credit Increase (the terms
of which shall be set forth in the relevant Lender Joinder Agreement):

 

(x)       such Incremental Revolving Credit Increase shall mature on the
Revolving Credit Maturity Date (after giving effect to any extension under
Section 5.16), shall bear interest and be entitled to unused fees, in each case
at a rate determined by the Administrative Agent, the applicable Incremental
Lenders and the Borrower, and otherwise shall be subject to the same terms and
conditions as the Revolving Credit Loans; provided that if the Effective Yield
or commitment/unused fees, respectively, in respect of any Incremental Revolving
Credit Increase exceed the Effective Yield or commitment/unused fees for the
Revolving Credit Facility then in effect, then the Effective Yield and/or
commitment/unused fees, as applicable, for the Revolving Credit Facility then in
effect shall be increased so that the Effective Yield and commitment/unused
fees, as applicable, for the Revolving Credit Facility then in effect are equal
to the Effective Yield and commitment/unused fees for such Incremental Revolving
Credit Increase; provided, further, that if an increase in the Effective Yield
results solely from an increase in the interest rate benchmark floor for the
Incremental Revolving Credit Increase, such increase to the Effective Yield for
the Revolving Credit Facility shall be effected as an interest rate floor.

 

 

 



 73 

 

 

(y)       the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

 

(z)       except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

 

(G)        (1)       any Incremental Lender making any Incremental Term Loan
shall be entitled to the same voting rights as any existing Term Loan Lenders
under the Term Loan Facility and each Incremental Term Loan shall receive
proceeds of prepayments on the same basis as any other Term Loans (other than
prepayments with the proceeds of the Borrower’s “excess cash flow”, which shall
be shared only among the Term Lenders entitled to such proceeds), such
prepayments to be shared pro rata on the basis of the original aggregate funded
amount thereof among all of the Term Loans;

 

(2)       any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

 

(H)     such Incremental Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and (including, without limitation, the
addition of an “excess cash flow sweep” that applies to such Incremental Loan
Commitments and, after repayment of all Incremental Term Loans, the Revolving
Credit Facility, without a corresponding reduction in the Revolving Credit
Commitment)); and

 

(I)          the Borrower shall deliver or cause to be delivered any customary
legal opinions, supplements and amendments to the Security Documents, or other
documents (including, without limitation, a resolution duly adopted by the board
of directors (or equivalent governing body) of each Credit PartyCompany
authorizing such Incremental Loan and/or Incremental Term Loan Commitment)
reasonably requested by Administrative Agent in connection with any such
transaction. ; provided that, (i) in the case of Incremental Term Loans or
Incremental Term Loan Commitments provided to finance a Permitted Acquisition
where the Incremental Lenders providing such Incremental Term Loans or
Incremental Term Loan Commitments have agreed to a “funds certain” provision,
the taking of perfection steps with respect to acquired Collateral may be
subject to customary limited conditionality provisions agreed to by such
Incremental Lenders and (ii) in the case of the NRC Acquisition Incremental Term
Loans, the requirements of this Section 5.13(a)(I) shall be deemed satisfied
with respect to the NRC Acquisition Incremental Term Loans by the delivery of
such opinions, supplements, amendments, resolutions and other documents as are
required by the NRC Acquisition Commitment Letter.

 

 

 



 74 

 

 

(b)             (i)       The Incremental Term Loans shall be deemed to be Term
Loans; provided that such Incremental Term Loan shall be designated as a
separate Series of Term Loans for all purposes of this Agreement. The
Incremental Revolving Credit Commitments shall be deemed to be Revolving Credit
Commitments and shall become part of the Revolving Credit Facility.

 

(ii)         The Incremental Lenders shall be included in any determination of
the Required Lenders, Required Revolving Credit Lenders or Required Covenant
Lenders, as applicable, and, unless otherwise agreed, the Incremental Lenders
will not constitute a separate voting class for any purposes under this
Agreement.

 

(c)           (i)         On any Increased Amount Date on which any Incremental
Term Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Term Loan Commitment
shall make, or be obligated to make, an Incremental Term Loan to the Borrower in
an amount equal to its Incremental Term Loan Commitment and shall become a Term
Loan Lender hereunder with respect to such Incremental Term Loan Commitment and
the Incremental Term Loan made pursuant thereto.

 

(ii)             On any Increased Amount Date on which any Incremental Revolving
Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Revolving Credit Lender hereunder with respect to such
Incremental Revolving Credit Commitment.

 

(d)             Any Incremental Term Loans made on an Increased Amount Date
shall be designated a separate Series of Incremental Term Loans for all purposes
of this Agreement. The terms and provisions of the Incremental Term Loan
Commitments and Incremental Term Loans of any Series shall, except as otherwise
set forth herein or in the applicable Lender Joinder Agreement, be identical to
those of the Revolving Credit Facility (with appropriate adjustments to reflect
the nature of such Incremental Term Loan Commitments and Incremental Term Loans
as “term loans”, and not “revolving commitments” or “revolving loans”).

 

SECTION 5.14            Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by or on behalf of such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount applicable to such Issuing Lender’s or
the Swingline Lender’s outstanding Letters of Credit or Swingline Loans.

 

 

 



 75 

 

 

(a)         Grant of Security Interest. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans, to be applied pursuant to
subsection (b) below. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Secured Parties as herein provided, or that the
total amount of such Cash Collateral is less than the aggregate Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by or on behalf of the Defaulting Lender).

 

(b)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15
in respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)         Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 5.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

SECTION 5.15            Defaulting Lenders.

 

(a)         Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of Required Lenders,
Required Revolving Credit Lenders, Required Covenant Lenders and Section 12.2.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event

 

 



 76 

 

of Default exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting
Lender'sLender’s breach of its obligations under this Agreement; and eighth, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit or Swingline
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
or Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)           Certain Fees.

 

(A)       No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(B)        Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

 

(C)        With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

 

 

 



 77 

 

 

(iv)       Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 12.21,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)        Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.

 

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Issuing Lenders and the Swingline Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

SECTION 5.16  Extension of Term Loans and Revolving Credit Commitments.

 

(a)          Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Term Loans of the same Series or
Revolving Credit Commitments of the same Series, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the Term Loans of
the applicable Series or Revolving Credit Commitments of the applicable Series,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans of such Series and/or Revolving
Credit Commitments of such Series and otherwise modify the terms of such Term
Loans of such Series and/or Revolving Credit Commitments of such Series pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans of
such Series and/or Revolving Credit Commitments of such Series (and related
outstandings) and/or modifying the scheduled principal installments in respect
of such Lender’s Term Loans of such Series) (each, an “Extension”, and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the Term Loans and the Revolving Credit Commitments
made on the Closing Date (in each case not so extended), being a separate
Series; any Extended Term Loans shall constitute a separate Series of Term Loans
from the Series of Term Loans from which they were converted, and any Extended
Revolving Credit Commitments shall constitute a separate Series of Revolving
Credit Commitments from the Series of Revolving Credit Commitments from which
they were converted), so long as the following terms are satisfied:

 

 

 



 78 

 

 

(i)          no Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders and at the time the Extension Offer is consummated;

 

(ii)         except as to pricing, interest rates, fees, final maturity,
optional prepayment or redemption terms and participation in mandatory
prepayments (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Credit Commitment of any Revolving
Credit Lender that agrees to an Extension with respect to such Revolving Credit
Commitment (an “Extending Revolving Lender”) extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans made thereunder,
“Extended Revolving Loans”), and the related outstandings, shall be a Revolving
Credit Commitment (or related outstandings, as the case may be) with terms no
more favorable in any material respect to the Extending Revolving Lenders than
the terms of the Revolving Credit Commitments not so extended (and related
outstandings) (except for covenants and other provisions contained therein
applicable only to periods after the then latest Revolving Credit Maturity
Date); provided that (1) the borrowing and repayment (except for (A) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings), (B) repayments required upon the maturity date of
the non-extending Revolving Credit Commitments and (C) repayments made in
connection with a permanent repayment and termination of commitments) of Loans
with respect to Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments, (2) all Letters of Credit shall be participated on a pro rata basis
by all Lenders with Revolving Credit Commitments in accordance with their
percentage of the Revolving Credit Commitments, (3) the permanent repayment of
Revolving Credit Loans with respect to, and termination of, Extended Revolving
Credit Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Series on a better than a pro rata basis as compared to any other Series with a
later maturity date than such Series, (4) assignments and participations of
Extended Revolving Credit Commitments and extended Revolving Credit Loans shall
be governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans and (5) at no time shall
there be Revolving Credit Commitments hereunder which have more than three
different maturity dates;

 

(iii)       except as to interest rates, fees, final maturity date, optional and
mandatory prepayment terms, scheduled prepayment dates and participation in
prepayments (which shall, subject to the immediately succeeding clauses (iv),
(v) and (vi), be determined by the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Lender that agrees to an Extension with
respect to such Term Loans (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have terms no more favorable in any
material respect to the Extending Term Lender than the terms of the Series of
Term Loans subject to such Extension Offer (except for covenants and other
provisions contained therein applicable only to periods after the then latest
Term Loan Maturity Date);

 

 

 



 79 

 

 

(iv)       the final maturity date of any Extended Term Loans shall be no
earlier than the Term Loan Maturity Date of the Series and Class of Term Loans
subject to the Extension Offer and at no time shall the Terms Loans (including
Extended Term Loans) have more than three different maturity dates;

 

(v)        the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the Series and
Class of Term Loans subject to the Extension Offer;

 

(vi)       any (A) Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer and (B) Extended Revolving Credit
Commitments may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any voluntary or mandatory repayments
or prepayments hereunder, as specified in the respective Extension Offer;

 

(vii)     if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) of the applicable Series or Revolving Credit Commitments of
the Series with the applicable maturity date, as the case may be, in respect of
which the applicable Term Lenders or Revolving Credit Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans of such Series or Revolving Credit
Commitments of the Series with the applicable maturity date, as the case may be,
offered to be extended by the Borrower pursuant to such Extension Offer, then
the Term Loans of such Series or Revolving Credit Loans of the Series with the
applicable maturity date, as the case may be, of such Term Lenders or Revolving
Credit Lenders, as the case may be, shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Term Lenders or Revolving Credit
Lenders, as the case may be, have accepted such Extension Offer;

 

(viii)     all documentation in respect of such Extension shall be consistent
with the foregoing;

 

(ix)        the Borrower shall have delivered or caused to be delivered any
customary legal opinions, supplements and amendments to the Security Documents,
or other documents (including, without limitation, a resolution duly adopted by
the board of directors (or equivalent governing body) of each Credit
PartyCompany authorizing such Extension) reasonably requested by Administrative
Agent in connection with any such transaction; and

 

(x)         any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.

 

(b)        With respect to all Extensions consummated by the Borrower pursuant
to this Section 5.16, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 4.4 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
Series be tendered. The Administrative Agent and the Lenders hereby consent to
the Extensions and the other transactions contemplated by this Section 5.16
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 5.3, 5.4, 5.6, 12.2 and 12.9 or any other provision
related to the pro rata application of payments) or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 5.16.

 

 

 



 80 

 

 

(c)        No consent of any Lender shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to one or more of its Term Loans (including any Extended Term
Loans) and/or Revolving Credit Commitments (or a portion thereof) and (ii) with
respect to any Extension of the Revolving Credit Commitments, the consent of the
Issuing Lenders and the Swingline Lender which consent shall not be unreasonably
withheld or delayed. All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations and
Secured Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Secured Obligations under this Agreement and the other Loan Documents. Each
Extension shall be established pursuant an amendment to this Agreement (each, an
“Extension Amendment”) reasonably satisfactory to the Administrative Agent. Each
Extension Amendment shall be executed by the Borrower, the Administrative Agent
and the applicable Extending Term Lenders or Extending Revolving Lenders. In the
case of any Extended Term Loans that are not then part of a Covenant Facility,
the applicable Extension Amendment shall specify whether such Extended Term
Loans shall become a Covenant Facility. The Lenders hereby irrevocably authorize
the Administrative Agent to enter Extension Amendments and other amendments to
the Loan Documents as may be necessary in order to establish new Series in
respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Series, in each case on terms consistent with this
Section 5.16. In addition, any such amendment(s) shall provide that, to the
extent consented to by the Issuing Lenders, (a) with respect to any Letters of
Credit the expiration date for which extend beyond the maturity date for the
non-extending Revolving Credit Commitments, participations in such Letters of
Credit on such maturity date shall be reallocated from Lenders holding Revolving
Credit Commitments to Lenders holding Extended Revolving Credit Commitments in
accordance with the terms of such amendment (provided that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Credit Commitments, be deemed to be participation interests in respect of such
Revolving Credit Commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly) and (b) limitations on drawings of Revolving Credit Loans
and issuances, extensions and amendments to Letters of Credit shall be
implemented giving effect to the foregoing reallocation prior to such
reallocation actually occurring to ensure that sufficient Extended Revolving
Credit Commitments are available to participate in any such Letters of Credit.

 

(d)        In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period of time
as may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (to ensure reasonable administrative management
of the Credit Facilities hereunder after such Extension), if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 5.16.

 

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1               Conditions to Closing and Initial Extensions of
Credit. The obligation of the Lenders to close this Agreement and to make the
initial Loans or issue or participate in the initial Letters of Credit, if any,
in each case, on the Closing Date, is subject to the satisfaction of each of the
following conditions:

 

 

 



 81 

 

 

(a)         Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Swingline Note in favor of the Swingline Lender (in each case, if requested
thereby), the Security Documents and the Guaranty Agreement, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, and shall be in
full force and effect.

 

(b)        Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)          Officer’s Certificate. A certificate from a Responsible Officer of
the Borrower to the effect that:

 

(A)        (1) all representations and warranties of the Credit Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects) on the Closing Date (or, in the case of any such
representation and warranty that by its terms is made only as of an earlier
date, as of such earlier date);

 

(B)        Since December 31, 2016, there shall not have occurred a Material
Adverse Effect; and

 

(C)         each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 6.1 and Section 6.2.

 

(ii)         Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer or Secretary of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation (or equivalent), as applicable, of such Credit
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date
and (C) resolutions duly adopted by the board of directors (or other governing
body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.

 

(iii)       Certificates of Good Standing. Certificates as of a recent date of
the good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

 

(iv)        Opinions of Counsel. Customary opinions of counsel to the Credit
Parties (including, without limitation, opinions of special counsel and local
counsel to the Credit Parties as may be reasonably requested by the
Administrative Agent) addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other customary
matters as the Administrative Agent shall reasonably request (which such
opinions shall expressly permit reliance by permitted successors and assigns of
the Administrative Agent and the Lenders).

 

 

 



 82 

 

 

(c)         Personal Property Collateral.

 

(i)          Filings and Recordings. The Administrative Agent shall have
received all filings and recordations in the applicable Uniform Commercial Code
filing offices and in the United States Copyright Office and United States
Patent and Trademark Office that are necessary to perfect the security interests
of the Administrative Agent, on behalf of the Secured Parties, in the applicable
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

 

(ii)        Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

 

(iii)       Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to intellectual property
matters), in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in all assets of such Credit Party, indicating among other things that
the assets of each such Credit Party are free and clear of any Lien (except for
Permitted Liens).

 

(iv)       Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee on all policies for property hazard
insurance and as additional insured on all policies for liability insurance),
and if requested by the Administrative Agent, copies of such insurance policies.

 

(v)        Other Collateral Documentation. The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral
(including, without limitation, deposit account control agreements and
securities account control agreements and, to the extent capable of being
obtained using commercially reasonable efforts, any landlord waivers or
collateral access agreements, bailee or warehousemen letters with respect to
material locations, filings evidencing a security interest in any intellectual
property included in the Collateral, or filings with any applicable Governmental
Authority).

 

(vi)       Perfection Certificate. The Administrative Agent shall have received
a Perfection Certificate with respect to the Credit Parties dated the Closing
Date and duly executed by a Responsible Officer of each Credit Party.

 

 

 



 83 

 

 

(d)        [Reserved]

 

(e)         Governmental Approvals. All material Governmental Approvals and
material third party approvals and/or consents necessary in connection with the
Transactions shall have been obtained.

 

(f)         Financial Matters.

 

(i)          Borrower Financial Statements. The Administrative Agent shall have
received the audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of each of December 31, 2014, December 31, 2015 and December 31,
2016 and the related audited Consolidated statements of income, shareholder’s
equity and cash flows for each Fiscal Year then ended.

 

(ii)        [Reserved]

 

(iii)      [Reserved]

 

(iv)       Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower, of balance sheets, income
statements and cash flow statements on an annual basis for each year following
the Closing Date during the term of the Credit Facility, which shall not be
inconsistent with any financial information or projections previously delivered
to the Administrative Agent.

 

(v)        Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by the chief financial officer of the Borrower, that after giving effect to the
Transactions, the Borrower and its Subsidiaries (on a Consolidated basis) are
Solvent.

 

(vi)       Payment at Closing. The Borrower shall have paid or made arrangements
to pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder, in each case to
the extent due and payable and (B) all reasonable and documented out-of-pocket
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent), to the extent
invoices have been presented to the Borrower at least two (2) Business Days
prior to the Closing Date.

 

(g)        Miscellaneous.

 

(i)          Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.

 

(ii)         Existing Indebtedness. Prior to or substantially simultaneously
with, the initial borrowing under the Credit Facility, all outstanding
obligations under the Existing US Ecology Credit Agreement shall have been
repaid, all commitments thereunder shall have been terminated and cancelled and
all Liens in connection therewith shall have been terminated and released in
accordance with payoff documentation satisfactory to the Administrative Agent.
After giving effect to the Transactions, Borrower and its Subsidiaries shall
have outstanding no Indebtedness or preferred stock other than the Revolving
Credit Facility and other Indebtedness permitted to be outstanding by Section
9.1.

 

 

 



 84 

 

 

(iii)       PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders at least 5
Business Days prior to the Closing Date the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
any Anti-Money Laundering Laws, including, without limitation, the PATRIOT Act
and any applicable “know your customer” rules and regulations to the extent such
request was received at least 7 Business Days prior to the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

SECTION 6.2               Conditions to All Extensions of Credit. TheSubject to
the last sentence of this Section 6.2, the obligations of the Lenders to make or
participate in any Extensions of Credit (including the initial Extension of
Credit) and/or any Issuing Lender to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, issuance or extension date:

 

(a)         Continuation of Representations and Warranties. The representations
and warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date); provided in the case of an Extension of Credit representing
a borrowing of an Incremental Term Loan the proceeds of which will be used to
finance a Permitted Acquisition, if the Lenders providing such Incremental Term
Loan have agreed to a “funds certain” provision, only the Specified
Representations shall be true and correct in all material respects, except to
the extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct as of such earlier date in all respects)).

 

(b)        No Existing Default. Either (i) no Default or Event of Default shall
have occurred and be continuing (A) on the borrowing date with respect to such
Loan or after giving effect to the Loans to be made on such date or (B) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date, (ii)
with respect to any Extension of Credit consisting of a borrowing of Incremental
Loans on the Increased Amount Date pertaining thereto (other than Incremental
Term Loans described in clause (iii) below), no Event of Default shall have
occurred and be continuing on such Increased Amount Date after giving effect to
such Incremental Loans made on such Increased Amount Date and (iii) with respect
to any Extension of Credit consisting of a borrowing of Incremental Term Loans,
if the Lenders providing an Incremental Term Loan to finance a Permitted
Acquisition have agreed to a “funds certain” provision, no Event of Default
under Section 10.1(a), (b), (h) or (i) exists at the time such Permitted
Acquisition is consummated.

 

 

 



 85 

 

 

(c)         Notices. The Administrative Agent shall have received a Notice of
Borrowing or Letter of Credit Application from the Borrower in accordance with
Section 2.3(a) or Section 3.2, as applicable.

 

(d)         New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Notwithstanding the foregoing, or anything to the contrary contained herein or
otherwise, the obligations of the Revolving Credit Lenders to make Revolving
Credit Loans to the Borrower on the NRC Acquisition Closing Date and the
obligations of any Issuing Lender to issue or extend any Letter of Credit on the
NRC Acquisition Closing Date, in each case, for the purposes set forth in
Section 8.16(b), shall be subject solely to the satisfaction of the following
conditions precedent on the relevant borrowing or issuance date: (i) the
Specified Representations shall be true and correct in all material respects (or
if qualified by materiality or material adverse effect, in all respects);
provided that, to the extent that any Specified Representation with respect to
NRC or its Subsidiaries is qualified by or subject to a “material adverse
effect”, “material adverse change” or similar term or qualification, the
definition thereof shall be the definition of “Company Material Adverse Effect”
(as defined in the NRC Acquisition Agreement as in effect on August 6, 2019) for
purposes of the making of such Specified Representation, (ii) the NRC
Acquisition Specified Merger Agreement Representations shall be true and correct
to the extent required by the definition thereof, (iii) no Event of Default
under Section 10.1(a), (b), (h) or (i) shall have occurred and be continuing or
would result upon the extensions of credit on the NRC Acquisition Closing Date
and (iv) the conditions set forth in Section 6.2(c) and 6.2(d) shall have been
satisfied.

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIESCOMPANIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit PartiesCompanies
hereby represent and warrant to the Administrative Agent and the Lenders, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

 

SECTION 7.1               Organization; Power; Qualification. Each Credit
Partyof the Borrower, the Parent Guarantor and each Subsidiary (other than any
Immaterial Subsidiary) thereofother material Company (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and (b) has the power and authority to own its
Properties and to carry on its business as now being and hereafter proposed to
be conducted. Each Credit Party and(other than the Borrower and other material
Credit Parties) and each Subsidiary of a Credit Party (other than any material
Credit Party or Immaterial Subsidiary) (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect and (b) has the power and authority to own
its Properties and to carry on its business as now being and hereafter proposed
to be conducted. Each Credit Party, each Subsidiary thereof isand the Parent
Guarantor is duly qualified and authorized to do business in each jurisdiction
in which the character of its Properties or the nature of its business requires
such qualification and authorization, except where the failure so to qualify or
be so authorized could not reasonably be expected to result in a Material
Adverse Effect. The jurisdictions in which each Credit Party and each Subsidiary
thereof are organized and qualified to do business as of the Closing Date are
described on Schedule 7.1.

 

 

 



 86 

 

 

SECTION 7.2               Ownership. Each Subsidiary of each Credit Party as of
the Closing Date is listed on Schedule 7.2. As of the Closing Date, the
capitalization of each Credit Party and its Subsidiaries consists of the number
of shares, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 7.2. As of the Closing Date, all
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable (if applicable) and not subject to any
preemptivepre-emptive or similar rights, except as described in Schedule 7.2.
The shareholders or other owners, as applicable, of each Credit Party (other
than the Borrower) and the Subsidiaries of the Credit Parties and the number of
shares owned by each such shareholder or other owner as of the Closing Date are
described on Schedule 7.2. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party or any Subsidiary thereof, except as described on
Schedule 7.2.

 

SECTION 7.3               Authorization; Enforceability. Each Credit
PartyCompany has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit PartyCompany that is a party thereto, and each such
document constitutes the legal, valid and binding obligation of each Credit
PartyCompany that is a party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

 

SECTION 7.4               Compliance of Agreement, Loan Documents and Borrowing
with Laws, Etc.. The execution, delivery and performance by each Credit
PartyCompany of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) violate any Applicable
Law relating to any Credit Party or, any Subsidiary thereof or the Parent
Guarantor, (b) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
any Credit Party or, any Subsidiary thereof or the Parent Guarantor,
(c) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound, (d) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens or (e) require any
consent or authorization of, filing with, permit or license of, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (i) filings under the
UCC, (ii) filings with the United States Copyright Office and/or the United
States Patent and Trademark Office, (iii) filings or consents required by
federal or state securities laws or antitrust laws (in connection with the
disposition of the Collateral) and (iv) such as have been made or obtained and
are in full force and effect, except in the case of clauses (a), (c), and (e),
where such violation, conflict, breach or default or failure to obtain any
consent, authorization, filing or effect any other act could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 7.5               Compliance with Law; Governmental Approvals. Each
Credit Party and, each Subsidiary thereof and the Parent Guarantor (a) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to its knowledge,
threatened attack by direct or collateral proceeding, (b) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law, except in the case of each of clauses (a), (b) or (c) where the
failure to have, comply or file could not reasonably be expected to have a
Material Adverse Effect.

 

 

 



 87 

 

 

SECTION 7.6               Tax Returns and Payments. Each Credit Party and, each
Subsidiary thereof and the Parent Guarantor has duly filed or caused to be filed
all federal and other material tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all material
Taxes upon it and its property, income, profits and assets which are due and
payable (other than any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit PartyCompany). Such returns accurately reflect in all material
respects all liability for Taxes of any Credit Party or, any Subsidiary thereof
or the Parent Guarantor for the periods covered thereby. As of the Closing Date,
except as set forth on Schedule 7.6, there is no ongoing audit or examination
or, to its knowledge, other investigation by any Governmental Authority of the
tax liability of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or, any
Subsidiary thereof or the Parent Guarantor with respect to unpaid taxes which
has not been discharged or resolved (other than (a) any amount the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of the relevant Credit PartyCompany and (b) Permitted Liens).

 

SECTION 7.7               Intellectual Property Matters. Except as could not
reasonably be expected to have a Material Adverse Effect, (a) each Credit Party
and each Subsidiary thereof owns or possesses rights to use all copyrights,
copyright applications, patents, patent applications, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights and
licenses with respect to the foregoing which are necessary to conduct its
business and (b) no event has occurred which permits, or after notice or lapse
of time or both would permit, the revocation or termination of any such rights,
and no Credit Party nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.

 

SECTION 7.8               Environmental Matters.

 

(a)         To each Credit Party’sCompany’s knowledge, the properties owned,
leased or operated by each respective Credit Party and, each respective
Subsidiary thereof and the Parent Guarantor now or in the past do not contain,
and to that Credit Party’sCompany’s knowledge have not previously contained, any
Hazardous Materials in amounts or concentrations which constitute or constituted
a violation of applicable Environmental Laws, and which could reasonably be
expected to result in a Material Adverse Effect;

 

(b)        To each Credit Party’sCompany’s knowledge, each Credit Party and,
each Subsidiary thereof and the Parent Guarantor and such properties and all
operations conducted in connection therewith are in compliance, and at all
relevant times have been in compliance, with all applicable Environmental Laws
except as could not reasonably be expected to result in a Material Adverse
Effect, and there is no contamination at, under or about such properties or
arising from such operations which could reasonably be expected to result in a
Material Adverse Effect;

 

(c)         No Credit Party, nor any Subsidiary thereof nor the Parent Guarantor
has received any written notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters, Hazardous
Materials, or compliance with Environmental Laws, that could reasonably be
expected to result in any Material Adverse Effect nor does any Credit Party or,
any Subsidiary thereof or the Parent Guarantor have knowledge or reason to
believe that any such notice will be received or is being threatened;

 

 

 



 88 

 

 

(d)        To each Credit Party’sCompany’s knowledge, Hazardous Materials have
not been transported or disposed of to or from the properties owned, leased or
operated by any Credit Party or, any Subsidiary thereof or the Parent Guarantor
in violation of, or in a manner or to a location which could reasonably be
expected to give rise to a Material Adverse Effect nor, to each Credit
Party’sCompany’s knowledge, have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in a
manner that could reasonably be expected to result in a Material Adverse Effect;

 

(e)         No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or, any Subsidiary thereof or the
Parent Guarantor is or would reasonably be expected to be named as a potentially
responsible party, which could reasonably be expected to result in a Material
Adverse Effect, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any applicable Environmental Law with
respect to any Credit Party, any Subsidiary thereof or the Parent Guarantor,
with respect to any real property owned, leased or operated by any Credit Party
or, any Subsidiary thereof or the Parent Guarantor or operations conducted in
connection therewith, which could reasonably be expected to result in a Material
Adverse Effect;

 

(f)         To each Credit Party’sCompany’s knowledge, there has been no release
or threat of release of Hazardous Materials at or from properties owned, leased
or operated by any Credit Party or, any Subsidiary or the Parent Guarantor, now
or in the past, in amounts or in a manner that could reasonably be expected to
result in a Material Adverse Effect; and

 

(g)        None of the properties or assets owned, leased or operated by any
Credit Party or, any Subsidiary thereof or the Parent Guarantor are subject to
any Lien arising under any applicable Environmental Laws other than Permitted
Liens;

 

(h)        None of the Credit Parties, nor any of their Subsidiaries nor the
Parent Guarantor have assumed any material liability of any Person under
applicable Environmental Laws, whether by contract, operation of law or
otherwise, that could reasonably be expected to result in a Material Adverse
Effect; and

 

(i)          As of the Closing Date, the Credit Parties have provided or made
available to the Administrative Agent true and correct copies of any relevant
and material environmental reports, audits, or other documents relating to
liabilities under or compliance with applicable Environmental Laws that are in
the possession, custody or control of the Credit Parties.

 

SECTION 7.9               Employee Benefit Matters.

 

(a)         As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 7.9(a);

 

(b)        Each Credit Party and, each Subsidiary thereof and the Parent
Guarantor is in compliance with all applicable provisions of ERISA, the Code and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the IRS to be
so qualified, and each trust related to such Employee Benefit Plan has been
determined to be exempt under Section 501(a) of the Code except for such
Employee Benefit Plans that have not yet received determination letters but for
which the remedial amendment period for submitting a determination letter has
not yet expired. Except as set forth on Schedule 7.9(b), no liability has been
incurred by any Credit PartyCompany or any ERISA Affiliate which remains
unsatisfied for any taxes or penalties assessed with respect to any Employee
Benefit Plan or any Multiemployer Plan except for a liability that could not
reasonably be expected to have a Material Adverse Effect;

 

 

 



 89 

 

 

(c)         Except as could not reasonably be expected to have a Material
Adverse Effect, as of the Closing Date: (i) no Pension Plan has been terminated,
(ii) nor has any Pension Plan become subject to funding-based benefit
restrictions under Section 436 of the Code, (iii) nor has any funding waiver
from the IRS been received or requested with respect to any Pension Plan, (iv)
nor has any Credit PartyCompany or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing to any Pension Plan as
required by Sections 412 or 430 of the Code, Section 302 of ERISA or the terms
of any Pension Plan on or prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Section 302 of ERISA, (v) nor has there been
any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of
ERISA with respect to any Pension Plan;

 

(d)        Except where the failure of any of the following representations to
be correct could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, no Credit PartyCompany nor any ERISA
Affiliate has: (i) engaged in a nonexempt prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Code, (ii) incurred any liability to
the PBGC which remains outstanding other than the payment of premiums and there
are no premium payments which are due and unpaid, (iii) failed to make a
required contribution or payment to a Multiemployer Plan, or (iv) failed to make
a required installment or other required payment under Sections 412 or 430 of
the Code;

 

(e)         No Termination Event has occurred or is reasonably expected to occur
except where such occurrence could not reasonably be expected to have a Material
Adverse Effect;

 

(f)         Except where the failure of any of the following representations to
be correct could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to the knowledge of the Borrower, threatened concerning or
involving (i) any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by any Credit PartyCompany or any
ERISA Affiliate for the benefit of employees of any Credit Party or, any
Subsidiary there or the Parent Guarantor, or (ii) any Pension Plan.

 

(g)         Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the present value of all
accumulated benefit obligations of all underfunded Pension Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the property of all such
underfunded Pension Plans. Except as set forth on Schedule 7.9(g), using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Credit
PartyCompany and each ERISA Affiliate to all Multiemployer Plans in the event of
a complete withdrawal therefrom, as of the close of the most recent Fiscal Year
of each such Multiemployer Plan, could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 7.10            Margin Stock. No Credit Party, nor any Subsidiary
thereof nor the Parent Guarantor is engaged principally or as one of its
activities in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” (as each such term is defined or used, directly
or indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the Loans or Letters of Credit will
be used for (a) purchasing or carrying margin stock in a manner which violates,
or which would be inconsistent with the provisions of Regulation T, U or X of
such Board of Governors, or (b) any other purpose which violates, or which would
be inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors.

 

 

 



 90 

 

 

SECTION 7.11            Government Regulation. No Credit Party, nor any
Subsidiary thereof nor the Parent Guarantor is an “investment company” or a
company “controlled” by an “investment company” (as each such term is defined or
used in the Investment Company Act of 1940) and no Credit Party nor any
Subsidiary thereof nor the Parent Guarantor is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the financing contemplated hereby.

 

SECTION 7.12            Insurance Matters. The properties of the Borrower and
its Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

 

SECTION 7.13            Employee Relations. As of the Closing Date, no Credit
Party or any Subsidiary thereof is a party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees, in each case, except as set forth on Schedule 7.13 and except for any
multiemployer construction industry agreements by which any Credit Party or any
Subsidiary may be bound. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Credit Party or any
Subsidiary is bound. As of the Closing Date, the Borrower knows of no pending,
threatened or contemplated strikes, lockouts or work stoppage involving its
employees or those of its Subsidiaries. As of the Closing Date, the hours worked
by and payments made to employees of any Credit Party or any Subsidiary thereof
have not been in violation of the Fair Labor Standards Act of 1938, as amended,
or any other applicable federal, state, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. As of the Closing Date, all payments due from any Credit Party
or any Subsidiary thereof, or for which any claim may be made against any Credit
Party or any Subsidiary thereof, on account of wages and employee health and
welfare insurance and other employee benefits, have been paid or accrued as a
liability on the books of such Credit Party or Subsidiary, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 7.14            Burdensome Provisions. No Subsidiary is party to any
agreement or instrument or otherwise subject to any restriction or encumbrance
that restricts or limits its ability to make dividend payments or other
distributions in respect of its Equity Interests to the Borrower or any
Subsidiary or to transfer any of its assets or properties to the Borrower or any
other Subsidiary in each case other than existing under or by reason of the Loan
Documents or Applicable Law or as otherwise permitted under Section 9.10.

 

SECTION 7.15            Financial Statements. The audited and unaudited
financial statements delivered pursuant to Section 6.1(f)(i) and Sections 8.1(a)
and (b), are complete and correct in all material respects and fairly present in
all material respects on a Consolidated basis the assets, liabilities and
financial position of the BorrowerParent Guarantor and its Subsidiaries, in each
case as at such dates, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for unaudited financial statements and the absence of footnotes from
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the BorrowerParent Guarantor and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP. The projections delivered pursuant to
Sections 6.1(f)(iv) and 8.1(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are believed to be reasonable as
of the time prepared in light of then existing conditions (it being recognized
by the Lenders that projections are not to be viewed as facts and thatare
subject to significant uncertainties and contingencies many of which are beyond
the Parent Guarantor’s control, that no assurance can be given that any
particular projections will be realized and that the actual results during the
period or periods covered by such projections may vary from such projections and
that such variation may be material).

 

 

 



 91 

 

 

SECTION 7.16            No Material Adverse Change. Since December 31, 20162018,
there has been no material adverse change in the properties, business,
operations, or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen,
either individually or in the aggregate, that could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 7.17            Solvency. The Credit PartiesBorrower and its
Subsidiaries, on a Consolidated basis, are Solvent.

 

SECTION 7.18            Title to Properties. As of the Closing Date, the real
property listed on Schedule 7.18 constitutes all of the real property that is
owned, leased or subleased by any Credit Party or any of its Subsidiaries.
EachExcept as could not reasonably be expected to have a Material Adverse
Effect, each Credit Party and each Subsidiary thereof has such title to the real
property owned or leased by it as is necessary to the conduct of its business
and valid and legal title to all of its material personal property and assets,
subject to Permitted Liens and except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except those
which have been disposed of by the Credit Parties and their Subsidiaries
subsequent to such date which dispositions have been in the ordinary course of
business or as otherwise expressly permitted hereunder.

 

SECTION 7.19            Litigation. Except for matters existing on the Closing
Date or the NRC Acquisition Closing Date and set forth on Schedule 7.19, there
are no actions, suits or proceedings pending nor, to its knowledge, threatened
against or in any other way relating adversely to or affecting any Credit
PartyCompany or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.20            Anti-Corruption Laws and Sanctions.

 

(a)         None of (i) the Borrowerany Company, any Subsidiary thereof, any of
their respective directors, officers, or to the knowledge of the
BorrowerCompanies or such SubsidiarySubsidiaries, any of their respective
employees or Affiliates, or (ii) to the knowledge of the BorrowerCompanies, any
agent or representative of the BorrowerCompanies or any Subsidiary thereof that
will act in any capacity in connection with or benefit from the Credit Facility,
(A) is a Sanctioned Person or currently the subject or target of any Sanctions,
(B) has its assets located in a Sanctioned Country, (C) directly or indirectly
derives revenues from investments in, or transactions with, Sanctioned Persons
in violation of applicable Sanctions, (D) has taken any action, directly or
indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws, or (E) has violated any Anti-Money Laundering Law. Each of
the Borrower and itsCompanies and their respective Subsidiaries has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower and itsCompanies and their respective Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with the
Anti-Corruption Laws and applicable Sanctions. Each of the BorrowerCompanies and
its Subsidiaries, and to the knowledge of Borrowerthe Companies, each director,
officer, employee, agent and Affiliate of Borrowerany Company and each such
Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects.

 

(b)        No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any Company of its Subsidiaries or any of its or
theirCompany’s or its Subsidiaries’ respective directors, officers, employees
and agents (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country, in
violation of applicable Sanctions or (iii) in any other manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

 

 



 92 

 

 

SECTION 7.21            Absence of Defaults. No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or, any Subsidiary
thereof or the Parent Guarantor under (i) any Material Contract or (ii) any
judgment, decree or order to which any Credit Party or, any Subsidiary thereof
or the Parent Guarantor is a party or by which any Credit Party or, any
Subsidiary thereof or the Parent Guarantor or any of their respective properties
may be bound or which would require any Credit Party or, any Subsidiary thereof
or the Parent Guarantor to make any payment thereunder prior to the scheduled
maturity date therefor, in the case of this clause (b), where such default could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 7.22            Senior Indebtedness Status. The Obligations of each
Credit Party under this Agreement and each of the other Loan Documents ranks and
shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” (or an equivalent term) under all instruments and documents, now
or in the future, relating to all Subordinated Indebtedness of each such Person.

 

SECTION 7.23            Disclosure. No material report, material certificate or
other material information furnished in writing (other than projections, other
forward looking information and information of a general economic or general
industry nature) by or on behalf of any Credit Party or, any Subsidiary thereof
or the Parent Guarantor to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) concerning the Parent Guarantor, the Borrower, itstheir respective
Subsidiaries and the transaction contemplated hereby, taken as a whole, contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date on which such report,
certificate or information was furnished; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being recognized by the Lenders that projections are
not to be viewed as facts and are subject to significant uncertainties and
contingencies many of which are beyond the Borrower’s control, that no assurance
can be given that any particular projection will be realized, and that the
actual results during the period or periods covered by such projections may vary
from such projections and such variation may be material).

 

SECTION 7.24            Security Documents(a) .

 

(a)        TheEach of the Collateral Agreement and the Pledge Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies and (i) when the Pledged Debt (as defined in
the Collateral Agreement) and Pledged Equity Interests (each as defined in the
Collateral Agreement and the Pledge Agreement) is delivered to the
Administrative Agent, the Lien created under each of the Collateral Agreement
and the Pledge Agreement shall constitute a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Credit
PartiesCompanies in such Pledged Debt and Pledged Equity Interests, in each case
prior and superior in right to any other Person, (ii) when financing statements
in appropriate form are filed in the offices specified on Schedule 7.24(a)with
the appropriate office of the jurisdiction of organization of each Company, the
Liens created under each of the Collateral Agreement and the Pledge Agreement
will constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Credit Parties inapplicable Companies in such
Collateral (other than Intellectual Property, as defined in the Collateral
Agreement and Deposit Accounts, as defined in the Collateral Agreement), in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 9.2 and (iii) when the control agreements
are executed and delivered to the Administrative Agent in accordance with
Section 4.13 of the Collateral Agreement, the Lien created under the Collateral
Agreement shall constitute a fully perfected first priority Lien on, and
security interest, all right, title and interest of the Credit Parties in each
deposit account and securities account of the Credit Parties other than Excluded
Accounts (as defined in the Collateral Agreement), in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Sections 9.2(c) and (l).

 

 

 



 93 

 

 

(b)        Upon the recordation of the Collateral Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent) with the United States Patent and Trademark Office
and the United States Copyright Office, together with the financing statements
in appropriate form filed in the offices specified on Schedule 7.24(a)with the
appropriate office of the jurisdiction of organization of each Credit Party, the
Liens created under the Collateral Agreement shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Credit
Parties in the Intellectual Property (as defined in the Collateral Agreement) in
which a security interest may be perfected by filing in the United States and
its territories and possessions, in each case prior and superior in right to any
other Person (it being understood that (i) subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Credit Parties
after the date hereof and (ii) any “intent to use” trademark or service
applications are excluded from the Collateral), other than with respect to Liens
expressly permitted by Section 9.2.

 

SECTION 7.25            EEA Financial Institution. Neither the Borrower nor any
other Credit PartyCompany is an EEA Financial Institution.

 

SECTION 7.26            Beneficial Ownership Certification. As of the First
Amendment Effective Date, if any Credit Party delivered a Beneficial Ownership
Certification pursuant to this Agreement or the First Amendment, the information
included in such Beneficial Ownership Certification with respect to such Credit
Party is true and correct in all respects.

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

Until all of the Obligations have been paid in full, each Credit Party will, and
will cause each of its Subsidiaries to:

 

 

 



 94 

 

 

SECTION 8.1               Financial Statements and Budgets. Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

(a)         Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year (commencing with the Fiscal
Year ended December 31, 2017), an audited Consolidated balance sheet of the
BorrowerParent Guarantor and its Subsidiaries as of the close of such Fiscal
Year and audited Consolidated statements of income, retained earnings and cash
flows including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
Deloitte LLP or any other independent certified public accounting firm of
recognized national standing, and accompanied by a report and opinion thereon by
such certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception (other than as a result of (x) the stated maturity of
any Obligations within one year and/or (y) an actual or prospective breach of
Section 9.13) or any qualification as to the scope of such audit or with respect
to accounting principles followed by the BorrowerParent Guarantor or any of its
Subsidiaries not in accordance with GAAP.

 

(b)        Quarterly Financial Statements. As soon as practicable and in any
event within forty-five (45) days (or, if earlier, on the date of any required
public filing thereof) after the end of the first three fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended June 30, 2017), an
unaudited Consolidated balance sheet of the BorrowerParent Guarantor and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, retained earnings and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the BorrowerParent Guarantor in accordance
with GAAP and, if applicable, containing disclosure of the effect on the
financial position or results of operations of any change in the application of
accounting principles and practices during the period, and certified by the
chief financial officer of the BorrowerParent Guarantor to present fairly in all
material respects the financial condition of the BorrowerParent Guarantor and
its Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the BorrowerParent Guarantor and its Subsidiaries for
the respective periods then ended, subject to normal year-end adjustments and
the absence of footnotes.

 

(c)         Annual Business Plan and Budget. As soon as practicable and in any
event within thirty (30) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a quarterly operating
and capital budget, a projected income statement, statement of cash flows and
balance sheet.

 

SECTION 8.2               Certificates; Other Reports. Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

(a)         at each time financial statements are delivered pursuant to Sections
8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
BorrowerParent Guarantor;

 

 

 



 95 

 

 

(b)        promptly upon receipt thereof, copies of all final management letters
and any management responses thereto, if any, submitted to any Credit
PartyCompany, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function;

 

(c)         promptly after the furnishing thereof, copies of any notice of
default or event of default furnished to or by any holder of Indebtedness of any
Credit Party or, any Subsidiary thereof or the Parent Guarantor in excess of the
Threshold Amount pursuant to the terms of any applicable indenture, loan or
credit or similar agreement;

 

(d)        promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Credit Party or, any
Subsidiary thereof or the Parent Guarantor with any Environmental Law that could
reasonably be expected to have a Material Adverse Effect;

 

(e)         promptly after the same become publicly available, copies of all
annual, regular, periodic and special reports and registration and proxy
statements which Parent Guarantor or the Borrower may file or be required to
file with the SEC under Section 13 or 15(d) of the Exchange Act, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(f)         promptly, and in any event within five (5) Business Days after
receipt thereof by Parent Guarantor, any Credit Party or any Subsidiary thereof,
copies of each material notice or other material correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any material investigation or possible material investigation or
other inquiry by such agency regarding financial or other operational results of
Parent Guarantor, any Credit Party or any Subsidiary thereof;

 

(g)        promptly upon the request thereof, (i) such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations and the PATRIOT Act), as from time to time
reasonably requested by the Administrative Agent or any Lender and (ii) such
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with the Beneficial Ownership
Regulation;

 

(h)        such other information regarding the operations, business affairs and
financial condition of any Credit Party or, any Subsidiary thereof or the Parent
Guarantor as the Administrative Agent or any Lender may reasonably request; and

 

(i)          at each time financial statements are delivered pursuant to
Sections 8.1(a), a certificate of a Responsible Officer setting forth the
information required pursuant to Sections I.A, I.B, I.D, I.H, and II of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 8.2(i).

 

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
BorrowerParent Guarantor posts such documents, or provides a link thereto on the
Borrower’sParent Guarantor’s website on the Internet at the website address
listed in Section 12.1; or (ii) on which such documents are posted on the
Borrower’s or the Parent Guarantor’s behalf on the website of the SEC or an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies (which shall be deemed to
include any .pdf copy or facsimile copy) of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

 

 



 96 

 

 

The Borrower hereby acknowledges that (a) the Administrative Agent, the
Arrangers, the Syndication Agent and/or the Co-Documentation Agents will make
available to the Lenders and the Issuing Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Syndication Agent, the Co-Documentation Agents, the
Issuing Lenders and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 12.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent, the Arrangers, the
Syndication Agent and the Co-Documentation Agents shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

SECTION 8.3               Notice of Litigation and Other Matters. Promptly (but
in no event later than ten (10) Business Days after any Responsible Officer of
any Credit Party obtains knowledge thereof) notify the Administrative Agent in
writing of (which shall promptly make such information available to the Lenders
in accordance with its customary practice):

 

(a)        the occurrence of any Default or Event of Default;

 

(b)        the commencement of all proceedings and investigations by or before
any Governmental Authority and all actions and proceedings in any court or
before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses, that could
reasonably be expected to result in a Material Adverse Effect;

 

(c)        any written notice of any violation received by any Credit
PartyParent Guarantor or any Subsidiary thereof from any Governmental Authority
including, without limitation, any notice of violation of Environmental Laws,
that could reasonably be expected to result in a Material Adverse Effect;

 

(d)        any labor controversy that has resulted in a strike or other work
action against any Credit PartyParent Guarantor or any Subsidiary thereof, that
could reasonably be expected to result in a Material Adverse Effect;

 

 

 



 97 

 

 

(e)         any attachment, judgment, Lien, levy or order exceeding the
Threshold Amount that may be assessed against or threatened against any Credit
Party or any Subsidiary thereof other than Permitted Liens;

 

(f)          any event which constitutes or which with the passage of time or
giving of notice or both would constitute a default or event of default under
any Material Contract to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect;

 

(g)        (i) except as could not reasonably be expected to have a Material
Adverse Effect, any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit
PartyCompany or any ERISA Affiliate (to the extent in the possession of a Credit
PartyCompany) of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
any Credit PartyCompany or any ERISA Affiliate (to the extent in the possession
of a Credit PartyCompany) from a Multiemployer Plan sponsor concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA
or the reorganization or insolvency of any Multiemployer Plan, (iv) the Borrower
obtaining knowledge or reason to know that any Credit Party or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA and (v) the occurrence of a Termination Event or any other event
described in Section 10.1(k) hereof; and

 

(h)        any event, fact or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 8.4               Preservation of Corporate Existence and Related
Matters. Except as permitted by Section 9.4 and 9.5, (a) preserve and maintain
the separate corporate existence of the Borrower and each Subsidiary (other than
any Immaterial Subsidiary) and (b) preserve and maintain all rights, franchises,
licenses and privileges necessary to the conduct of its business, and qualify
and remain qualified as a foreign corporation or other entity and authorized to
do business in each jurisdiction where the nature and scope of its activities
require it to so qualify under Applicable Law except in the case of this clause
(b) where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 8.5               Maintenance of Property and Licenses.

 

(a)         In addition to the requirements of any of the Security Documents,
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear,
obsolescence and condemnation excepted, all buildings, equipment and other
tangible real and personal property; and from time to time make or cause to be
made all repairs, renewals and replacements thereof and additions to such
Property necessary for the conduct of its business, so that the business carried
on in connection therewith may be conducted in a commercially reasonable manner,
in each case, except as such action or inaction could not reasonably be expected
to result in a Material Adverse Effect.

 

 

 



 98 

 

 

(b)        Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (including without limitation, each such
license, permit, certification, qualification, approval or franchise required by
Environmental Laws) required for each of them to conduct their respective
businesses, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 8.6               Insurance. Maintain insurance with financially sound
and reputable insurance companies (provided that this Section 8.6 shall not be
breached if an insurance company with which the Borrower or any Subsidiary
maintains insurance becomes financially troubled and the Borrower or such
Subsidiary promptly obtains coverage from a different, financially sound
insurer) against at least such risks and in at least such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law (including, without limitation, hazard and business interruption
insurance). All such insurance shall, (a) provide that no cancellation or
material modification thereof shall be effective until at least 30 days (or 10
days in the case of failure to pay premium) after receipt by the Administrative
Agent of written notice thereof, (b) in the case of each liability insurance
policy, name the Administrative Agent as an additional insured party thereunder
and (c) in the case of each casualty insurance policy, name the Administrative
Agent as lender’s loss payee, as its interests may appear; provided that in the
case of clauses (b) and (c), to the extent the Borrower has been unable to
obtain such endorsements with respect to insurance in respect of NRC and its
Subsidiaries on or prior to the NRC Acquisition Closing Date after the use of
commercially reasonable efforts, such endorsements shall instead be required to
be delivered after the NRC Acquisition Closing Date pursuant to arrangements and
timing to be mutually agreed by the Administrative Agent and the Borrower acting
reasonably (but not to exceed 6090 days after the NRC Acquisition Closing Date,
unless extended by the Administrative Agent). On the Closing Date and from time
to time thereafter (but no more than once annually) deliver to the
Administrative Agent upon its reasonable request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

SECTION 8.7               Accounting Methods and Financial Records. Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP.

 

SECTION 8.8               Payment of Taxes and Other Obligations. Pay (a) all
Taxes that may be levied or assessed upon it or any of its Property, other than
any amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and
(b) all other Indebtedness, obligations and liabilities in the ordinary course
of its business, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.9               Compliance with Laws and Approvals. Observe and remain
in compliance with all Applicable Laws (including, without limitation, the
PATRIOT Act) and maintain in full force and effect all Governmental Approvals,
in each case applicable to the conduct of its business except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.10            Environmental Laws. In addition to and without limiting
the generality of Section 8.9, (a) comply with, and use commercially reasonable
efforts to ensure such compliance by all of its tenants and subtenants with, all
applicable Environmental Laws and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all of its tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required of it under Environmental Laws, and promptly comply with
all lawful orders and directives of any Governmental Authority with applicable
jurisdiction regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and
(c) defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials at any real property owned,
leased or operated by the Borrower or any such Subsidiary (or at any other real
property to the extent arising from the current or former activities of the
Borrower or its Subsidiaries (or their respective predecessors for which the
Borrower or any such Subsidiary have liability)), or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any such Subsidiary, or any orders, requirements
or demands of Governmental Authorities with applicable jurisdiction related
thereto, including, without limitation, reasonable and documented out-of-pocket
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence, willful misconduct or bad
faith of, or material breach of its obligations under the Loan Documents by, the
party seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.

 

 

 



 99 

 

 

SECTION 8.11            Compliance with ERISA. In addition to and without
limiting the generality of Section 8.9, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

 

SECTION 8.12            Compliance with Terms of Leaseholds. Make all payments
and otherwise perform all obligations in respect of all leases of real property
to which the Borrower or any of its Subsidiaries is a part, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, except in any case, as permitted under the applicable leases or where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 8.13            Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender (provided that such Lender coordinates its
visitation with the Administrative Agent), from time to time upon prior
reasonable notice and at such times during normal business hours and without
causing disruption to the business or causing undue burden on the Borrower, all
at the expense of the Borrower, to visit and inspect its properties; inspect,
audit and make extracts from its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants (provided that a
representative of the Borrower may participate in any such discussion), its
business, assets, liabilities, financial condition, results of operations and
business prospects, in each case, subject to reasonable requests for
confidentiality, including as may be imposed by law or contract; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, (i) only the Administrative Agent or a designee thereof may exercise
such rights and (ii) the Administrative Agent or its designee shall not be
entitled to exercise such rights at the Borrower’s expense more often than one
(1) time during any calendar year (and such annual exercise of rights at the
Borrower’s expense shall be limited to one property of the Borrower, as selected
by the Administrative Agent at the time of any such exercise of rights);
provided further that upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at the expense of the Borrower. Upon the request of the Administrative Agent or
the Required Lenders, participate in a meeting of the Administrative Agent and
Lenders once during each Fiscal Year, which meeting will be held at the
Borrower’s corporate offices (or such other location as may be agreed to by the
Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.

 

 

 



 100 

 

 

SECTION 8.14            Additional Subsidiaries.

 

(a)         Additional Domestic Subsidiaries. Promptly (and, in any event,
within thirty (30) days after such creation or acquisition, as such time period
may be extended by the Administrative Agent in its sole discretion) after the
creation or acquisition of any Domestic Subsidiary (other than a Domestic
Subsidiary (x) all or substantially all of the assets of which consist, directly
or indirectly, of Equity Interests of one or more Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code
or (y) that constitutes a joint venture entity for which the consent of a Person
that is not under the Control of the Borrower or any of its Subsidiaries would
be required for such joint venture entity to provide a Guarantee of the Secured
Obligations) cause such Person to (i) become a Subsidiary Guarantor by
delivering to the Administrative Agent a duly executed supplement to the
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the Collateral Agreement) owned by such
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each applicable Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each applicable Security Document, (iii) deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, and if applicable, the Equity Interests in Subsidiaries of such
Person to the extent constituting Collateral, (v) deliver to the Administrative
Agent such updated Schedules to the Loan Documents as may be reasonably
requested by the Administrative Agent with respect to such Person, and
(vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(b)         Additional Foreign Subsidiaries. Notify the Administrative Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within thirty (30) days after such creation or
acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as may
be reasonably requested by the Administrative Agent with regard to such Person
and (iv) such Person to deliver to the Administrative Agent such other documents
as may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

 

 



 101 

 

 

(c)         Merger Subsidiaries. Notwithstanding the foregoing, to the extent
any new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within thirty (30) days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

 

(d)         Exclusions. The provisions of this Section 8.14 shall not apply to
assets as to which the Administrative Agent and the Borrower shall reasonably
determine that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.
Furthermore, in no event shall foreign law governed Security Documents or any
actions under foreign law be required by this Section 8.14.

 

SECTION 8.15            [Reserved].

 

SECTION 8.16            Use of Proceeds.

 

(a)         The Borrower shall use the proceeds of the Revolving Extensions of
Credit (other than on the NRC Acquisition Closing Date) (i) to repay the
Indebtedness outstanding under the Existing US Ecology Credit Agreement,
(ii) for ongoing working capital and for other general corporate purposes
(including acquisitions) of the Borrower and its Subsidiaries (including Capital
Expenditures), and (iii) to pay costs, fees, commissions and expenses in
connection with the Transactions.

 

(b) [Reserved]

 

(b)         The Borrower shall use the proceeds of the Revolving Extensions of
Credit on the NRC Acquisition Closing Date (i) to finance upfront fees or
original issue discount resulting from the exercise of any “flex” provisions
relating to the Incremental Term Loans to be borrowed on the NRC Acquisition
Closing Date, (ii) to cash collateralize, backstop, rollover or replace any
letters of credit, bank guarantees, bankers’ acceptances and similar documents
and instruments in connection with the NRC Acquisition Transactions; provided
the amount of Revolving Extensions of Credit incurred for such purposes on the
NRC Acquisition Closing Date pursuant to the foregoing clause (ii) shall not
exceed $25,000,000 and (iii)  for ongoing working capital and for other general
corporate purposes (including acquisitions) of the Borrower and its Subsidiaries
(including Capital Expenditures) (excluding from this clause (iii) funding the
refinancing of NRC’s and its Subsidiaries’ existing Indebtedness (including the
Indebtedness under the NRC Existing Credit Agreement) and payment of the NRC
Acquisition consideration).

 

(c)         The Borrower shall use the proceeds of any Incremental Term Loan and
any Incremental Revolving Credit Increase as permitted pursuant to Section 5.13,
as applicable.

 

(d)        The Borrower will not request any Extension of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country in
violation of applicable Sanctions, or (iii) in any other manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

 



 102 

 

 

SECTION 8.17            Compliance with Anti-Corruption Laws and Sanctions. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, itsthe Parent Guarantor, their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 8.18            Further Assurances.

 

(a)         Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any Applicable Law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Credit
PartiesCompanies; provided, however, that (i) the Credit PartiesCompanies shall
not be required to enter into foreign law governed Security Documents or to take
any actions under foreign law and (ii) the Companies shall not be required to
enter into or provide any ship mortgages in respect of the Collateral. The
Borrower also agrees to provide to the Administrative Agent, from time to time
upon the reasonable request by the Administrative Agent, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

(b)        If requested by the Administrative Agent or any Lender (through the
Administrative Agent), promptly furnish to the Administrative Agent and each
Lender a statement in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable.

 

SECTION 8.19            Post-Closing Matters. Execute and deliver the documents
and complete the tasks set forth on Schedule 8.19, in each case within the time
limits specified on such schedule (it being understood and agreed that all
conditions, representations, warranties and covenants of the Loan Documents with
respect to the taking of such actions are qualified by the non-completion of
such actions until such time as they are completed or required to be completed
in accordance with this Section 8.19).

 

SECTION 8.20            Ratings. The Borrower shall use commercially reasonable
efforts to obtain and maintain (but not to maintain a specific rating) at all
times on and after the NRC Acquisition Closing Date (a) a public corporate
credit rating from S&P and a public corporate family rating from Moody’s and
(b) a public rating of the Credit Facilities from S&P and Moody’s (it being
understood and agreed that “commercially reasonable efforts” shall in any event
include the payment by the Borrower of customary and reasonable rating agency
fees, reasonable cooperation with information and data requests by S&P and/or
Moody’s in connection with its ratings process and the participation by senior
management of the Borrower in a ratings presentation to S&P and/or Moody’s).

 

ARTICLE IX

NEGATIVE COVENANTS

 

Until all of the Obligations have been paid in full, the Credit Parties will
not, and will not permit any of their respective Subsidiaries to:

 

SECTION 9.1               Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness except:

 

 

 



 103 

 

 

(a)         the Obligations;

 

(b)        Indebtedness and obligations owing under Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

 

(c)         Indebtedness existing on the Closing Date and listed on Schedule
9.1, and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the principal amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to unpaid accrued interest and premium or other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such refinancing and
by an amount equal to any existing commitments unutilized thereunder, (ii) the
final maturity date and weighted average life of such refinancing, refunding,
renewal or extension shall not be prior to or shorter than that applicable to
the Indebtedness prior to such refinancing, refunding, renewal or extension and
(iii) any refinancing, refunding, renewal or extension of any Subordinated
Indebtedness shall be (A) on subordination terms at least as favorable to the
Lenders as the Subordinated Indebtedness being refinanced, refunded, renewed or
extended, and (B) no more restrictive on the Borrower and its Subsidiaries than
the Subordinated Indebtedness being refinanced, refunded, renewed or extended;

 

(d)        Indebtedness incurred in connection with Capital Leases and purchase
money Indebtedness in an aggregate amount at any time outstanding not to exceed
the greater of (i) $35,000,00075,000,000 and (ii) 10.0% of Consolidated Net
Tangible Assets as of the date of such incurrence;

 

(e)         Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate principal amount of such Indebtedness at any time
outstanding does not exceed (x) $35,000,00075,000,000 plus (y) such other
amount, provided that after giving effect to the issuance of any such
Indebtedness the Borrower will have a Consolidated Total Net Leverage Ratio on a
Pro Forma Basis no greater than 0.5x less than the Consolidated Total Net
Leverage Ratio required to be maintained at the end of the fiscal quarter
immediately preceding the issuance of such Indebtedness pursuant to Section
9.13(a) (or, at any time prior to end of the fiscal quarter ending June 30,
2017, 3.50 to 1.00) (such that if such Consolidated Total Net Leverage Ratio
pursuant to Section 9.13(a) was 3.504.00 to 1:00 at such time, then the required
ratio for purposes of this Section 9.1(e)(iii)(y) would be 3.003.50 to 1.00);

 

(f)         Guaranty Obligations with respect toGuarantees of Indebtedness
permitted pursuant to this Section;

 

(g)        unsecured intercompany Indebtedness:

 

(i)         owed by any Credit Party to another Credit Party;

 

(ii)         owed by any Credit Party to any Non-Guarantor Subsidiary (provided
that such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);

 

(i)          owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and

 

 

 



 104 

 

 

(iv)       owed by any Non-Guarantor Subsidiary to any Credit Party to the
extent permitted pursuant to Section 9.3(a)(vi);

 

(h)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(i)          (x) unsecured Indebtedness of the Borrower in the form of notes;
provided, that in the case of each incurrence of such unsecured Indebtedness,
(i) no Event of Default shall have occurred and be continuing or would be caused
by the incurrence of such unsecured Indebtedness, (ii) the Administrative Agent
shall have received reasonably satisfactory written evidence that immediately
after giving effect to the issuance of any such unsecured Indebtedness the
Borrower will have a Consolidated Total Net Leverage Ratio be in compliance with
Section 9.13(a) on a Pro Forma Basis no greater than (A) if such incurrence is
in an aggregate principal amount of at least $250.0 million and the proceeds of
such unsecured Indebtedness are used primarily to fund a Material Acquisition
and costs, fees and expenses incurred in connection therewith, 4.50 to 1.00, (B)
if such incurrence is in an aggregate principal amount of at least $250.0
million and the proceeds of such unsecured Indebtedness are not used primarily
to fund a Material Acquisition and costs, fees and expenses incurred in
connection therewith, 4.00 to 1.00 and (C) in all other instances, 3.50 to 1:00
(it being understood that for purposes of the foregoing calculations,
Consolidated Net Funded Indebtedness shall not take into account any cash or
cash equivalents constituting proceeds of any Indebtedness provided under this
Section 9.1(i) that may otherwise reduce the amount of Consolidated Net Funded
Indebtedness); provided, that if the proceeds of such unsecured indebtedness
will be used to finance a MaterialPermitted Acquisition or other acquisition
permitted hereunder and the applicable note purchasers agree to a “funds
certain” provision, such compliance with the applicable maximum Consolidated
Total Net Leverage Ratio set forth aboveSection 9.13(a) on a Pro Forma Basis may
be determined, at the Borrower’s option, as of the date that the applicable
acquisition agreement for such Material Acquisition is entered into, on a Pro
Forma Basis after giving effect to the issuance of such unsecured Indebtedness,
(iii) the maturity date of any such unsecured Indebtedness in excess of
$25,000,00050,000,000 is no earlier than the date that is 91 days after the then
latest maturity date for the Loans hereunder and (iv) either (1) the terms and
conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) of such unsecured Indebtedness
shall be, in the good faith determination of the Borrower, not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole) or (2) in the case of debt
securities issued pursuant to a registered offering or under Rule 144A of the
Securities Act of 1933 (as amended), the terms and conditions of such unsecured
Indebtedness shall be customary for similar debt securities in light of the
prevailing market conditions, in each case except for covenants or other
provisions applicable only to periods after the then latest maturity date for
the Loans hereunder and (y) any unsecured refinancing, renewal or extension of
any Indebtedness incurred pursuant to clause (x) of this Section 9.1(i) in the
form of notes to the extent (1) the principal amount of such Indebtedness is not
increased (except by an amount not to exceed any accrued interest, any premium
or other amount paid, and fees and expenses reasonably incurred in connection
with such refinancing, renewal or extension), (2) neither the final maturity nor
the Weighted Average Life to Maturity of such Indebtedness is decreased, (3)
such Indebtedness, if subordinated to the Obligations, remains so subordinated
on terms no less favorable to the Lenders, (4) the original obligors in respect
of such Indebtedness remain the only obligors thereon, and (5) either (I) the
terms and conditions (other than pricing, rate floors, discounts, fees, premiums
and optional prepayment or redemption provisions) of such unsecured refinancing,
renewal or extension, in the good faith determination of the Borrower, are not
materially less favorable (when taken as a whole) to the Borrower than the terms
and conditions of the Loan Documents (when taken as a whole) or (II) in the case
of debt securities issued pursuant to a registered offering or under Rule 144A
of the Securities Act of 1933 (as amended), the terms and conditions of such
unsecured refinancing, renewal or extension are customary for similar debt
securities in light of the prevailing market conditions, in the case of each of
clause (I) and (II) except for covenants or other provisions applicable only to
periods after the then latest maturity date for the Loans hereunder;

 

 

 



 105 

 

 

(j)          Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

 

(k)        Indebtedness of Foreign Subsidiaries in an aggregate principal amount
at any time outstanding not to exceed the greater of (i) $35,000,00075,000,000
and (ii) 10.0% of Consolidated Net Tangible Assets as of the date of such
incurrence;

 

(l)          Indebtedness consisting of promissory notes issued to current or
former officers, directors, employees and consultants (or their respective
family members, estates or trusts or other entities for the benefit of any of
the foregoing) of the Borrower or its Subsidiaries to purchase or redeem Equity
Interests or options of the BorrowerParent Guarantor permitted pursuant to
Section 9.6(f); provided that the aggregate principal amount of all such
Indebtedness shall not exceed $2,000,0004,000,000 at any time outstanding;

 

(m)       Indebtedness of the Borrower or any of its Subsidiaries consisting of
obligations to pay insurance premiums or take-or-pay obligations contained in
supply arrangements incurred in the ordinary course of business;

 

(n)        Indebtedness arising from agreements of the Borrower or any
Subsidiary providing for Indebtedness to sellers, earn-outs, non-competition,
indemnification, adjustment of purchase price or similar obligations in each
case entered into in connection with any Permitted Acquisition, other
Investments or Asset Dispositions permitted hereunder;

 

(o)        Indebtedness in respect of overdraft facilities, automatic
clearinghouse arrangements, employee credit card programs, corporate cards and
purchasing cards, and other business cash management arrangements in the
ordinary course of business, including Indebtedness arising under or in
connection with any Cash Management Agreement with a Cash Management Bank;

 

(p)        Indebtedness representing deferred compensation or reimbursable
expenses owed to employees of the Borrower or any of the Subsidiaries incurred
in the ordinary course of business; and

 

(q)        Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount at
any time outstanding not to exceed the greater of (i) $35,000,000110,000,000 and
(ii) 10.015.0% of Consolidated Net Tangible Assets as of the date of such
incurrence.

 

SECTION 9.2               Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

 

(a)         Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents);

 

(b)        Liens in existence on the Closing Date and described on Schedule 9.2,
and the replacement, renewal or extension thereof (including Liens incurred,
assumed or suffered to exist in connection with any refinancing, refunding,
renewal or extension of Indebtedness pursuant to Section 9.1(c) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 9.2)); provided that the scope of any such Lien shall not be increased,
or otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

 

 

 



 106 

 

 

(c)        Liens for taxes, assessments and other governmental charges or
levies, or to secure statutory or regulatory obligations (excluding (A) any Lien
imposed pursuant to any of the provisions of ERISA and (B) any Lien imposed by
any Governmental Authority pursuant to Environmental Laws other than any
non-monetary Lien that is only imposed on real property in the ordinary course
of business and does not have a material effect on the Borrower’s ability to
conduct its operations on any such affected property) (i) not yet due, taking
into account any applicable grace period or (ii) which are being contested in
good faith and by appropriate proceedings if adequate reserves are maintained to
the extent required by GAAP;

 

(d)        the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than sixty (60) days, or if more than sixty (60) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;

 

(e)         deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

 

(f)         encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of business;

 

(g)        Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to Operating
Leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(h)        Liens securing Indebtedness permitted under Section 9.1(d); provided
that (i) such Liens shall be created within ninety (90) days after (A) the later
of the acquisition, lease or delivery or (B) the repair or improvement, as
applicable, of the related Property (or substantially simultaneously with
refinancing of such Indebtedness to the extent secured by such Lien), (ii) such
Liens do not at any time encumber any property other than the Property financed
by such Indebtedness, and (iii) the principal amount of Indebtedness secured by
any such Lien shall at no time exceed one hundred percent (100%) of the original
price for the purchase, repair, improvement or lease amount (as applicable) of
such Property at the time of purchase, repair, improvement or lease (as
applicable), plus other reasonable amounts paid and fees and expenses reasonably
incurred in connection with such Indebtedness or refinancing thereof;

 

(i)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 10.1(l) or securing appeal or other surety
bonds relating to such judgments;

 

(j)          (i) Liens on Property (i) of any Subsidiary which are in existence
at the time that such Subsidiary is acquired pursuant to a Permitted Acquisition
and (ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition, (B)
such Liens do not attach to any other Property of the Borrower or any of its
Subsidiaries and (C) the Indebtedness secured by such Liens is permitted under
Section 9.1(e) of this Agreement;

 

 

 



 107 

 

 

(k)        Liens on assets of Foreign Subsidiaries; provided that (i) such Liens
do not extend to, or encumber, assets that constitute Collateral, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 9.1(c), (e), (k) or (m);

 

(l)          (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;

 

(m)       (i) contractual or statutory Liens of landlords to the extent relating
to the property and assets relating to any lease agreements with such landlord,
and (ii) contractual Liens of suppliers (including sellers of goods) or
customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;

 

(n)        any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;

 

(o)        deposits made in the ordinary course of business or Liens on the
proceeds of insurance policies and unearned or refunded premiums, in each case,
securing Indebtedness owed to an insurance company under Section 9.1(m);

 

(p)        Liens solely on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with an Investment permitted hereunder;

 

(q)        leases or subleases granted to others that do not materially
interfere with the ordinary course of the business of the Borrower and its
Subsidiaries, taken as a whole; and

 

(r)         Liens not otherwise permitted hereunder on assets securing
Indebtedness or other obligations in the aggregate principal amount not to
exceed the greater of (i) $35,000,00090,000,000 and (ii) 10.012.5% of
Consolidated Net Tangible Assets as of the date of such incurrence;

 

provided, that no Credit Party shall grant any Liens on any of its owned real
properties to secure Indebtedness.

 

SECTION 9.3               Investments. Purchase, own, invest in or otherwise
acquire (in one transaction or a series of transactions), directly or
indirectly, any Equity Interests, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit (including Guarantees) to, or any investment in cash or by delivery of
Property in, any Person (all the foregoing, “Investments”) except:

 

 

 



 108 

 

 

(a)       (i)  Investments existing on the Closing Date in Subsidiaries existing
on the Closing Date;

 

(ii)        Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3;

 

(iii)       Investments made after the Closing Date by any Credit Party in any
other Credit Party or in any Person that becomes a Subsidiary Guarantor in the
manner contemplated by Section 8.14;

 

(iv)       Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary (or in any Person that upon the
making of such Investment becomes a Non-Guarantor Subsidiary); and

 

(v)       Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any Credit Party or in any Person that becomes a Subsidiary
Guarantor in the manner contemplated by Section 8.14; and

 

(vi)       Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount for all such Investments not to
exceed at the time any such Investment is made, an amount equal to (A) the
greater of (x) $125,000,000175,000,000 and (y) 37.525% of Consolidated Net
Tangible Assets as of the date that such Investment is made, less (B) the amount
of Investments made pursuant to Section 9.3(g)(ii) that are outstanding at the
time such Investment is made, less (C) the amount of Guaranty Obligations
incurred by Credit Parties in respect of the Indebtedness and obligations of
Non-Guarantor Subsidiaries pursuant to Section 9.3(j)(ii) (provided that any
Investments in the form of loans or advances made by any Credit Party to any
Non-Guarantor Subsidiary pursuant to this clause (vi) shall be evidenced by a
demand note in form and substance reasonably satisfactory to the Administrative
Agent and shall be pledged and delivered to the Administrative Agent pursuant to
the Security Documents);

 

(b)        Investments in cash and Cash Equivalents;

 

(c)        Investments by the Borrower or any of its Subsidiaries consisting of
Capital Expenditures not prohibited by this Agreement;

 

(d)        deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;

 

(e)        Hedge Agreements permitted pursuant to Section 9.1;

 

(f)         purchases of assets in the ordinary course of business;

 

(g)        Investments by the Borrower or any Subsidiary thereof in the form of:

 

(i)         Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a part of the Borrower or a Subsidiary
Guarantor or becomes (whether or not such Person is a Wholly-Owned Subsidiary) a
Subsidiary Guarantor in the manner contemplated by Section 8.14;

 

(ii)        Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition does not become a Subsidiary Guarantor or a part of
a Subsidiary Guarantor in an aggregate amount for all such Investments not to
exceed at the time any such Investment is made, an amount equal to, (A) the
greater of (x) $125,000,000175,000,000 and (y) 37.525% of Consolidated Net
Tangible Assets as of the date that such Investment is made, less (B) the amount
of Investments made pursuant to Section 9.3(a)(vi) that are outstanding at the
time such Permitted Acquisition is made, less (C) the amount of Guaranty
Obligations incurred by Credit Parties in respect of the Indebtedness of
Non-Guarantor Subsidiaries pursuant to Section 9.3(j)(ii);

 

 

 



 109 

 

 

(iii)       Permitted Acquisitions by a Non-Guarantor Subsidiary to the extent
that any Person or Property acquired in such Permitted Acquisition does not
become a Subsidiary Guarantor or a part of a Subsidiary Guarantor;

 

(h)        Investments in the form of loans and advances to current or former
officers, directors, employees and consultants (x) for the purpose of purchasing
Equity Interests in the BorrowerParent Guarantor or its Subsidiaries in an
aggregate amount not to exceed at any time outstanding $5,000,00010,000,000 and
(y) for travel, entertainment, relocation and other matters in the ordinary
course of business;

 

(i)         Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;

 

(j)         (i) Guaranty Obligations permitted pursuant to Section 9.1 in
respect of (A) Indebtedness of Credit Parties and (B) other obligations of
Credit Parties not prohibited by this Agreement (ii) Guaranty Obligations
permitted pursuant to Section 9.1 in respect of (A) Indebtedness of
Non-Guarantor Subsidiaries and (B) other obligations of Non-Guarantor
Subsidiaries not prohibited by this Agreement; provided that Guaranty
Obligations incurred after the Closing Date by any Credit Party in respect of an
obligation of any Non-Guarantor Subsidiary pursuant to this Section 9.3(j)(ii)
shall not exceed in the aggregate Guaranty Obligations at the time any such
Guaranty Obligation is incurred, an amount equal to (A) the greater of (x)
$125,000,000175,000,000 and (y) 37.525% of Consolidated Net Tangible Assets as
of the date that such Guaranty Obligation is incurred, less (B) the amount of
Investments made pursuant to Sections 9.3(a)(vi) and 9.3(g)(ii) that are
outstanding at the time such Guaranty Obligation is incurred;

 

(k)         Investments in an unlimited amount so long as (i) no Default ofor
Event of Default shall have occurred and be then continuing and (ii) immediately
after giving effect to the Investment and any Indebtedness incurred in
connection therewith the Borrower will have a Consolidated Total Net Leverage
Ratio on a Pro Forma Basis of no greater than 3.25 to 1.00;

 

(l)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 9.5;

 

(m)        Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary to prevent or limit loss;

 

(n)        Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

 

(o)        Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests of the Borrower to the seller of such
Investments; and

 

 

 



 110 

 

 

(p)        Investments not otherwise permitted pursuant to this Section in an
aggregate amount at any time outstanding not to exceed the greater of (i)
$35,000,000110,000,000 and (ii) 1015% of Consolidated Net Tangible Assets as of
the date that such Investment is made.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 9.4               Fundamental Changes. Merge, consolidate, divide or
enter into any similar combination with, or enter into any Asset Disposition of
all or substantially all of its assets (whether in a single transaction or a
series of transactions) with, any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except:

 

(a)         (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Subsidiary of
the Borrower may be merged, amalgamated or consolidated with or into any
Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in connection therewith);

 

(b)        any Non-Guarantor Subsidiary may be merged, amalgamated or
consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary;

 

(c)         any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;

 

(d)        any Non-Guarantor Subsidiary may dispose of all or substantially all
of its assets (upon voluntary liquidation, dissolution, winding up or otherwise)
to any other Non-Guarantor Subsidiary;

 

(e)         any Wholly-Owned Subsidiary of the Borrower may merge with or into
the Person such Wholly-Owned Subsidiary was formed to acquire in connection with
any acquisition permitted hereunder (including, without limitation, any
Permitted Acquisition permitted pursuant to Section 9.3(g)); provided that in
the case of any merger involving a Wholly-Owned Subsidiary that is a Domestic
Subsidiary, (i) a Subsidiary Guarantor shall be the continuing or surviving
entity or (ii) simultaneously with such transaction, the continuing or surviving
entity shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 8.14 in connection therewith;

 

(f)         any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with any acquisition permitted hereunder (including,
without limitation, any Permitted Acquisition permitted pursuant to
Section 9.3(g)); provided that (i) in the case of a merger involving the
Borrower or a Subsidiary Guarantor, the continuing or surviving Person shall be
the Borrower or such Subsidiary Guarantor and (ii) the continuing or surviving
Person shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower;

 

(g)        any inactive Subsidiary or Immaterial Subsidiary may dissolve,
liquidate or wind-up at any time so long as any assets of such Subsidiary are
transferred to Borrower or a Subsidiary and if such inactive Subsidiary or
Immaterial Subsidiary was a Credit Party, such assets are transferred to a
Credit Party; and

 

 

 



 111 

 

 

(h)        Asset Dispositions permitted by Section 9.5(g).;

 

(i)          any Loan Party (other than the Borrower) and any Subsidiary of a
Loan Party may divide; provided that the Borrower shall cause any entity created
pursuant to such a division to comply with Section 8.14 in connection therewith;
and

 

(j)          the NRC Acquisition Transactions.

 

SECTION 9.5               Asset Dispositions. Make any Asset Disposition except:

 

(a)         the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries;

 

(b)        non-exclusive licenses and sublicenses of intellectual property
rights in the ordinary course of business not interfering, individually or in
the aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;

 

(c)         leases, subleases, licenses or sublicenses of real or personal
property granted by the Borrower or any of its Subsidiaries to others in the
ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;

 

(d)        Asset Dispositions in connection with Insurance and Condemnation
Events; provided that the requirements of Section 4.4(b) are complied with in
connection therewith;

 

(e)         Asset Dispositions in connection with transactions permitted by
Section 9.4;

 

(f)         Asset Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property; and

 

(g)        Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition (which, if the Borrower
so elects, shall be the date that an agreement for such Asset Disposition is
signed), no Default or Event of Default shall exist or would result from such
Asset Disposition, (ii) such Asset Disposition is made for fair market value and
the consideration received shall be no less than 75% in cash, (iii) the
aggregate fair market value of all property disposed of in reliance on this
clause (g) shall not exceed (x) $50,000,000the greater of (1) $110,000,000 and
(2) 15% of Consolidated Net Tangible Assets (determined at the time compliance
with the terms of this Section 9.5(g) is tested) in any Fiscal Year; provided
however, that any unused portion in any given Fiscal Year may be carried over to
subsequent Fiscal Years without limit and (y) $100,000,000the greater of (1)
$220,000,000 and (2) 30% of Consolidated Net Tangible Assets (determined at the
time compliance with the terms of this Section 9.5(g) is tested) during the term
of this Agreement and (iv) the requirements of Section 4.4(b) are complied
with.; and

 

(h)        the NRC Acquisition Transactions.

 

SECTION 9.6               Restricted Payments. Declare or pay any dividend on,
or make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:

 

 

 



 112 

 

 

(a)         the Borrower or any of its Subsidiaries may declare and pay
dividends in shares of its own Qualified Equity Interests;

 

(b)        any Subsidiary of the Borrower may declare and make Restricted
Payments in respect of its outstanding Equity Interests to the Borrower or any
Subsidiary Guarantor (and, if applicable, to other holders of its outstanding
Qualified Equity Interests on a pro rata basis);

 

(c)         (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may
make Restricted Payments to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary (and, if applicable, to other holders of its outstanding
Equity Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that
is a Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis); and

 

(d)        the Borrower may make Restricted Payments in an unlimited amount so
long as (i) no Default ofor Event of Default shall have occurred and be then
continuing and (ii) immediately after giving effect to the Restricted Payment
and any Indebtedness incurred in connection therewith the Borrower will have a
Consolidated Total Net Leverage Ratio on a Pro Forma Basis of no greater than
3.00 to 1.00;

 

(e)         the Borrower may make any Restricted Payment within forty-five (45)
days after the declaration or giving of the redemption notice, as the case may
be, if at the date of declaration or notice, the Restricted Payment would have
complied with the provisions of this Section;

 

(f)         the Borrower and its Subsidiaries may make Restricted Payments to
(i) repurchase Equity Interests issued to employees, directors and officers of
the Borrower or theParent Guarantor or its Subsidiaries (including repurchases
of Equity Interests from severed or terminated employees, directors and
officers) and (ii) make payments to employees, directors and officers of the
Borrower or theParent Guarantor or its Subsidiaries in connection with Equity
Interests (and the exercise thereof) pursuant to incentive plans or
arrangements, in an aggregate amount under this clause (ii) not to exceed
$25,000,00050,000,000 in any Fiscal Year;

 

(g)        the Borrower may make Restricted Payments to the Parent Guarantor to
fund the repurchase, redemption, retirement or other acquisition by the Parent
Guarantor of Equity Interests in the Parent Guarantor, in an aggregate amount
during the term of this Agreement not to exceed the greater of (i) $75,000,000
and (ii) 10% of Consolidated Net Tangible Assets as of the date that such
Restricted Payment is made;

 

(h)        (g) the Borrower may make cash payments in lieu of issuing fractional
shares in an aggregate amount not exceeding $5,000,00010,000,000 during the term
of this Agreement upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of Equity Interests of the Borrower; andParent Guarantor;

 

(i)          (h) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may make other Restricted
Payments in an amount not to exceed, in each Fiscal Year, (i) $25,000,000the
greater of (x) $50,000,000 and (y) 7.5% of Consolidated Net Tangible Assets as
of the date that such Restricted Payment is made minus (ii) the aggregate amount
of payments and prepayments of Specified Indebtedness made in reliance on
Section 9.9(b)(vii) during such Fiscal Year.;

 

 

 



 113 

 

 

(j)          the Borrower and its Subsidiaries may make Restricted Payments to
the Parent Guarantor (i) the proceeds of which shall be used by the Parent
Guarantor to pay franchise taxes and other fees, taxes and expenses required to
maintain its corporate existence, (ii) the proceeds of which shall be used to
pay taxes in respect of consolidated, combined, unitary or affiliated tax
returns, if any, that include the Borrower or any of its Subsidiaries and (iii)
the proceeds of which shall be used by the Parent Guarantor to pay corporate
overhead expenses; and

 

(k)        the NRC Acquisition Transactions.

 

SECTION 9.7               Transactions with Affiliates. Directly or indirectly
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with (a) any officer, director or
other Affiliate of, the BorrowerParent Guarantor or any of its Subsidiaries, or
(b) any Affiliate of any such officer or director, other than:

 

(i)         transactions permitted by Section 9.6;

 

(ii)         transactions existing on the Closing Date and described on Schedule
9.7;

 

(iii)        transactions between and among Credit PartiesCompanies and their
Subsidiaries;

 

(iv)         other transactions on terms as favorable as would be obtained by it
on a comparable arm’s-length transaction with an independent, unrelated third
part; provided that in the case of any such transaction or related series of
transactions with a value of greater than $35,000,00070,000,000 the board of
directors (or equivalent governing body) of the Borrower shall have determined
in good faith that such terms are so favorable;

 

(v)         employment, severance and other compensation or benefit arrangements
(including equity incentive plans and employee benefit plans and arrangements)
with their respective current and former officers, directors, employees and
consultants in the ordinary course of business; and

 

(vi)       payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
BorrowerParent Guarantor and its Subsidiaries in the ordinary course of business
to the extent attributable to the ownership or operation of the BorrowerParent
Guarantor and its Subsidiaries.;

 

(vii)      the NRC Acquisition Transactions; and

 

(viii)     other transactions entered into during the term of this Agreement
with an aggregate value over the term of this Agreement not to exceed
$10,000,000.

 

SECTION 9.8               Accounting Changes; Organizational Documents.

 

(a)         Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP or Applicable Law.

 

(b)        Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.

 

 

 



 114 

 

 

SECTION 9.9               Payments and Modifications of Certain Indebtedness.

 

(a)         Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) (i) any of the terms or provisions of any
Subordinated Indebtedness that would shorten the final maturity or Weighted
Average Life to Maturity of such Indebtedness or change the subordination
provisions of such Indebtedness, and (ii) the maturity date of any other
Specified Indebtedness to a date which would not be permitted if such Specified
Indebtedness were incurred on the date of such amendment, modification or
waiver.

 

(b)        Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due) any Specified Indebtedness, except:

 

(i)         refinancings, refundings, renewals, extensions or exchange of any
Specified Indebtedness permitted by Section 9.1(i), (k) or (q), and by any
subordination provisions applicable thereto;

 

(ii)        payments and prepayments of any Specified Indebtedness made solely
with the proceeds of Qualified Equity Interests;

 

(iii)        payments and prepayments of any Specified Indebtedness in an
unlimited amount so long as (i) no Default ofor Event of Default shall have
occurred and be then continuing and (ii) immediately after giving effect to the
payment or prepayment and any Indebtedness incurred in connection therewith, the
Borrower will have a Consolidated Total Net Leverage Ratio on a Pro Forma Basis
of no greater than 3.00 to 1.00;

 

(iv)       the payment of interest, expenses and indemnities in respect of
Specified Indebtedness incurred under Section 9.1(i), (k) or (q) (other than any
such payments prohibited by any subordination provisions applicable thereto);

 

(v)        the payment of principal thereof on the maturity date thereof (other
than any such payments prohibited by any subordination provisions applicable
thereto);

 

(vi)        the payment of any Specified Indebtedness permitted hereunder (i)
between or among the Credit Parties, (ii) between or among Non-Guarantor
Subsidiaries and (iii) so long as no Event of Default has occurred and is
continuing, by a Credit Party to a Non-Guarantor Subsidiary; and

 

(vii)      so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may make other payments and
prepayments of Specified Indebtedness in an amount not to exceed, in each Fiscal
Year, (A) $25,000,000the greater of (x) $50,000,000 and (y) 7.5% of Consolidated
Net Tangible Assets as of the date that such payment or prepayment of Specified
Indebtedness is made minus (B) the amount of Restricted Payments made in
reliance on Section 9.6(hi) during such Fiscal Year.

 

SECTION 9.10            No Further Negative Pledges; Restrictive Agreements.

 

(a)         Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets to secure the Secured Obligations, whether now owned or hereafter
acquired, or requiring the grant of any security on any properties or assets of
the Credit Parties for any obligation if security on such properties or assets
is given for the Obligations, except

 

 

 



 115 

 

(i) pursuant to this Agreement and the other Loan Documents, (ii) pursuant to
any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(d) (provided that any such restriction contained therein relates
only to the asset or assets financed thereby) and restrictions imposed on a
Foreign Subsidiary in any document or instrument governing Indebtedness of a
Foreign Subsidiary incurred pursuant to Section 9.1, (iii) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date, (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien), (v) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 9.5) that limit the transfer of such
Property pending the consummation of such sale, (vi) restrictions imposed by any
Governmental Authority or pursuant to any Governmental Approval or Applicable
Law, (vii) customary provisions in organizational documents of non-Wholly Owned
Subsidiaries of the Borrower, leases, licenses, permits and other agreements
entered into in the ordinary course of business prohibiting the assignment of
such organizational documents, leases, licenses, permits and other agreements
and the property subject thereto, and (viii) obligations that bind a Person at
the time such Person first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary.

 

(b)        Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party, (iii) make loans or
advances to any Credit Party, (iv) sell, lease or transfer any of its properties
or assets to any Credit Party or (v) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof (provided that this clause (v) shall not apply to any Foreign
Subsidiary), except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B) any
Governmental Authority, Governmental Approval or Applicable Law, (C)  in the
case of clause (i) above (with respect to Foreign Subsidiaries only) and clause
(iv) above, any document or instrument governing secured Indebtedness incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed in connection therewith) or Section
9.1(e) (provided that any such restriction contained therein relates only to the
asset or assets or Subsidiary so acquired) and restrictions and conditions
imposed on a Foreign Subsidiary in any document or instrument governing
Indebtedness of a Foreign Subsidiary incurred pursuant to Section 9.1, (D) in
the case of clause (iv) above, any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary, (F)  in the
case of clause (iv) above, customary restrictions contained in an agreement
related to the sale of Property (to the extent such sale is permitted pursuant
to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) in the case of clause (iv) above, customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto and (H) in the case of clause (iv)
above, customary provisions restricting assignment of any agreement entered into
in the ordinary course of business.

 

SECTION 9.11            Nature of Business. Engage in any business other than
the business conducted by the Borrower and its Subsidiaries as of the NRC
Acquisition Closing Date and business activities reasonably related or ancillary
thereto or that are reasonable extensions thereof.

 

 

 



 116 

 

 

SECTION 9.12            Sale Leasebacks. Directly or indirectly become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an Operating Lease or a Capital Lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary of a Credit Party intends
to use for substantially the same purpose as any other Property that has been
sold or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary of a Credit Party
in connection with such lease; unless (i) the sale or transfer of such property
is permitted by Section 9.5 and (ii) any Liens arising in connection with its
use of such property are permitted by Section 9.2.

 

SECTION 9.13            Financial CovenantCovenantss.

 

(a)         Consolidated Total Net Leverage Ratio. As Permit the Consolidated
Total Net Leverage Ratio as of the last day of any fiscal quarter, beginning
with the fiscal quarter ending June 30, 2017, permit the Consolidated Total Net
Leverage Ratio to be greater than 3.504.00 to 1:00; provided, that the Borrower
shall be permitted upon written election to the Administrative Agent at any
time, (i) in connection with a Permitted Acquisition that involves the payment
of aggregate consideration by the Borrower and its Subsidiaries in excess of
$150,000,000 (a “Material Acquisition”), to increase such maximum Consolidated
Total Net Leverage Ratio by 0.50 to 1.00 for the next four fiscal quarters
ending following the closing date of such Material Acquisition and (ii) in
connection with the incurrence of Indebtedness pursuant to Section 9.1(i) in an
aggregate principal amount of at least $250,000,000 (such Indebtedness,
“Qualifying Indebtedness”), to increase such maximum Consolidated Total Net
Leverage Ratio by 0.50 to 1.00 for the next four fiscal quarters ending
following the closing date of the financing documentation for such Indebtedness;
provided further, that (x) the Borrower may only make one election under Section
9.13(a)(ii) during the term of this Agreement, (y) only one election under
Section 9.13(a)(i) may be in effect at any time during the term of this
Agreement, and the Borrower may not make an election under Section 9.13(a)(i)
unless at least two full consecutive fiscal quarters have elapsed since any
prior increase to the maximum Consolidated Total Net Leverage Ratio pursuant to
Section 9.13(a) (i) (if any) was in effect and (zy) in determining pro forma
compliance with this Section 9.13(a), effect shall be given to Sections 1.10(b)
and (c). For the avoidance of doubt, subject to the foregoing limitations and
conditions, elections under both clause (i) and clause (ii) above may
concurrently be in effect, and, if so concurrently in effect, shall be additive.

 

(b)        Consolidated Interest Coverage Ratio. As Permit the Consolidated
Interest Coverage Ratio as of the last day of any fiscal quarter, beginning with
the fiscal quarter ending June 30, 2017, permit the Consolidated Interest
Coverage Ratio to be less than 3.00 to 1:00.

 

SECTION 9.14            Parent Guarantor Holding Company Covenant. The Borrower
shall not permit Parent Guarantor to engage in any material business or
activity, or own any assets or incur any liabilities other than (a) the
ownership directly of Equity Interests in the Borrower and indirectly of Equity
Interests in the Subsidiaries of the Borrower (it being understood that the
Parent Guarantor shall have no direct Subsidiaries other than the Borrower) and
the ownership of cash and Cash Equivalents, (b) the execution, delivery and
performance of the Loan Documents, the documents in connection with the NRC
Acquisition Transactions, and any equity documentation to which it is a party,
(c) activities reasonably necessary due to Parent Guarantor being a reporting
company under the Exchange Act, (d) activities and contractual rights incidental
to maintenance of its corporate existence and its ownership of the Equity
Interests in the Borrower and the Borrower’s Subsidiaries, (e) receiving and
disbursing Restricted Payments to the extent expressly permitted hereunder and
making Investments in the Borrower, (f) preparing reports to Governmental
Authorities and to its equity holders, participating in tax, accounting and
other administrative matters and performing, and retaining auditors and other
Persons to perform, other administrative functions incidental to its status as a
holding company, including holding director and shareholder meetings, (g)
engaging in any transactions expressly permitted to be engaged in by Parent
Guarantor by this Agreement, in each case, subject to any limitations set forth
herein with respect to any such transaction, (h) providing indemnification to
present and former officers, directors, consultants and employees to the extent
permitted hereunder, (i) establishing and maintaining bank accounts in the
ordinary course of business for purposes not inconsistent with this Section 9.14
and (j) activities ancillary to the foregoing. The Borrower shall not permit
Parent Guarantor to fail to preserve and maintain its separate corporate
existence.

 

 

 



 117 

 

 

ARTICLE X

DEFAULT AND REMEDIES

 

SECTION 10.1            Events of Default. Each of the following shall
constitute an Event of Default:

 

(a)         Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

 

(b)        Other Payment Default. The Borrower or any other Credit PartyAny
Company shall default in the payment when and as due (whether at maturity, by
reason of acceleration or otherwise) of interest on any Loan or Reimbursement
Obligation or the payment of any other Obligation (other than an Obligation of
the type referred to in Section 10.1(a)), and such default shall continue for a
period of three (3) Business Days.

 

(c)         Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or,
any Subsidiary thereof or the Parent Guarantor in this Agreement, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or, any Subsidiary thereof or the Parent
Guarantor in this Agreement, any other Loan Document, or in any document
delivered in connection herewith or therewith that is not subject to materiality
or Material Adverse Effect qualifications, shall be incorrect or misleading in
any material respect when made or deemed made.

 

(d)        Default in Performance of Certain Covenants. Any Credit PartyCompany
shall default in the performance or observance of any covenant or agreement
contained in Sections 8.1, 8.2(a) or (b), 8.3(a), 8.4(a), 8.13, 8.14 8.16 or
8.19 or Article IX; provided, that a Default under Section 9.13 (a “Financial
Covenant Event of Default”) shall not constitute an Event of Default with
respect to any Non-Covenant Facility unless and until a Covenant Facility
Acceleration shall have occurred.

 

(e)         Default in Performance of Other Covenants and Conditions. Any Credit
Party or, any Subsidiary thereof or the Parent Guarantor shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for in this
Section) or any other Loan Document and such default shall continue for a period
of thirty (30) days after the earlier of (i) the Administrative Agent’s delivery
of written notice thereof to the Borrower and (ii) a Responsible Officer of any
Credit PartyCompany having obtained knowledge thereof.

 

(f)         Indebtedness Cross-Default. Any Credit Party or, any Subsidiary
thereof or the Parent Guarantor shall (i) default in the payment of any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate principal amount (including undrawn committed or available amounts),
or with respect to any Hedge Agreement, the Hedge Termination Value, of which is
in excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired); provided, that this clause (ii) shall not apply to
secured Indebtedness that becomes due as a result of a voluntary sale or
transfer of assets securing such Indebtedness.

 

 

 



 118 

 

 

(g)        Change in Control. Any Change in Control shall occur.

 

(h)        Voluntary Bankruptcy Proceeding. Any Credit PartyCompany or any
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

(i)          Involuntary Bankruptcy Proceeding. A case or other proceeding shall
be commenced against any Credit PartyCompany or any Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for any Credit PartyCompany or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.

 

(j)          Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or, any Subsidiary thereof or the Parent Guarantor
party thereto or any such Person shall so state in writing, or any Loan Document
shall for any reason cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on, or security interest in, any of the Collateral
purported to be covered thereby, in each case other than in accordance with the
express terms hereof or thereof, in each case other than due to any action or
inaction of the Administrative Agent.

 

(k)        ERISA Events. The occurrence of any of the following events, except
where such event could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i)  any Credit Party, the Parent
Guarantor or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party, the Parent Guarantor or any ERISA Affiliate is
required to pay as contributions thereto, (ii) a Termination Event or (iii)  any
Credit Party, the Parent Guarantor or any ERISA Affiliate as employers under one
or more Multiemployer Plans makes a complete or partial withdrawal from a
Multiemployer Plan and the plan sponsor of such Multiemployer Plan notifies such
withdrawing employer that such employer has incurred a withdrawal liability.

 

 

 



 119 

 

 

(l)          Judgment. A judgment or order for the payment of money which causes
the aggregate amount of all such judgments or orders (net of any amounts paid or
covered (other than deductibles) by independent third party insurance as to
which the relevant insurance company does not dispute coverage) to exceed the
Threshold Amount shall be entered against any Credit Party or any Subsidiary
thereof or the Parent Guarantor by any court and such judgment or order shall
continue without having been discharged, vacated or stayed for a period of
thirty (30) consecutive days after the entry thereof.

 

(m)       Environmental Matters. One or more of the Necessary Authorizations
shall be terminated or revoked such that the Borrower and its Subsidiaries are
no longer able to operate their businesses or any portion thereof or any of such
Necessary Authorizations shall fail to be renewed at the stated expiration
thereof such that the Borrower and its Subsidiaries are no longer able to
operate their businesses or any portion thereof and retain the revenue received
therefrom, except in the event that the termination, revocation or non-renewal
could not reasonably be expected to have a Material Adverse Change.

 

(n)        Designated Senior Indebtedness. The Obligations shall fail to be
designated as “Senior Indebtedness” (or other equivalent term) under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness.

 

SECTION 10.2            Remedies. Upon the occurrence and during the continuance
of an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

 

(a)         Acceleration; Termination of Credit Facility. Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be entitled to present the documents
required thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit PartyCompany, anything in this Agreement or the other Loan
Documents to the contrary notwithstanding, and terminate the Credit Facility and
any right of the Borrower to request borrowings or Letters of Credit thereunder;
provided, that upon the occurrence of an Event of Default specified in
Section 10.1(h) or (i), the Credit Facility shall be automatically terminated
and all Obligations shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit PartyCompany, anything in this Agreement or in
any other Loan Document to the contrary notwithstanding; provided, however, that
solely in the case of a Financial Covenant Event of Default, unless and until
such Financial Covenant Event of Default shall constitute an Event of Default
with respect to any Non-Covenant Facility, the Administrative Agent shall take
such actions at the request of the Required Covenant Lenders only, and in such
case, without limiting Section 10.1(d), only with respect to the Covenant
Facilities (and any Loans thereunder) and any Letters of Credit, L/C Commitment
and L/C Obligations.

 

(b)        Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.

 

 

 



 120 

 

 

(c)         General Remedies. Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

 

SECTION 10.3            Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)         The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

 

(b)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit PartiesCompanies or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 10.2 for the benefit of
all the Lenders and the Issuing Lenders; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit PartyCompany under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders or their designee shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.2 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

SECTION 10.4            Crediting of Payments and Proceeds. In the event that
the Obligations have been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

 

 

 



 121 

 

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and on Reimbursement Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 10.5            Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit PartyCompany, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and

 

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

 

 



 122 

 

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

 

SECTION 10.6            Credit Bidding.

 

(a)         The Administrative Agent, on behalf of itself and the Secured
Parties, shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Secured Parties all or any portion of Collateral at
any sale thereof conducted by the Administrative Agent under the provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Applicable Law. Such credit bid
or purchase may be completed through one or more acquisition vehicles formed by
the Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Secured Obligations
to any such acquisition vehicle in exchange for Equity Interests and/or debt
issued by the applicable acquisition vehicle (which shall be deemed to be held
for the ratable account of the applicable Secured Parties on the basis of the
Secured Obligations so assigned by each Secured Party).

 

(b)        Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

SECTION 11.1            Appointment and Authority.

 

(a)         Each of the Lenders and each of the Issuing Lenders hereby
irrevocably appoints Wells Fargo Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof nor the Parent Guarantor shall have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

 

 



 123 

 

 

(b)        The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and each Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit
PartiesCompanies to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto (including, without
limitation, to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 11.2            Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowerany Company or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 11.3            Exculpatory Provisions.

 

(a)         The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent Guarantor, the
Borrower or any of itstheir respective Subsidiaries or Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity; and

 

 

 



 124 

 

 

(iv)       shall not (A) be obligated to ascertain, monitor or inquire as to
whether any Lender, Participant or prospective Lender or Participant is a
Disqualified Lender or (B) have any liability with respect to or arising out of
any assignment or participation of Loans or Commitments, or disclosure of
confidential information, to any Disqualified Lender.

 

(b)        The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

 

(c)         The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith (including,
without limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.8), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 11.4            Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. In no event shall the Administrative Agent (A)
be obligated to ascertain, monitor or inquire as to whether any Lender,
Participant or prospective Lender or Participant is a Disqualified Lender or (B)
have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any Disqualified Lender.

 

SECTION 11.5            Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

 

 



 125 

 

 

SECTION 11.6            Resignation of Administrative Agent.

 

(a)         The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, and, so long as no Event of Default has occurred
and is continuing at the time of such resignation, subject to the consent of the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)         If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lenders under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

 

 



 126 

 

 

(d)        Any resignation by, or removal of, Wells Fargo Bank as Administrative
Agent pursuant to this Section shall also constitute its resignation as an
Issuing Lender and Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender and Swingline Lender, (b) the retiring Issuing
Lender and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.

 

SECTION 11.7            Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 11.8            No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

 

SECTION 11.9            Collateral and Guaranty Matters.

 

(a)         Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(i)          to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the payment in full of the Obligations, (B) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;

 

(ii)         to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.2(h); and

 

(iii)        to release any Subsidiary Guarantor from its obligations under any
Loan Documents (A) upon the payment in full of the Obligations or (B) if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents. and

 

(iv)       to release the Parent Guarantor from its obligations under any Loan
Documents upon the payment in full of the Obligations.

 

 

 



 127 

 

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor or the Parent Guarantor from its obligations under the
Guaranty Agreement or the Parent Guaranty Agreement, as applicable, pursuant to
this Section 11.9. In each case as specified in this Section 11.9, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Credit PartyCompany such documents as such Credit PartyCompany may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
or the Parent Guarantor from its obligations under the Guaranty Agreement or the
Parent Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 11.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 9.5, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.

 

(b)             The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit PartyCompany in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

SECTION 11.10         Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

SECTION 11.11         ERISA.

 

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Company, that at least one of the following
is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) of one or more Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement;

 

(ii)          the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

 

 



 128 

 

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Company, that the Administrative Agent, the Arrangers or
any of their respective Affiliates is not a fiduciary with respect to the assets
of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Documents or any documents related hereto or thereto).

 

ARTICLE XII

MISCELLANEOUS

 

SECTION 12.1            Notices.

 

(a)         Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

If to the Borrower or any Subsidiary Guarantorother Company:

 

US Ecology Holdings, Inc.
251 E. Front Street101 South Capitol Blvd., Suite 4001000
Boise, IdahoID 83702
Attention of: Wayne IpsenEric Gerratt
Telephone No.: (208) 319-1608208.319.1611
Facsimile No.: (208) 331-7900208.331.7900
E-mail: wayne.ipseneric.gerratt@usecology.com
http://www.usecology.com

 

 

 



 129 

 

 

With copies to:

 

Dechert LLP
2929 Arch Street
Cira Centre
Philadelphia, PA 19104
Attention of: Sarah B. Gelb
Telephone No.: (215) 994-4000
Facsimile No.: (215) 994-2222
E-mail: sarah.gelb@dechert.com

 

If to Wells Fargo Bank as
Administrative
Agent:

 

Wells Fargo Bank, National Association
MAC U1858-032
877 West Main Street – 3rd Floor
Boise, Idaho
Attention of: Regional Commercial Banking
Facsimile No.: (208) 393-2472

 

With copies to:

 

Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 590-3481

 

and

 

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
Attention of: Sony Ben-Moshe
Telephone No.: (858) 523-5400
Facsimile No.: (858) 523-5450
E-mail: sony.ben-moshe@lw.com

 

If to any Lender:

 

To the address set forth on the Register

 

 

 



 130 

 

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)        Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites
(including the Borrower’s website at http://www.usecology.com)) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. In each case, except as otherwise provided by Section 8.2,
unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

(c)         Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

 

(d)        Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)         Platform.

 

(i)          Each Credit PartyCompany agrees that the Administrative Agent may,
but shall not be obligated to, make the Borrower Materials available to the
Issuing Lenders and the other Lenders by posting the Borrower Materials on the
Platform.

 

(ii)        The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall any Agent Party have any liability to any Credit PartyCompany, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’sCompany’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of, or material breach under the Loan Documents by, such
Agent Party; provided that in no event shall any Agent Party have any liability
to any Credit PartyCompany, any Lender, any Issuing Lender or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).

 

 

 



 131 

 

 

(f)              Private Side Designation. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

SECTION 12.2            Amendments, Waivers and Consents. Except as set forth
below or as specifically provided in any Loan Document (including as set forth
in Section 5.16), any term, covenant, agreement or condition of this Agreement
or any of the other Loan Documents may be amended or waived by the Lenders, and
any consent given by the Lenders, if, but only if, such amendment, waiver or
consent is in writing signed by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and delivered to the
Administrative Agent and, in the case of an amendment, signed by the Borrower;
provided, that no amendment, waiver or consent shall:

 

(a)         without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans) to make Revolving
Credit Loans when such Revolving Credit Lenders would not otherwise be required
to do so, (ii) the amount of the Swingline Commitment or (iii) the amount of the
L/C Commitments;

 

(b)        increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender (it being understood that
no amendment, termination, waiver or consent with respect to any condition
precedent to funding, covenant or Default shall constitute an increase in the
Commitment or Loan of any Lender);

 

(c)         waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment (it being understood that a waiver of a
mandatory prepayment under Section 4.4(b) shall only require the consent of the
Required Lenders) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;

 

(d)        reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso
set forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that (i) only the consent of
the Required Lenders shall be necessary to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default and (ii) only the consent of the Required Revolving
Credit Lenders shall be necessary to amend the definition of Consolidated Total
Net Leverage Ratio (or any defined term used therein) for purposes of the
Applicable Margin and Commitment Fee for Revolving Credit Loans and Revolving
Credit Commitments, in each case under this clause (ii) even if the effect of
such amendment would be to reduce the rate of interest on any Loan or L/C
Obligation or to reduce any fee payable hereunder;

 

 

 



 132 

 

 

(e)         change Section 5.6 or Section 10.4 in a manner that would alter the
pro rata sharing of payments or order of application required thereby without
the written consent of each Lender directly and adversely affected thereby;

 

(f)         change Section 4.4(b)(vi) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

 

(g)        except as otherwise permitted by this Section 12.2 change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders” or “Required Revolving Credit Lenders,” or “Required
Covenant Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
“Required Lenders” on substantially the same basis as the Loans and Commitments
are included on the Closing Date);

 

(h)        consent to the assignment or transfer by any Credit PartyCompany of
such Credit Party’sCompany’s rights and obligations under any Loan Document to
which it is a party (except as permitted pursuant to Section 9.4), in each case,
without the written consent of each Lender;

 

(i)          release (i) (A) all of the Subsidiary Guarantors (other than as
authorized in Section 11.9) or (iiB) Subsidiary Guarantors comprising
substantially all of the value of the Guaranty Agreement, in any case, from the
Guaranty Agreement (other than as authorized in Section 11.9) or (ii) the Parent
Guarantor from the Parent Guaranty Agreement (other than as authorized in
Section 11.9), in each case, without the written consent of each Lender;

 

(j)          release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

(k)        (i) amend or otherwise modify Section 9.13 (or for the purposes of
determining whether the Borrower is in compliance (or compliance on a Pro Forma
Basis) with Section 9.13, any defined term used therein), (ii) waive or consent
to any Default resulting from a breach of Section 9.13 or (iii) alter the rights
or remedies of the Required Covenant Lenders arising pursuant to Article X as a
result of a breach of Section 9.13, in each case, without the written consent of
the Required Covenant Lenders, provided that the amendments, modifications,
waivers and consents described in this clause (k) shall not require the consent
of any Lenders other than the Required Covenant Lenders;

 

provided, that, notwithstanding anything to the contrary in this Agreement, the
amendments, modifications, waivers and consents described in subsections (a)
through (h) above shall not require the consent of any Lenders other than as
specified in such subsections (except that, subject to Sections 5.13 and 5.16,
the increase in the Commitment of any Lender shall also require the consent of
the Required Lenders);

 

 



 133 

 

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it (including any change in the amount of the L/C
Commitment of such Issuing Lender); (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) any Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class or Series (but not the Lenders holding Loans
or Commitments of any other Class or Series) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class or Series, as applicable, of Lenders that
would be required to consent thereto under this Section if such Class or Series,
as applicable, of Lenders were the only Class or Series, as applicable, of
Lenders hereunder at the time and (vi) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
or a portion of the outstanding Term Loans of a given Series (the “Refinanced
Term Loans”) with a replacement term loan tranche denominated in Dollars (the
“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans plus any prepayment premium, (b) the
Applicable Margin, pricing grid, if applicable, and prepayment premiums payable
upon a prepayment of such Replacement Term Loans shall in each case be
determined for such Replacement Term Loans by the Administrative Agent, the
applicable Lenders providing such Replacement Term Loans and the Borrower;
provided that the Effective Yield on such Replacement Term Loans shall not be
higher than the Effective Yield on such Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing, (d) the Replacement Term Loans shall rank pari passu
in right of payment and security with all other Term Loans hereunder (provided
that any Replacement Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments hereunder, as specified in the applicable amendment
implementing the Replacement Term Loans), (e) the applicable amendment
implementing the Replacement Term Loans shall specify whether such Replacement
Term Loans constitute a Covenant Facility and (f) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Loans in effect immediately prior to such refinancing. The
Administrative Agent shall promptly notify each Lender as to the issuance of any
Replacement Term Loans. Each of the parties hereto hereby agrees that, upon the
effectiveness of any such issuance, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Replacement Term Loans incurred pursuant thereto (including any
amendments necessary to treat the Replacement Term Loans as a new Series of Term
Loans). Any such amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this paragraph. This paragraph
shall supersede any provisions in Sections 5.6 or this Section 12.2 to the
contrary.

 

 

 



 134 

 

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 5.13 and 5.16 (including, without limitation, as applicable,
(1) to permit the Incremental Term Loans, the Incremental Revolving Credit
Increases, Extended Term Loans and Extended Revolving Credit Commitments to
share ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include the Incremental Term Loan Commitments, the Incremental Revolving
Credit Increase, the Extended Term Loan or Extended Revolving Credit Commitment,
as applicable, or outstanding Incremental Term Loans, outstanding Extended Term
Loans, outstanding Incremental Revolving Credit Increase or outstanding Extended
Revolving Credit Commitment, as applicable, in any determination of (i) Required
Lenders, Required Revolving Credit Lenders or Required Covenant Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.

 

SECTION 12.3            Expenses; Indemnity.

 

(a)         Costs and Expenses. The Borrower and any other Credit PartyCompany,
jointly and severally, shall pay (i) all reasonable and documented out of
pocketout-of-pocket expenses incurred by the Administrative Agent, the
Arrangers, the Syndication Agent and the Co-Documentation Agents (including such
expenses of any of their respective Affiliates exercising or performing the
rights or duties of the Administrative Agent, the Arrangers, the Syndication
Agent or the Co-Documentation Agents that are included in an invoice of the
Administrative Agent, the Arrangers, the Syndication Agent or the
Co-Documentation Agents, as applicable) (including the reasonable and documented
out-of-pocket fees, charges and disbursements of one primary legal counsel, and
to the extent reasonably necessary, one local counsel in each relevant
jurisdiction or special counsel if reasonably required for the Administrative
Agent, the Arrangers, the Syndication Agent and the Co-Documentation Agents,
taken as a whole and excluding, for the avoidance of doubt, the allocated costs
of internal counsel), in connection with the syndication of the Credit Facility,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocketout-of-pocket expenses incurred by any Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out of pocketout-of-pocket expenses incurred by the Administrative
Agent, any Lender or any Issuing Lender (including the reasonable and documented
out-of-pocket fees, charges and disbursements of anyone primary legal counsel
forto the Administrative Agent, any Lender or any Issuing Lender and each of the
Lenders, taken as a whole, and appropriate local or special counsel to the
Administrative Agent and the Lenders, taken as a whole, if reasonably necessary,
and, solely in the case of an actual or reasonably perceived conflict of
interest, one additional counsel (plus additional appropriate local or special
counsel, if reasonably necessary) to each group of similarly affected Lenders,
taken as a whole and excluding, for the avoidance of doubt, the allocated costs
of internal counsel), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of
pocketout-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

 

 



 135 

 

 

(b)        Indemnification by the Borrower. The Borrower and each other Credit
PartyCompany shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, each Issuing Lender, each Arranger, the Syndication
Agent, each Co-Documentation Agent and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), penalties, damages, liabilities and related reasonable
and documented out-of-pocket costs and expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of one primary counsel
to all such Indemnitees, taken as a whole, and appropriate local or special
counsel to all such Indemnitees, taken as a whole, if reasonably necessary, and
solely in the case of an actual or potentialreasonably perceived conflict of
interest, one additional counsel (plus additional appropriate local or special
counsel, if reasonably necessary) to each group of similarly affected
Indemnitees, taken as a whole and excluding, for the avoidance of doubt, the
allocated costs of internal counsel), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
PartyCompany), other than such Indemnitee and its Related Parties, arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Credit PartyCompany or any Subsidiary
thereof, or any Environmental Claim related in any way to any Credit
PartyCompany or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit PartyCompany or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or bad faith of such Indemnitee, (B) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from a material breach by such Indemnitee of its
obligations under the Loan Documents or (C) result from a dispute among
Indemnitees other than (1) any claims against any Indemnitee in its capacity or
in fulfilling its role as the Administrative Agent or as a syndication agent,
co-documentation agent or arranger or similar role contemplated by the Loan
Documents and (2) any claims arising out of any act or omission on the part of
the Borrower or its Affiliates. This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. No Company shall be liable for any
settlement of a pending claim or action effected without the Borrower’s consent
(which consent shall not be unreasonably withheld, conditioned or delayed), but
if settled with the Borrower’s consent or if there is a judgment of a court of
competent jurisdiction for the plaintiff in any such claim or action, the
Borrower agrees to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and reasonable and documented
out-of-pocket expenses by reason of such settlement or judgment in accordance
with the other provisions of this Section 12.3(b).

 

 

 



 136 

 

 

(c)         Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

 

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, (i) the Borrower and each other Credit PartyCompany shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof and (ii) the
Administrative Agent, the Swingline Lender, each Issuing Lender and each Lender
shall not assert, and hereby waives, any claim against any Credit PartyCompany
or any Subsidiary or any Affiliate thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct or bad faith of, or material breach
under the Loan Documents by, such Indemnitee.

 

(e)         Payments. All amounts due under this Section shall be payable within
ten (10) Business Days’ ofthirty (30) days of written demand therefor.

 

(f)         Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 

 

 



 137 

 

 

SECTION 12.4            Right of Setoff. If an Event of Default described in
Section 10.1(a), (b), (h) or (i) has occurred and is continuing or, with the
consent of the Administrative Agent, if any other Event of Default has occurred
and is continuing, each Lender, each Issuing Lender and the Swingline Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Lender or the Swingline Lender to or for the credit or the
account of the Borrower or any other Credit PartyCompany against any and all of
the obligations of the Borrower or such Credit PartyCompany now or hereafter
existing under this Agreement or any other Loan Document to such Lender, such
Issuing Lender or the Swingline Lender, irrespective of whether or not such
Lender, such Issuing Lender or the Swingline Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Credit PartyCompany may be contingent or unmatured or are
owed to a branch or office of such Lender, such Issuing Lender or the Swingline
Lender different from the branch or office holding such deposit or obligated on
such indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.4 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, such Issuing Lender, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, such Issuing Lender and the
Swingline Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender or the
Swingline Lender may have. Each Lender, each Issuing Lender and the Swingline
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

SECTION 12.5            Governing Law; Jurisdiction, Etc..

 

(a)         Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

(b)        Submission to Jurisdiction. The Borrower and each other Credit
PartyCompany irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, any Lender, any Issuing Lender, the Swingline Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in the Borough of
Manhattan, and of the United States District Court of the Southern District of
New York sitting in the Borough of Manhattan, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by Applicable Law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender, any Issuing Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or any other
Credit PartyCompany or its properties in the courts of any jurisdiction.

 

 

 



 138 

 

 

(c)         Waiver of Venue. The Borrower and each other Credit PartyCompany
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)        Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

SECTION 12.6            Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 12.7            Reversal of Payments. To the extent any Credit
PartyCompany makes a payment or payments to the Administrative Agent for the
ratable benefit of any of the Secured Parties or to any Secured Party directly
or the Administrative Agent or any Secured Party receives any payment or
proceeds of the Collateral or any Secured Party exercises its right of setoff,
which payments or proceeds (including any proceeds of such setoff) or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, other Applicable Law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Secured Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent, and each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable ratable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent plus interest thereon at a per annum rate equal to the Federal Funds Rate
from the date of such demand to the date such payment is made to the
Administrative Agent.

 

SECTION 12.8            [Reserved].

 

SECTION 12.9            Successors and Assigns; Participations.

 

(a)         Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit PartyCompany may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

 

 



 139 

 

 

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:

 

(i)          Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Series) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default under Section 10.1(a),
(b), (h) or (i) has occurred and is then continuing, the Borrower otherwise
consents;

 

(ii)         Proportionate Amounts. Each partial assignment of a Loan or
Commitment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes or Series on a non-pro rata basis;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the
assignment is made in connection with the primary syndication of theany Credit
Facility and during the period commencing on the Closing Dateclosing date for
such Credit Facility and ending on the date that is sixty (60) days following
the Closing Datesuch closing date; provided, that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof; and provided, further, that the Borrower’s
consent shall not be required, but the Arrangers shall consult with the Borrower
in respect of any assignment, during the primary syndication of the Credit
Facility;

 

 

 



 140 

 

 

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility or any unfunded Term Loan Commitments if
such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) the Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)        the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent Guarantor, the Borrower or any of itstheir respective
Subsidiaries or Affiliates, (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) any
Disqualified Lender.

 

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

(vii)      Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

 

 



 141 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8(a), 5.8(b), 5.9, 5.10, 5.11 and 12.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person) or the Borrower or any of
the Borrower’s Subsidiaries or Affiliates, or a Disqualified Lender or a
Defaulting Lender, which shall be null and void.)

 

(c)         Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices
in Boise, Idaho, a copy of each Assignment and Assumption and each Lender
Joinder Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitment of, and principal amounts
of (and stated interest on) the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person) or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates or a Disqualified Lender or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant and that requires
the consent of each Lender or each affected Lender. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 5.9, 5.10 and
5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower'sBorrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant.

 

 

 



 142 

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)         Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

 

SECTION 12.10         Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and that such disclosing party shall be
responsible for its Affiliates’ compliance with this Section), (b) to the extent
required or requested by, or required to be disclosed to, any regulatory or
similar authority purporting to have jurisdiction over such Person or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case, such disclosing party
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, to the extent practically and lawfully permitted to do
so, inform the Borrower promptly in advance of any such disclosure), (c) to the
extent required by

 

 

 



 143 

 

Applicable Laws or regulations or in any legal, judicial, administrative
proceeding or other compulsory process (in which case, such disclosing party
shall, to the extent practically and lawfully permitted to do so, inform the
Borrower promptly in advance of any such disclosure), (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding the
BorrowerParent Guarantor and its Subsidiaries, the Loans and the Loan Documents
in connection with ratings issued with respect to an Approved Fund, (g) on a
confidential basis to (i) any rating agency in connection with rating the
BorrowerParent Guarantor or its Subsidiaries or the Credit Facility or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) to the extent it consists of deal terms and other
information customarily reported to Thomson Reuters, other bank market data
collectors and similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of the Loan Documents, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates from a third party that is not, to
such Person’s knowledge, subject to confidentiality obligations to the Borrower,
(k) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates (in which case, such disclosing party shall,
except with respect to any audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulatory
authority, to the extent practically and lawfully permitted to do so, inform the
Borrower promptly in advance of any such disclosure), (l) to the extent that
such information is independently developed by such Person, or (m) for purposes
of establishing a “due diligence” defense. For purposes of this Section,
“Information” means all information received from any Credit PartyCompany or any
Subsidiary thereof relating to any Credit PartyCompany or any Subsidiary thereof
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit PartyCompany or any
Subsidiary thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Subject to the prior written consent
of the Borrower (which consent shall not be unreasonably withheld), the Borrower
consents to the publication by the Administrative Agent and any Lender of
customary advertising material relating to the transactions contemplated hereby
using the name, product photographs, logo or trademarks of any Company or any
Subsidiary thereof.

 

 

 



 144 

 

 

SECTION 12.11         Performance of Duties. Each of the Credit Party’sCompany’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit PartyCompany at its sole cost and expense.

 

SECTION 12.12         All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as the Credit Facility
has not been paid in full.

 

SECTION 12.13         Survival.

 

(a)         All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

(b)        Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

SECTION 12.14         Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 12.15         Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

 

SECTION 12.16         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)         Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lenders, the Swingline Lender and/or
the Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

 

 



 145 

 

 

(b)        Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 12.17         Term of Agreement. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid in full. No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which survives such
termination.

 

SECTION 12.18         USA PATRIOT Act; Anti-Money Laundering Laws. The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act or any other Anti-Money Laundering Laws,
each of them is required to obtain, verify and record information that
identifies each Credit PartyCompany, which information includes the name and
address of each Credit PartyCompany and other information that will allow such
Lender to identify each Credit PartyCompany in accordance with the PATRIOT Act
or such Anti-Money Laundering Law.

 

SECTION 12.19         No Advisory or Fiduciary Responsibility.

 

( )        In connection with all aspects of each transaction contemplated
hereby, each Credit PartyCompany acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Syndication Agent, the Co-Documentation Agents and the Lenders,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Administrative Agent, the
Arrangers, the Syndication Agent, the Co-Documentation Agents and the Lenders is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arrangers, the Syndication Agent, the Co-Documentation Agents or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger, Syndication Agent, Co-Documentation Agent
or Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Administrative Agent, the
Arrangers, the Syndication Agent, the Co-Documentation Agents or the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers, the
Syndication Agent, the Co-Documentation Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Arrangers, the
Syndication Agent, the Co-Documentation Agents or the Lenders has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers, the Syndication
Agent, the Co-Documentation Agents and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit
PartiesCompanies have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.

 

 

 



 146 

 

 

(a)         Each Credit PartyCompany acknowledges and agrees that each Lender,
the Arrangers, the Syndication Agent, the Co-Documentation Agents and any
Affiliate thereof may lend money to, invest in, and generally engage in any kind
of business with, any of the Borrower, any Affiliate thereof or any other person
or entity that may do business with or own securities of any of the foregoing,
all as if such Lender, Arranger, Syndication Agent, Co-Documentation Agent or
Affiliate thereof were not a Lender, Arranger, Syndication Agent or
Co-Documentation Agent or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Syndication Agent, the
Co-Documentation Agents, the Borrower or any Affiliate of the foregoing.  Each
Lender, the Arrangers, the Syndication Agent, the Co-Documentation Agents and
any Affiliate thereof may accept fees and other consideration from the Borrower
or any Affiliate thereof for services in connection with this Agreement, the
Credit Facilities or otherwise without having to account for the same to any
other Lender, the Arrangers, the Syndication Agent, the Co-Documentation Agents,
the Borrower or any Affiliate of the foregoing.

 

SECTION 12.20         Inconsistencies with Other Documents. In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of any other Loan Document which imposes additional burdens on the Borrower or,
any of its Subsidiaries or the Parent Guarantor or further restricts the rights
of the Borrower or, any of its Subsidiaries or the Parent Guarantor or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

 

SECTION 12.21         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 

 



 147 

 

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 12.22         Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)              In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[Signature pages to follow]

 

 

 



 148 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

  US ECOLOGY, INC., as Borrower           By: _____________________   Name:
___________________   Title: ___________________

 

 

 

 

 

 

 

 

 

 



   

 

 

 

  AGENTS AND LENDERS:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swingline Lender, Issuing Lender and Lender           By:
____________________   Name: __________________   Title: ___________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 



  BANK OF AMERICA, N.A., as Issuing Lender and Lender       By:
____________________   Name: __________________   Title: ___________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

  COMERICA BANK, as Issuing Lender and Lender       By: ____________________  
Name: __________________   Title: ___________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

  BMO HARRIS BANK N.A., as Lender           By: _____________________   Name:
___________________   Title: ___________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

  PNC BANK, NATIONAL ASSOCIATION, as Lender       By: _____________________  
Name: ___________________   Title: ___________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 



 

 

  U.S. BANK NATIONAL ASSOCIATION, as Lender       By: _____________________  
Name: ___________________   Title: ____________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

  FIFTH THIRD BANK, as Lender       By: _____________________   Name:
___________________   Title: ___________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

  CITIZENS BANK, N.A., as Lender       By: _____________________   Name:
___________________   Title: ___________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

 

  ZIONS BANK, N.A., as Lender       By: _____________________   Name:
___________________   Title: ____________________

 

 

   